Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 1 of 125            FILED
                                                                     2020 Oct-06 AM 09:41
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA




                        EXHIBIT 6
               Deposition of Larry Blust
                 Dated 11/13-14/2019
                 Deposition Exhibits
                     42, 43, 87-94
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 2 of 125

Larry Blust                                                                                      11/13/2019
                                                                                       Pages 1 to 4
                                                     Page 1                                         Page 3
   1       IN THE UNITED STATES DISTRICT COURT NORTHERN        1        A P P E A R A N C E S (continuing)
   2        DISTRICT OF ALABAMA, NORTHEASTERN DIVISION         2
   3                                                           3   ALSO FOR THE DEFENDANT:
   4       CIVIL ACTION NO. 5:18-CV-01983-LCB                  4      Mr. Steven C. Chin
   5                                                           5      Office of the General Counsel
   6       NUCLEAR DEVELOPMENT, LLC,                           6      Tennessee Valley Authority
   7                Plaintiff,                                 7      400 West Summit Hill Drive, WT6
   8       vs.                                                 8      Knoxville, Tennessee 37902
   9       TENNESSEE VALLEY AUTHORITY,                         9      865.632.3052
  10                Defendant.                                10      scchin@tva.gov
  11                                                          11
  12             VIDEO DEPOSITION OF LARRY BLUST              12   THE VIDEOGRAPHER:
  13             Bradley Arant Boult Cummings, LLP            13      Ms. Shannon Campbell
  14                  One Federal Place                       14      Courtroom Technologies, Inc.
  15                1819 Fifth Avenue North                   15      brad@crtrialtech.com
  16               Birmingham, Alabama 35203                  16      205.790.5841
  17                  November 13, 2019                       17
  18                                                          18
  19       REPORTED BY:                                       19
  20             Gail B. Pritchett                            20
  21             Certified Realtime Reporter,                 21
  22             Registered Professional                      22
  23             Reporter and Notary Public
                                                              23



                                                     Page 2                                         Page 4
       1                    APPEARANCES                        1        INDEX OF EXAMINATION
       2                                                       2                   Page:
       3         FOR THE PLAINTIFF:                            3   EXAMINATION BY MR. LEMBKE                8
       4            Mr. Caine O'Rear III                       4
       5            Attorney at Law                            5            INDEX OF EXHIBITS
       6            Hand Arendall, LLC                         6                          Page:
       7            RSA Tower                                  7   Exhibit Number 87 - Resume          11
       8            11 North Water Street                      8   Exhibit Number 88 - 10/3/16 email, 62
       9            Suite 30200                                9   SUBJ: P&S Contract Draft,
  10                Mobile, Alabama 36602                     10   ND5144-ND5148
  11                251.432.5511                              11   Exhibit Number 89 - 10/18/16 email, 63
  12                corear@handarendall.com                   12   SUBJ: Bellefonte P&S Agreement,
  13                                                          13   ND5159-ND5162
  14             FOR THE DEFENDANT:                           14   Exhibit Number 90 - 10/24/16 letter 65
  15                Mr. Matthew H. Lembke                     15   from C. O'Neill, RE: Potential Sale
  16                Attorney at Law                           16   of Bellefonte Nuclear Plant Site,
  17                Bradley Arant Boult Cummings, LLP         17   ND415-ND417
  18                One Federal Place                         18   Exhibit Number 91 - 8/29/18 email, 81
  19                1819 Fifth Avenue North                   19   SUBJ: ND to TVA Extension Letter
  20                Birmingham, Alabama 35203                 20   Rev. 2
  21                205.251.8000                              21   Exhibit Number 92 - 11/2018 emails, 83
  22                mlembke@bradley.com                       22   SUBJ: Did we get any feedback,
  23                                                          23   ND4315-4316


                                     BIRMINGHAM REPORTING SERVICE
                                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 3 of 125

Larry Blust                                                                                             11/13/2019
                                                                                           Pages 5 to 8
                                                   Page 5                                                    Page 7
   1     INDEX OF PREVIOUSLY MARKED EXHIBITS                 1           I, Gail B. Pritchett, a Certified
   2                         Page:                           2   Realtime Reporter and Registered Professional
   3   Exhibit Number 42 - 8/18/16 email      51             3   Reporter of Birmingham, Alabama, and a Notary
   4   from L. Blust to C. O'Neill, ND4966-                  4   Public for the State of Alabama at Large,
   5   ND4967                                                5   acting as Commissioner, certify that on this
   6   Exhibit Number 43 - 9/9/16 email       59             6   date, as provided by the Federal Rules of Civil
   7   with Indicative Bid, ND5048-ND5056                    7   Procedure of the United States District Court,
   8                                                         8   and the foregoing stipulation of counsel, there
   9                                                         9   came before me at the offices of Bradley Arant
  10                                                        10   Boult Cummings, LLP, One Federal Place,
  11                                                        11   1819 Fifth Avenue North, Birmingham, Alabama
  12                                                        12   35203, on the 13th day of November, 2019,
  13                                                        13   commencing at 3:57 p.m., LARRY BLUST, witness
  14                                                        14   in the above cause, for oral examination,
  15                                                        15   whereupon the following proceedings were had:
  16                                                        16
  17                                                        17           THE VIDEOGRAPHER: This marks the
  18                                                        18   beginning of video deposition of Larry D.
  19                                                        19   Blust. Today's date is November 13th, 2019;
  20                                                        20   the time is now 3:57 p.m. This is in the
  21                                                        21   matter of Nuclear Development, LLC, plaintiff,
  22                                                        22   versus Tennessee Valley Authority, defendant,
  23                                                        23   filed in the United States District Court for


                                                   Page 6                                                    Page 8
   1              STIPULATION                                1   the Northern District of Alabama, Northeastern
   2             IT IS STIPULATED AND AGREED, by             2   Division, Case Number 5:18-CV-01983-LCB.
   3   and between the parties, through their                3            Will counsel please state who you
   4   respective counsel, that the deposition of            4   are and who you represent.
   5   LARRY BLUST may be taken before Gail B.               5            MR. LEMBKE: Matt Lembke for
   6   Pritchett, Commissioner, Certified Realtime           6   defendant TVA.
   7   Reporter, Registered Professional Reporter and        7            MR. CHIN: Steve Chin for
   8   Notary Public;                                        8   defendant TVA.
   9             That the signature to and reading           9            MR. O'REAR: Caine O'Rear for the
  10   of the deposition by the witness is waived, the      10   plaintiff, Nuclear Development.
  11   deposition to have the same force and effect as      11
  12   if full compliance had been had with all laws        12                LARRY BLUST,
  13   and rules of Court relating to the taking of         13   having been first duly sworn, was examined and
  14   depositions;                                         14   testified as follows:
  15             That it shall not be necessary for         15
  16   any objections to be made by counsel to any          16            THE COURT REPORTER: Usual
  17   questions, except as to form or leading              17   stipulations?
  18   questions, and that counsel for the parties may      18            MR. LEMBKE: Yes.
  19   make objections and assign grounds at the time       19            MR. O'REAR: Okay.
  20   of trial, or at the time said deposition is          20
  21   offered in evidence, or prior thereto.               21   EXAMINATION BY MR. LEMBKE:
  22                                                        22       Q. Will you state your name for the
  23                                                        23   record, please?


                       BIRMINGHAM REPORTING SERVICE
                                (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 4 of 125

Larry Blust                                                                                          11/13/2019
                                                                                          Pages 9 to 12
                                           Page 9                                                      Page 11
   1        A. Larry D. Blust.                            1       Q. All right. Let me show you what I
   2        Q. Mr. Blust, have you ever been              2   am going to ask the court reporter to mark as
   3   deposed before?                                    3   Exhibit 87.
   4        A. Yes.                                       4            (Exhibit Number 87 was marked for
   5        Q. All right. How many times?                 5            identification.)
   6        A. I couldn't tell you. It's not a            6       Q. And do you recognize this, Mr.
   7   huge number of times, but I have been              7   Blust?
   8   practicing fifty years, I don't remember how       8       A. (Reviewing document.) Looks like
   9   many times.                                        9   it came from our firm website.
  10        Q. Well, is it more than five?               10       Q. And I will represent that this was
  11        A. It's probably more than five.             11   an enclosure with the application submitted by
  12        Q. All right. When is the last time          12   Nuclear Development in November 2018 to the NRC
  13   you remember being deposed?                       13   for approval of the transfer of the Bellefonte
  14        A. I don't know what year, but it has        14   construction permits.
  15   been quite a while ago.                           15            Does this accurately reflect your
  16        Q. All right. Well, you understand           16   education?
  17   that you have been placed under oath and I will   17       A. Yes, it does.
  18   ask you a series of questions that you need to    18       Q. All right. Now, Mr. Blust, does
  19   answer to the best of your ability. If at any     19   this accurately reflect the nature of your
  20   time you don't understand one of my questions     20   current law practice?
  21   and need me to repeat it or rephrase it, I will   21       A. Let me just read the top here.
  22   be happy to do so; otherwise I will assume you    22   (Reviewing document.) The major areas, yes.
  23   understand the question, okay?                    23       Q. All right. And you have been a


                                          Page 10                                                      Page 12
   1        A. Great.                                     1   partner at your current law firm since 2014,
   2        Q. And if at any point you need to            2   correct?
   3   take a break, just let me know; and as soon as     3        A. Correct.
   4   we have resolved the pending question, we will     4        Q. Where were you practicing prior to
   5   be happy to take a break.                          5   that?
   6            And if I -- if you ever say uh-uh         6        A. Barnes & Thornburg in Chicago.
   7   or uh-huh, I will ask you to verbalize yes or      7        Q. All right. And how long were you
   8   no so the court reporter can get a clear record    8   with Barnes & Thornburg?
   9   of --                                              9        A. Since the start of 2002 to 2014.
  10        A. I appreciate that.                        10        Q. And prior to that where did you
  11        Q. -- what's being said.                     11   practice law?
  12            All right. Mr. Blust, what is            12        A. Jenner & Block in Chicago.
  13   your home address?                                13        Q. And how long were you at Jenner &
  14        A. 1847 Lincoln, Chicago, Illinois.          14   Block?
  15        Q. What is the zip code?                     15        A. Thirty some years. It would have
  16        A. 60614.                                    16   been from my graduation, with the exception of
  17        Q. And what is your business address?        17   three years when I was in the U. S. Air Force,
  18        A. 70 West Madison, Suite 4000,              18   all the way until 2002.
  19   Chicago 60602.                                    19        Q. And was the nature of your
  20        Q. All right. And what is the name           20   practice any different when you were at Barnes
  21   of the law firm at which you practice?            21   & Thornburg or Jenner & Block versus what it is
  22        A. Hughes Socol Piers Resnick & Dym,         22   today?
  23   LTD.                                              23        A. I'm sure it was, particularly in


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 5 of 125

Larry Blust                                                                                   11/13/2019
                                                                               Pages 13 to 16
                                         Page 13                                                Page 15
   1   the early years. When I was an associate, I        1   applying for the transfer of a construction
   2   didn't practice in all of these areas. But,        2   permit pertaining to a nuclear plant?
   3   you know, it has just matured over the years as    3        A. No.
   4   transactions have changed and everything else.     4        Q. Prior to your work for Belle --
   5        Q. And you are a member of which              5   Nuclear Development, have you ever been
   6   Bars?                                              6   involved in legal work in connection with any
   7        A. I am a member of the Illinois Bar,         7   application to the Nuclear Regulatory
   8   the Bar of the 7th Circuit, the Northern           8   Commission?
   9   District of Illinois. I'm a member of this         9        A. Not to the NRC. However, I had
  10   particular Bar for this particular case, and I    10   experience before this with regard to
  11   also may still be admitted in Delaware for a      11   Bellefonte, but --
  12   particular case until the case is over. I am a    12        Q. I'm sorry, say that again?
  13   member of the Tax Court and a member of the       13        A. Prior to the current thing on
  14   Court of Federal Claims Bar. And I am trial       14   Bellefonte, I had experience with the NRC in
  15   bar member of the Northern District of            15   regard to Bellefonte.
  16   Illinois.                                         16        Q. All right. Tell me about that.
  17        Q. Now, prior to any work you did for        17        A. We -- I had an associate of mine
  18   Nuclear Development, had you ever had any         18   also doing this, but we had meetings with the
  19   experience in legal work connected to the         19   NRC to be sure that the plant licenses for
  20   nuclear power industry?                           20   Bellefonte were still good.
  21        A. Not nuclear power, no.                    21        Q. And when was that?
  22        Q. And have you ever had any                 22        A. Probably would have been somewhere
  23   experience in conjunction with construction of    23   between 2'02 and 2'05.


                                         Page 14                                                Page 16
   1   a nuclear plant?                                   1         Q. All right. And why were you doing
   2        A. Prior to my experience with                2   that?
   3   Bellefonte or --                                   3         A. Because we were attempting to
   4        Q. Yes.                                       4   finance or acquire Bellefonte, and we -- and
   5        A. No.                                        5   these were relatively old permits and we wanted
   6        Q. All right. Prior to --                     6   to make sure that the NRC had no problem with
   7        A. Well, I'm sorry, that's wrong. I           7   the existing permits. That's what we
   8   represented a client who did all of the piping     8   established in those meetings.
   9   at most of the Commonwealth Edison plants,         9         Q. And this was for work for Franklin
  10   nuclear plants, and I did contracting work for    10   Haney or one of his companies?
  11   their company. So I contracted with Exelon        11         A. Correct.
  12   which was Commonwealth Edison at that time.       12         Q. How long have you had a business
  13        Q. All right. Have you ever had any          13   relationship with Franklin Haney?
  14   experience prior to your representation of        14         A. You mean as a lawyer? I don't
  15   Nuclear Development with the operation of a       15   have any business relationship with him. I am
  16   nuclear plant?                                    16   a lawyer for him.
  17        A. No.                                       17         Q. Well, you are more than a lawyer,
  18        Q. Prior to your representation of           18   aren't you? You are an officer of Nuclear
  19   Nuclear Development, did you ever represent an    19   Development, right?
  20   owner of a nuclear plant?                         20         A. I am officer of other clients,
  21        A. No.                                       21   too. Officer is general counsel or secretary,
  22        Q. Prior to your work for Nuclear            22   it's just the same thing as a lawyer. I am an
  23   Development, have you ever been involved in       23   outside lawyer. I've always been an outside


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 6 of 125

Larry Blust                                                                                   11/13/2019
                                                                                Pages 17 to 20
                                          Page 17                                                Page 19
   1   lawyer. I was a general counsel of a public        1         Q. Do you have personal knowledge of
   2   company for a while, but that was just because     2   how long it takes the NRC to typically review
   3   somebody else was out of -- I have worked for      3   an application for transfer of construction
   4   Franklin Haney since 1983 on various different     4   permits for a nuclear plant?
   5   projects.                                          5         A. What does personal knowledge mean?
   6        Q. Now, Mr. Blust, when you say --            6         Q. Personal knowledge.
   7   you are aware that the representation was made     7         A. Does it mean have I done it or
   8   to the Nuclear Regulatory Commission that you      8   does it mean I have heard from them how long it
   9   are an officer of Nuclear Development, correct?    9   takes or I have heard from somebody else how
  10        A. And I am. There is a designation          10   long it takes?
  11   of me as an officer.                              11         Q. Well, you said you have never done
  12        Q. And it was not stated to the              12   it, right?
  13   Nuclear Regulatory Commission that you are an     13         A. Correct.
  14   outside lawyer, correct?                          14         Q. All right. Have you heard from
  15        A. I don't know what was stated to           15   NRC how long it will take?
  16   them.                                             16         A. Yes.
  17        Q. You don't know?                           17         Q. And what did they tell you?
  18        A. Uh-uh, I don't have any idea.             18         A. Six months.
  19        Q. You didn't read the application?          19         Q. But you now know it is going to
  20        A. No.                                       20   take longer than that for Bellefonte?
  21        Q. Mr. Blust, you say you began              21         A. Well, not really. The most recent
  22   working with Franklin Haney in 1983. Has your     22   thing they did is roughly that kind of time
  23   work for him and his companies been essentially   23   frame, maybe it's eight or nine months.


                                          Page 18                                                Page 20
   1   steady for the last thirty-six years?              1        Q. Well, isn't it ten?
   2        A. Well, it has grown because I               2        A. Depends on how you count it.
   3   replaced a number of other lawyers. I had one      3        Q. Well, you are aware they sent
   4   project for him in 1983 and I became later on      4   Nuclear Development a letter on November 8th,
   5   the family lawyer and also for all of the other    5   correct?
   6   projects. So I acquired over the years -- I        6        A. I guess. I don't remember the
   7   guess I survived a whole bunch of other            7   date.
   8   attorneys would be the best way to put it.         8        Q. Well, I will represent to you it
   9        Q. Other than your work for Nuclear           9   was November 8.
  10   Development, are you currently doing work for     10        A. Yeah, okay.
  11   any of Franklin Haney's companies?                11        Q. And they say it will be done by
  12        A. Yes.                                      12   December 2020, correct?
  13        Q. All right. And do you bill Mr.            13        A. I think that's right.
  14   Haney for work on the Bellefonte project at an    14        Q. Isn't that ten months?
  15   hourly rate?                                      15        A. I would count it as ten months or
  16        A. Yes.                                      16   nine and a half or whatever it is.
  17        Q. What is that hourly rate?                 17            MR. O'REAR: I think it's November
  18        A. This particular year it's six             18   5th.
  19   hundred seventy dollars an hour.                  19            (Off-the-record discussion.)
  20        Q. Has that changed over the last            20        Q. (BY MR. LEMBKE:) And you said --
  21   five years?                                       21   you suggested that -- well, you were asking me
  22        A. Yes. It changes virtually every           22   if I was asking if others told you how long it
  23   year, but not by much.                            23   would take. Have others told you how long it


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 7 of 125

Larry Blust                                                                                       11/13/2019
                                                                                   Pages 21 to 24
                                         Page 21                                                      Page 23
   1   would take, other than NRC people, to get          1   proposals. We negotiated with TVA, met with
   2   approval of a license transfer application?        2   TVA numerous times and various financing
   3       A. Yes, and I would have to say to             3   proposals. At that time TVA had a -- TVA has a
   4   you, maybe I should clarify the last answer,       4   financing cap imposed by Congress and they did
   5   there is obviously a range. What I was talking     5   not have ability to finance under that cap the
   6   about was six months, would take at least six      6   three nuclear plants that they hadn't
   7   months. So you have always got a range with        7   completed. So Mr. Haney, who has always had
   8   any application because you have different         8   business dealings with TVA, somehow decided he
   9   issues and different things. Sometimes they        9   wanted to make a proposal on financing these,
  10   want more information which requires you to       10   and I came up with those proposals.
  11   take longer time, et cetera, et cetera. So --     11        Q. And those proposals were not
  12       Q. Have you ever personally been a            12   accepted, correct?
  13   party in civil litigation?                        13        A. Unless you view the fact that they
  14       A. No.                                        14   did one of those proposals without us. I guess
  15       Q. How did you prepare for today's            15   that's true.
  16   deposition?                                       16        Q. Well, they -- Mr. Haney's
  17       A. I went over with Mr. Caine some            17   companies weren't involved in the financing --
  18   documents that he asked me about, et cetera,      18        A. Correct.
  19   and talked to him about the deposition.           19        Q. -- correct?
  20       Q. Did you read anyone else's                 20        A. Correct.
  21   deposition?                                       21        Q. All right. After that series of
  22       A. Not in preparation for this. I             22   proposals, as you describe it, in 2001, what do
  23   have read because I was at the other              23   you recall as your next involvement doing work


                                         Page 22                                                      Page 24
   1   depositions, as you know, and I have read those    1   for Mr. Haney or any of his companies in
   2   when they -- when the transcripts came out.        2   connection with Bellefonte?
   3   But I didn't re-read them for this -- to           3        A. Well, that went through -- all the
   4   prepare for this.                                  4   way through the time when we actually -- when
   5        Q. Mr. Blust, when were you first             5   they declared surplus and did the bidding.
   6   involved in any matter involving Nuclear           6   There was rarely a time we weren't making some
   7   Development?                                       7   kind of proposal to TVA. There may have been
   8        A. It was either 2001 or 2002. It             8   months here and months there, but this was a
   9   was either late 2001 or early 2002.                9   continuous stream of proposals.
  10        Q. Well, let me -- I think --                10        Q. None of which were accepted,
  11        A. It had to be 2001, I'm sorry,             11   correct?
  12   because I left at the start of 2002. It had to    12        A. With the caveat I just said,
  13   be 2001. I was still at Jenner.                   13   that's right.
  14        Q. All right. Well, Nuclear                  14        Q. Were you involved in forming
  15   Development wasn't formed until 2012, right?      15   Nuclear Development as a company?
  16        A. Correct.                                  16        A. I did.
  17        Q. All right. So you are referring           17        Q. All right. Why was it formed?
  18   to some matter involving Bellefonte in 2001,      18        A. It was formed because we got far
  19   right?                                            19   enough along that we felt we had to have a new
  20        A. Correct.                                  20   -- an entity actually to do this, and that was
  21        Q. Okay. What were you involved with         21   largely in regard to the tax credits.
  22   in 2001?                                          22        Q. Far enough along with what?
  23        A. A whole series of different               23        A. With the proposals in doing


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 8 of 125

Larry Blust                                                                                          11/13/2019
                                                                                   Pages 25 to 28
                                          Page 25                                                      Page 27
   1   something with nuclear plant. And so we first      1   This was formed to bid on the tax credits. We,
   2   used it in regard to the tax credits.              2   in fact, were accepted, but we formed it for
   3        Q. All right. When you refer to the           3   that purpose. And then it made various
   4   tax credits, what do you mean?                     4   proposals.
   5        A. Well, there's a set of production          5       Q. And would each of those proposals
   6   tax credits authorized by 45J of the Internal      6   have resulted in Nuclear Development owning all
   7   Revenue Code which we applied for.                 7   or a part of the Bellefonte nuclear plant?
   8        Q. And does nuclear power have to be          8       A. No.
   9   produced to get the tax credits?                   9       Q. All right. Well, how was -- if
  10        A. To get the tax credits, yes. It's         10   Nuclear Development wasn't going to own all or
  11   a production tax credit, so based on              11   part of the Bellefonte nuclear plant, how would
  12   production.                                       12   it ever get the benefit of any tax credits?
  13        Q. And does one have to be the owner         13       A. The initial proposals were
  14   of a nuclear plant to get the tax credits?        14   long-term leases. Under the Internal Revenue
  15        A. Not to get the allocation of tax          15   Code, a long-term lease with the right terms is
  16   credits, but to get the -- if you are talking     16   equivalent to ownership under the Code. So our
  17   about actually use the credits, the amount of     17   original proposals did not necessarily envision
  18   credit you can use is based on production. And    18   us owning the plants, it was either/or
  19   you have to be the owner of that production.      19   basically. And the proposals being made to TVA
  20   Well, I shouldn't say that either. There was      20   at the time were we would lease the plant.
  21   an amendment to this provision that allowed       21       Q. And at the time Nuclear
  22   certain not-for-profits to transfer these         22   Development was formed, had TVA yet decided to
  23   credits to people who were not owners of          23   discontinue its plan to complete the


                                          Page 26                                                      Page 28
   1   plants. So when we applied, the answer to your     1   construction of Bellefonte?
   2   question is yes.                                   2        A. Well, they had decided that at
   3        Q. So it's fair to say that the only          3   least once and going back and decided to
   4   way that Nuclear Development or any of Mr.         4   complete and et cetera, et cetera. I don't --
   5   Haney's companies would get a tax credit or Mr.    5   I think it may have been a couple of times. So
   6   Haney get a tax credit is if the plant is built    6   the answer is yes, they had decided it.
   7   and generates power?                               7        Q. Well, setting aside the first time
   8        A. Correct.                                   8   they did it, had they made -- had they made
   9        Q. Now, Nuclear Development was               9   that decision for the second time at the time
  10   formed in 2012, correct?                          10   Nuclear Development was formed?
  11        A. I think that's right.                     11        A. I could be wrong on this, and it's
  12        Q. All right. That was four years            12   a matter of public record, but I believe they
  13   before, give or take a few months, TVA -- the     13   did as to Plant 2. I believe they only were
  14   decision of the TVA Board to declare Bellefonte   14   willing to proceed ahead with Plant 1, that's
  15   to be surplus property?                           15   the second time around. Now, I would have to
  16        A. Correct.                                  16   go back and check the NRC records -- or the DOE
  17        Q. What -- what was Nuclear                  17   records actually.
  18   Development proposing when it was first           18        Q. And what -- do you know what your
  19   formed --                                         19   exact position is at Nuclear Development?
  20        A. It was formed to get the tax              20        A. Yeah, it's secretary/general
  21   credits. Tax credits are assigned -- you don't    21   counsel.
  22   get the tax credits until -- I think there was    22        Q. And what are your duties?
  23   a time period where you bid on the tax credits.   23        A. Well, as secretary, I do corporate


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 9 of 125

Larry Blust                                                                                         11/13/2019
                                                                                   Pages 29 to 32
                                         Page 29                                                        Page 31
   1   minutes and consents, which is what a              1   McCollum was made chief executive officer. And
   2   traditional corporate secretary does.              2   so he vaulted over Frank who remained
   3   Generally a secretary has no authority to do       3   president, but a lot of companies will have a
   4   anything in the way of a business matter; they     4   CEO who is number one and a president who is
   5   certify stuff.                                     5   number two, and that was the structure that was
   6            And as general counsel, my -- my          6   changed. I don't remember exactly when.
   7   position is exactly the same as were I not         7       Q. And why was it changed?
   8   general counsel and hired to be the attorney       8       A. I got the impression that it was
   9   for the company.                                   9   changed because of Frank, Jr.'s divorce, when
  10        Q. And your compensation arrangement         10   he was going through an ugly divorce. That was
  11   is hourly rate billing for those duties?          11   my impression. Nobody told me that.
  12        A. Correct.                                  12       Q. What was the length between his
  13        Q. Have your duties changed over time        13   divorce and elevating Mr. McCollum to CEO?
  14   for Nuclear Development as general counsel and    14       A. The length before -- from his
  15   secretary?                                        15   filing of his -- well, I don't -- you would
  16        A. What you do is change over time           16   have to tell me what you want as a starting
  17   with proposals, but my duties haven't changed.    17   point and what you want as a finish point.
  18   I am the lawyer and I am the secretary.           18       Q. Well, I am not going to tell you
  19        Q. And who do you report to?                 19   how to answer a question, Mr. Blust. What I'm
  20        A. Well, you know, as a lawyer you           20   asking you --
  21   service a lot of people in the company, but I     21       A. Well, to answer it, I have got to
  22   report ultimately to Franklin Haney.              22   understand those two. What are you talking
  23        Q. What is his position at Nuclear           23   about?


                                         Page 30                                                        Page 32
   1   Development?                                       1       Q. Well, I am talking about when I
   2        A. Nuclear Development is an LLC, and         2   asked you why Mr. McCollum was made CEO and
   3   he is the sole manager and originally was the      3   vaulted over Frank Haney, Jr. as president, you
   4   sole member.                                       4   said you thought it was because of Frank, Jr.'s
   5        Q. Are there other members now?               5   divorce?
   6        A. There are other members now.               6       A. Yes.
   7        Q. Who are the other members?                 7       Q. And my question is what about his
   8        A. The other members are five trusts          8   divorce caused that change to be made?
   9   for each of his children, one trust -- one         9       A. Oh, my impression, this is just my
  10   trust each for each of his children might be a    10   impression, was he was in a very bitter divorce
  11   better way to put it.                             11   and his attention was taken away and his time
  12        Q. And who are the other officers of         12   was taken away by his divorce issues. Now,
  13   Nuclear Development?                              13   some of this is -- I use the word divorce by --
  14        A. Well, originally the other                14   as a colloquial term, because you can have
  15   officers were Frank Haney, Jr. as president,      15   being in a divorce situation without having a
  16   William McCollum as vice president and chief      16   divorce on file. And that was Frank's
  17   nuclear officer. Let's see, somebody else in      17   situation. We were negotiating separation
  18   there? Myself as secretary-treasurer --           18   agreements and stuff like that. So it's -- you
  19   secretary -- I mean, secretary/general counsel.   19   know, he didn't file like a lot of people that
  20   I think that's it.                                20   divorce until later on, but he was in a
  21        Q. And how has that changed over             21   disputed marital situation.
  22   time?                                             22       Q. And when do you recall this
  23        A. Well, at some point in time, Bill         23   disputed marital situation occurring?


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 10 of 125

 Larry Blust                                                                                      11/13/2019
                                                                                  Pages 33 to 36
                                          Page 33                                                      Page 35
   1        A. Oh, boy. I think it was the                1   the Governor of Alabama at which Franklin Haney
   2   latter part of '17 and the early part of '18.      2   was in attendance along with representatives of
   3   I'm pretty sure he got divorced in about March     3   TVA and Alabama -- or Southern Company?
   4   or April of '18.                                   4         A. Was a representative of Alabama
   5        Q. And from your personal                     5   Power, but yes, I was.
   6   observation, was he distracted from his work at    6         Q. When do you recall that meeting
   7   Nuclear Development by the divorce?                7   occurring?
   8        A. Yes.                                       8         A. I don't remember, 2015, 2016.
   9        Q. Did you discuss that with Franklin         9         Q. And how was it that that meeting
  10   Haney?                                            10   came to be?
  11        A. I --                                      11         A. I'm not sure.
  12            MR. O'REAR: Let me object to the         12         Q. What -- did Nuclear Development
  13   extent you had an attorney-client communication   13   contact the Governor of Alabama to enlist him
  14   with Mr. Haney.                                   14   to hold that meeting?
  15        A. I think that would involve                15         A. Once again, I'm not sure that
  16   attorney-client communication on the thing,       16   anybody contacted the Governor himself. We
  17   but --                                            17   were having meetings with various people in the
  18        Q. (BY MR. LEMBKE:) Now, the -- at           18   administration in Alabama, particularly
  19   what point did you learn that TVA might declare   19   environmental people, et cetera, and we had
  20   Bellefonte to be surplus property?                20   some local attorneys in Alabama who I would
  21        A. It was some -- I can't give you           21   assume set that meeting up or did something. I
  22   the dates, but it was somewhere in probably       22   don't know -- I mean, I didn't set the meeting
  23   2016, I would guess, maybe 2015.                  23   up.


                                          Page 34                                                      Page 36
   1        Q. And had Nuclear Development been           1        Q. And who were those local attorneys
   2   urging TVA to declare it to be surplus             2   in Alabama?
   3   property?                                          3        A. They are Hand Arendall.
   4        A. No. We were urging it to do it --          4        Q. Who at Hand Arendall?
   5   either sell it to us or to lease it to us. We      5        A. Roger -- Roger Bates.
   6   didn't care which. The prior general counsel       6        Q. Had you had any prior meetings
   7   of TVA took the position that they would only      7   with Governor Bentley of Alabama before the
   8   lease it. The new general counsel, the current     8   meeting with Alabama Power and TVA in
   9   general counsel, took the position they would      9   attendance?
  10   have to declare it surplus property and sell      10        A. Yes.
  11   it.                                               11        Q. Tell me about the prior meeting.
  12        Q. The current general counsel being         12        A. Well, there may have been more
  13   Ms. Quirk?                                        13   than one, I think there was more than one.
  14        A. Right.                                    14   They were in general discussions of what we
  15        Q. All right. And is it true that            15   wanted to do and what we needed from the
  16   Nuclear Development urged TVA to sell it, the     16   governor's office, and part of that was the
  17   Bellefonte property to Nuclear Development        17   environmental end of the thing.
  18   without an auction?                               18        Q. Well, tell me what you were asking
  19        A. Correct.                                  19   or telling Governor Bentley that you needed
  20        Q. And TVA declined, correct?                20   from his office.
  21        A. Correct.                                  21        A. Well, it changed over time, but we
  22        Q. All right. And were you involved          22   wanted -- we wanted his support in regard to
  23   in a meeting -- did you attend a meeting with     23   economic development incentives and we wanted


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 11 of 125

 Larry Blust                                                                                   11/13/2019
                                                                                Pages 37 to 40
                                         Page 37                                                 Page 39
   1   his support in regard to the Clean Power           1   do you recall him saying during those meetings
   2   Regulations, the Obama Administration.             2   before the big meeting?
   3        Q. What do you mean by that?                  3        A. He was very supportive.
   4        A. Well, the Obama Administration             4        Q. Had Franklin Haney been a
   5   came out with something called the Clean Power     5   political contributor to Governor Bentley's
   6   Regulations, which was a significant detriment     6   campaigns?
   7   to the use of coal for power and to some extent    7        A. Not originally, I don't -- I don't
   8   to the use of natural gas. And obviously this      8   really know who Franklin contributes to, but I
   9   benefitted nuclear. So we met with the             9   know he made a later contribution before
  10   governor's economic development coordinator,      10   Bentley was impeached or whatever happened to
  11   whatever he was entitled, and also the chief      11   him, but -- because it was part of the
  12   environmental person of the State to secure the   12   proceeding, but I don't really know. I doubt
  13   backing of the State for support of the clean     13   it.
  14   power plan.                                       14        Q. All right. So you are saying even
  15        Q. And so you were urging the                15   though you have represented Mr. Haney for
  16   Governor of Alabama to support regulations that   16   thirty-six years, you don't know who he
  17   would be detrimental to the coal industry?        17   contributes to politically?
  18            MR. O'REAR: Objection,                   18        A. Well, from time to time I will
  19   argumentative.                                    19   hear a statement about a political
  20        A. Well, let me put it a different           20   contribution. From time to time I will vet a
  21   way. They would be positive to nuclear energy     21   501(c)(4) or somebody -- or a PAC as to whether
  22   or any other hundred percent clean.               22   they are entitled to take contributions. But
  23        Q. (BY MR. LEMBKE:) And you                  23   even then I rarely know what did he contribute


                                         Page 38                                                 Page 40
   1   understood that they would also be detrimental     1   or did he contribute at all.
   2   to the coal industry?                              2        Q. Are you aware if he was a
   3            MR. O'REAR: Objection,                    3   contributor to Governor Bentley's 501(c)(4)?
   4   argumentative.                                     4        A. I believe he was.
   5        A. Well, they clearly were                    5        Q. Do you know how much he
   6   detrimental, that's why they got repealed by       6   contributed?
   7   the Trump Administration. But they were            7        A. No.
   8   clearly detrimental to the coal industry.          8        Q. Have you told me everything you
   9        Q. (BY MR. LEMBKE:) All right. You            9   can remember Governor Bentley saying at those
  10   say there were two meetings that you recall       10   pre-meetings that you attended?
  11   with Governor Bentley before the meeting he       11        A. Pre --
  12   attended with Alabama Power and TVA?              12        Q. When I say -- before the big
  13        A. I don't believe I said the number.        13   meeting.
  14        Q. How many do you recall?                   14        A. Oh, before the big meeting? Yes.
  15        A. I -- there had to have been at            15   General -- all I remember is generalities.
  16   least two, I don't remember how many.             16        Q. Do you remember what Mr. Haney
  17        Q. All right. Did you attend both of         17   said at those meetings?
  18   the two you were --                               18        A. Well, he would have promoted the
  19        A. Well, I don't specifically                19   project. I mean, he would have -- whatever
  20   remember the two meetings. I attended             20   status the project was in, he would have been
  21   virtually all of the meetings that I am aware     21   the guy who led off and opened the meeting as
  22   of in regard to Governor Bentley.                 22   to here is where we are.
  23        Q. All right. And what, if anything,         23        Q. All right. Now, the meeting that


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 12 of 125

 Larry Blust                                                                                     11/13/2019
                                                                                   Pages 41 to 44
                                                  Page 41                                           Page 43
   1   included Governor Bentley and Alabama Power and       1        A. The desire to have the Alabama
   2   TVA and you and the other Nuclear Development         2   delegation continue to support this project and
   3   representatives, what do you remember Governor        3   therefore the Governor to appoint a senator who
   4   Bentley saying at that meeting?                       4   was in favor of this also.
   5       A. He was very supportive. I don't                5        Q. And did Mr. Haney do the talking
   6   remember any specific statements by him, but he       6   for Nuclear Development at that meeting?
   7   was very supportive of the project. He was            7        A. Yeah, I don't think I did any
   8   trying to encourage everybody in the room to          8   talking.
   9   support the project because it was important to       9        Q. And was Mr. Haney pushing a
  10   the economic development of Alabama.                 10   particular candidate?
  11       Q. And do you recall what Alabama                11        A. No.
  12   Power representatives had to say at the              12        Q. Didn't make any suggestions?
  13   meeting?                                             13        A. Well, the Governor stated who he
  14       A. I think there was only one, and he            14   was considering, and the Governor stated who
  15   came out and said that he did not need the           15   his was, and Mr. Haney supported that.
  16   power.                                               16        Q. And who was that person?
  17       Q. And do you recall if Bill Johnson             17        A. Luther Strange who did become
  18   was there for TVA?                                   18   Senator. He was the Attorney General at the
  19       A. I believe Bill was there. Sherry              19   time.
  20   was there. I believe Bill was there too.             20        Q. All right. Do you recall any
  21       Q. All right. What do you recall                 21   other meetings with Governor Bentley?
  22   Bill Johnson saying at the meeting?                  22        A. Well, Governor Bentley was right
  23       A. I thought it was Sherry, but one              23   out of office after that, so there couldn't


                                                  Page 42                                           Page 44
   1   of the two of them said TVA doesn't need the          1   have been any other meetings.
   2   power either. Might have been Bill, because he        2        Q. Have you had any meetings with
   3   was talking to the governor.                          3   Governor Ivey that you have attended about
   4        Q. All right. And do you remember                4   Bellefonte?
   5   what Mr. Haney or anyone for Nuclear                  5        A. I possibly had one with Governor
   6   Development had to say at the meeting?                6   Ivey, but I am not even sure that's the case.
   7        A. I just told you in general, and I             7        Q. Have you -- have you personally
   8   don't remember specifics. I'm sure he promoted        8   participated in meetings with members of the
   9   the number of jobs, the amount of economic            9   Alabama congressional delegation about
  10   development. If we were at the time still            10   Bellefonte?
  11   talking about the clean power issues, he             11        A. Yes.
  12   probably would have promoted this as a hundred       12        Q. All right. Who have you met with?
  13   percent clean power. I just don't remember any       13        A. Well, you would have to tell me
  14   specific conversations.                              14   who the delegation is, but Luther Strange as
  15        Q. All right. And after that meeting            15   Senator was one of them. And we met with -- I
  16   do you ever recall another meeting that you          16   met with various -- in a good share of the
  17   attended with Governor Bentley about                 17   case, it wasn't with the delegation members, it
  18   Bellefonte?                                          18   was with the staff, usually meet with staff.
  19        A. I attended one more meeting with             19   Because I am there to provide facts.
  20   Governor Bentley about Bellefonte, and it was        20        Q. Did you meet with Richard Shelby?
  21   about the vacant Senate seat.                        21        A. I do not believe I personally met
  22        Q. What do you recall being discussed           22   with Richard Shelby.
  23   at that meeting?                                     23        Q. Do you know if Franklin Haney did?


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 13 of 125

 Larry Blust                                                                                     11/13/2019
                                                                                    Pages 45 to 48
                                         Page 45                                                   Page 47
   1        A. I would assume he did.                    1       Q. And who provided the lobbying?
   2        Q. Did you meet with Jeff Sessions?          2       A. Becky Halkias or Bud Cramer or
   3        A. I don't believe I ever met with           3   Ickes, although I don't think he did much of
   4   Jeff Sessions.                                    4   the direct lobbying.
   5        Q. Do you know if Mr. Haney did?             5       Q. Who is Mickey Halkias?
   6        A. I would assume he did. I don't            6       A. Becky.
   7   know.                                             7       Q. Becky. Who is Becky Halkias?
   8        Q. Do you -- did you ever meet with          8       A. She works for Bud Cramer, FTI I
   9   Congressman Aderholt?                             9   think is the name of the firm. Whatever --
  10            MR. O'REAR: Let me ask you to not       10   it's a big lobbying firm that Bud Cramer is
  11   speculate or --                                  11   with.
  12        A. Yeah, I don't know who Congressman       12       Q. And that firm is paid thirty-five
  13   Aderholt is, so I don't know.                    13   thousand dollars a month every month by Nuclear
  14        Q. (BY MR. LEMBKE:) All right. Did          14   Development, correct?
  15   you ever meet with Congressman Brooks?           15       A. If I hadn't heard that the other
  16        A. Yes, Mo Brooks, yes.                     16   day in this very room I wouldn't know that.
  17        Q. And how many times have you met          17   But yes, it has always been paid, like almost
  18   with Mo Brooks?                                  18   all lobbyists, a monthly retainer. I suspect
  19        A. I actually met with him personally       19   it was less earlier.
  20   once.                                            20       Q. And what does -- is it Harold
  21        Q. And what did you discuss with him?       21   Ickes?
  22        A. Discussed the support of Bellmont        22       A. Harold Ickes.
  23   -- Bellefonte.                                   23       Q. And what does Harold Ickes do for


                                         Page 46                                                   Page 48
   1        Q. When was that?                            1   Nuclear Development?
   2        A. Well, he wasn't in office very            2        A. He was also a lobbyist.
   3   long, so it was not long after he took office.    3        Q. Who was he lobbying?
   4   I had another meeting with his staff.             4        A. I assume the same people. I never
   5        Q. All right. And were there                 5   saw him lobby anybody, but I am assuming the
   6   specific subjects you were covering?              6   same people. He was a Democratic lobbyist.
   7        A. I was covering the legal aspects          7   But Cramer who was a former Republican
   8   of Bellefonte and what, you know, we were         8   Congressman was the Republican lobbyist. All
   9   promoting, what it could do for the State of      9   lobbyists lobby all sides.
  10   Alabama.                                         10        Q. All right. Did you ever meet with
  11        Q. What do you mean by legal aspects        11   Congressman Rogers, Mike Rogers of Alabama?
  12   of Bellefonte?                                   12        A. Not that I can remember.
  13        A. The structure, the tax credits, et       13        Q. Did you ever meet with either of
  14   cetera, et cetera, et cetera, the budget. Some   14   the Tennessee senators or any of the Tennessee
  15   of these are in regard to the Trump              15   senators about this project?
  16   Administration has proposed to rescind the       16        A. Me personally? No.
  17   budget of this program every single year, so     17        Q. Yes. Did you ever meet with any
  18   some of these meetings consisted of meetings     18   senior officials of the Obama Administration
  19   predominantly with staff to say please support   19   about this project?
  20   keeping this budget, it is a good program. And   20        A. No. I had a couple of
  21   I provided the background, not the lobbying,     21   conversations with I think it was McCarthy,
  22   but the background or the mechanics of how the   22   whoever it was that was the EPA administrator,
  23   budget worked.                                   23   but those were on the phone and they were in


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 14 of 125

 Larry Blust                                                                                  11/13/2019
                                                                               Pages 49 to 52
                                          Page 49                                               Page 51
   1   regard to the clean power plant and our support    1        Q. Were you involved in the decision
   2   of it.                                             2   by Bellefonte to submit a bid at the auction
   3        Q. What about have you ever attended          3   for the sale of the Bellefonte property?
   4   meetings with senior members of the Trump          4        A. Well, once again, it depends -- I
   5   Administration about the Bellefonte project?       5   hate to say like Bill Clinton, but it depends
   6        A. Well, once again --                        6   on what you mean by involved. I drafted up the
   7        Q. Or spoken to them on the phone?            7   bid. I can hardly say that I was a member of
   8        A. Once again, it's who is the senior         8   making the decision to do the bid, but I
   9   member. If you consider the people who work        9   drafted the bid itself, I negotiated the stuff
  10   for DOE and NRC to be senior members, then I      10   with Concentric, et cetera.
  11   guess I have met with senior members. But I       11        Q. All right. And let me get you to
  12   haven't met with anybody of any power in the      12   look for Exhibit 42 which is in your --
  13   Trump Administration.                             13        A. Stack here?
  14        Q. You have not met with Secretary           14        Q. -- should be in your stack.
  15   Perry?                                            15            (Whereupon, Exhibit Number 42,
  16        A. No.                                       16            having been previously marked for
  17        Q. Do you know if Mr. Haney has met          17            identification, was referenced in
  18   with Secretary Perry?                             18            this deposition.)
  19        A. I don't know.                             19        A. Let's look in this stack here.
  20        Q. And Nuclear Development hired a           20   42. Maybe they are in order at the bottom,
  21   lobbyist who has particular connections to        21   give me a minute --
  22   Secretary Perry, correct?                         22            MR. O'REAR: It would have been
  23        A. Well, all lobbyists purport to            23   the second one that we had in the stack if they


                                          Page 50                                               Page 52
   1   have connections with whoever they are             1   are in order.
   2   lobbying. There were a number of different         2         A. There is a bunch of 37s here too
   3   people who were lobbying DOE people, I don't       3   -- I think they are in order. Hang on a minute
   4   know if they really had connections with Perry.    4   here. Here looks like 42. Okay. Yes, it is
   5        Q. You know who I am talking about,           5   42.
   6   though, don't you?                                 6         Q. (BY MR. LEMBKE:) All right.
   7        A. No. Why don't you tell me?                 7   Before we look at 42, you are aware that TVA's
   8        Q. Mr. Bailey?                                8   adviser in connection with the auction of the
   9        A. Oh, Mr. Bailey? He was rather              9   Bellefonte site was Concentric, right?
  10   recently hired, yes.                              10         A. Correct.
  11        Q. And you are aware that he has             11         Q. And you dealt primarily with
  12   connections to Mr. Perry from Texas, right?       12   Carrie O'Neill at Concentric, correct?
  13        A. I am aware that Mr. Bailey is from        13         A. Yes.
  14   Texas and has been a contributor to Mr. Trump.    14         Q. All right. And this 42 is an
  15   I am not aware at all of what connections he      15   email that you sent to Ms. O'Neill on August
  16   has to Mr. Trump.                                 16   18th, 2016, correct?
  17        Q. You mean Mr. Perry?                       17         A. Looks like it.
  18        A. Oh, Mr. Perry, I'm sorry. I               18         Q. And in the numbered paragraph one,
  19   thought you were talking -- yeah, he didn't       19   which I believe is a response to a suggestion
  20   contribute to Perry. He contributed to Trump.     20   of confidentiality, right?
  21   He may have contributed to Perry too. Perry       21         A. Response to a suggestion of --
  22   was already in the Secretary of DOE position      22         Q. About a confidentiality provision.
  23   when he was hired, so --                          23   Number one begins in Section 3, We deleted C


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 15 of 125

 Larry Blust                                                                                  11/13/2019
                                                                                Pages 53 to 56
                                          Page 53                                               Page 55
   1   barring disclosure of the --                       1   dates where we met with people. But I think it
   2        A. Oh, you are talking paragraph one.         2   was after 8/18/16 that we actually met with NRC
   3   I'm sorry, okay.                                   3   in regard to the specific transfer thing,
   4        Q. Yes, sir.                                  4   because we were talking about a leasing
   5        A. Okay, I'm sorry. I thought you             5   transaction prior to that. But I don't know.
   6   were talking Section 1, which is not really in     6        Q. Okay. When you say here that met
   7   here. Okay, paragraph one -- yes?                  7   with other governmental agencies, other than
   8        Q. At the end of the third line, you          8   the Alabama state agencies you have referenced
   9   say: As part of this process, ND has contacted     9   relating to environment and economic
  10   various interested government officials and       10   development, do you recall other governmental
  11   legislators and met with DOE, NRC, IRS, and       11   agencies that -- and the Office of the Governor
  12   other governmental agencies and customers and     12   of course that you talked about -- other
  13   suppliers of TVA about the feasibility and        13   governmental agencies, state, federal, local,
  14   financing of the project. Do you see that?        14   that you met with -- or Nuclear Development met
  15        A. I see it.                                 15   with as of August 18th, 2016?
  16        Q. And I guess my question to you is         16        A. We met with the finance director
  17   other than who we have talked about, what other   17   who is a separate officer of the Governor of
  18   government officials and legislators had          18   Alabama. I think he's the second most
  19   Nuclear Development contacted as of the time      19   powerful. In regard to also legislatures, I
  20   you wrote this, that you can recall?              20   met with certain state legislatures too. And
  21        A. Well, there were other legislators        21   also local community officials, although
  22   that I don't recall the name of or their staff.   22   largely meet and greet, people from Huntsville
  23   In most cases I met with staff.                   23   and the area around the plant.


                                          Page 54                                               Page 56
   1        Q. All right. So sitting here today,          1        Q. Any others you can remember?
   2   you can't recall the name of another government    2        A. Well, as far as government
   3   official or legislator, is that fair, other        3   agencies, I already related that I talked to
   4   than what was previously talked about?             4   the EPA --
   5        A. Other than what we previously              5        Q. Right.
   6   talked about, yeah, I think that's fair.           6        A. -- support of the green power
   7        Q. All right. Now, the meetings with          7   raids.
   8   the DOE pertain to the application or a            8        Q. Any others?
   9   potential application for a loan to Nuclear        9        A. Not that I can think of, that's --
  10   Development?                                      10        Q. You also indicate as of August
  11        A. Correct.                                  11   18th, 2016 that Nuclear Development has
  12        Q. All right. And the meetings with          12   contacted customer -- or met with customers of
  13   the IRS pertain to potential tax credits?         13   TVA about the feasibility in financing the
  14        A. Tax credits.                              14   project. What were you referring to there?
  15        Q. All right. As of this time,               15        A. Well, I'm sure that Franklin and
  16   August 18th, 2016, other than what you told me    16   Bud Cramer met with customers.
  17   about your meetings in early, you know -- many    17        Q. Why are you sure?
  18   years before about the continuing validity of     18        A. Because I actually in some cases
  19   the permits, what had Nuclear Development         19   supplied information.
  20   representatives met with the NRC about as of      20        Q. Do you know what customers they
  21   this date?                                        21   met with?
  22        A. I think that was mainly the               22        A. Not offhand, no, and I don't know
  23   meetings by then, I don't know exactly what the   23   the times.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 16 of 125

 Larry Blust                                                                                   11/13/2019
                                                                                Pages 57 to 60
                                          Page 57                                                Page 59
   1        Q. All right. Any other knowledge             1   were after there was already a sale. I met
   2   you have or -- or anything else you meant by       2   with AREVA and I met with Bechtel. And those
   3   that reference to meetings with customers of       3   are probably the only two at this time,
   4   TVA?                                               4   although it's possible that other -- whole
   5        A. Well, let me just say one more             5   other list we could have met with sometime
   6   thing. TVPPP -- PPA, Tennessee Valley Private      6   here.
   7   Power Association, which is an association of      7        Q. All right. Now, let me get you to
   8   customers.                                         8   look at Exhibit 43 that has been previously
   9        Q. Did you meet with them?                    9   marked that should be in your stack.
  10        A. I met with them.                          10            (Whereupon, Exhibit Number 43,
  11        Q. And what was the nature of that           11            having been previously marked for
  12   meeting?                                          12            identification, was referenced in
  13        A. The meeting I attended was their          13            this deposition.)
  14   annual meeting, and actually had to do with       14        A. Okay.
  15   would they like to invest. They were out          15        Q. All right. This is an email you
  16   looking for a plant investment at the time.       16   sent to Ms. O'Neill on September 9th, 2016
  17        Q. All right.                                17   attaching Nuclear Development's Indicative Bid
  18        A. And how to structure that if they         18   for the Bellefonte auction, right?
  19   did.                                              19        A. Correct.
  20        Q. Any other customer meetings that          20        Q. And what is an Indicative Bid, Mr.
  21   you can recall that you were referring to when    21   Blust?
  22   you sent this note to Ms. O'Neill?                22        A. It's your intent to bid at an
  23        A. At this time, no.                         23   auction.


                                          Page 58                                                Page 60
   1        Q. All right. And then what                   1         Q. And did you personally prepare
   2   suppliers of TVA had ND met with that you were     2   this or oversee its preparation?
   3   referring to as of August 18th, 2016 when you      3         A. I believe I personally prepared
   4   sent this to Ms. O'Neill?                          4   this.
   5        A. Well, as Frank Haney said,                 5         Q. All right. And if you look at
   6   virtually everybody who provided nuclear           6   page six of the Indicative Bid which is Bates
   7   services had done something for TVA. And we        7   number 5054 at the bottom --
   8   did a round-robin with virtually every major       8         A. (Reviewing document.) Okay.
   9   company that provided -- and there aren't that     9         Q. Under the first paragraph, Closing
  10   many -- who provide nuclear service.              10   Conditions, and that last sentence of the
  11        Q. All right. And had you been               11   Indicative Bid stated: However, the closing
  12   involved in those meetings?                       12   itself and payment of the purchase price must,
  13        A. Some of them I was involved in.           13   in addition to environmental clearance, be
  14   Most of them I just negotiated an NDA.            14   conditioned on NRC approval of the transfer of
  15        Q. All right. And NDA meaning                15   the existing construction licenses and ND
  16   nondisclosure agreement?                          16   receiving a written commitment for financing of
  17        A. Right.                                    17   the completion costs.
  18        Q. And which ones do you remember            18            Do you see that?
  19   being part of the meeting with?                   19         A. No. Which paragraph was this in?
  20        A. At this time it probably would            20         Q. Do you see on page six of the --
  21   have been Bechtel, assuming we had met with       21         A. Oh, first paragraph. I was
  22   Bechtel at this time. Some of these may be        22   looking at the last paragraph.
  23   after this time, because most of those meetings   23         Q. Yes, sir.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 17 of 125

 Larry Blust                                                                                  11/13/2019
                                                                               Pages 61 to 64
                                              Page 61                                           Page 63
   1       A. First paragraph, yes.                       1        A. Uh-huh.
   2       Q. So the second sentence --                   2        Q. And in it you say: The transfer
   3       A. I see it.                                   3   of the license needs to be a condition to
   4       Q. -- beginning however?                       4   closing by making approval of transfer a
   5       A. Uh-huh.                                     5   required consent in Schedule 6H, right?
   6       Q. It says: The closing itself and             6        A. That's right.
   7   payment of the purchase price must, in addition    7        Q. And was that again an attempt to
   8   to environmental clearance, be conditioned on      8   reduce risk?
   9   NRC approval of the transfer of the existing       9        A. Yes.
  10   construction licenses and ND receiving a          10        Q. All right. Now, let me show you
  11   written commitment for financing of the           11   what I am going to mark as Exhibit 89.
  12   completion cost.                                  12             (Exhibit Number 89 was marked for
  13           Do you see that?                          13             identification.)
  14       A. Sure do.                                   14        Q. And this is an email you sent to
  15       Q. And why was it that Nuclear                15   Carrie O'Neill on October 18th, 2016 indicating
  16   Development wanted to condition closing on NRC    16   that Nuclear Development was not satisfied with
  17   approval of the transfer of the existing          17   the draft of the contract and attaching a
  18   construction licenses?                            18   letter that contained the actual changes that
  19       A. Didn't want to take the risk.              19   Nuclear Development said it required, correct?
  20       Q. And the same with the financing?           20        A. Correct.
  21       A. Yes.                                       21        Q. And then attached to that email is
  22       Q. All right. And when you say                22   your letter of October 18, 2016 to Ms. O'Neill,
  23   didn't want to take the risk, you mean the risk   23   correct?


                                              Page 62                                           Page 64
   1   that the transfer would not be approved?           1        A. I think that was the letter you
   2        A. Hang on. Put it over here? Oh,             2   were just talking about a minute ago. There is
   3   sorry. I'm sorry, I didn't hear your question.     3   only one letter attached to this.
   4        Q. All right. And when you say                4        Q. Right. I was referring a moment
   5   didn't want to take the risk, you mean the risk    5   ago to the cover email.
   6   that the transfer would not be approved?           6        A. Oh, I'm sorry. I thought you were
   7        A. Correct.                                   7   referring to the letter.
   8        Q. Now, let me ask you to look at             8        Q. All right. Well, the letter, in
   9   what I am going to mark as Exhibit 88.             9   fact, contains the changes to the proposed
  10            (Exhibit Number 88 was marked for        10   Purchase and Sale Contract that Nuclear
  11            identification.)                         11   Development wanted made, correct?
  12        Q. And in particular I would like you        12        A. At this time that's right.
  13   to look at the third page of that exhibit.        13        Q. All right. And at the bottom of
  14   There is an email from you to Carrie O'Neill on   14   the first page --
  15   October 2nd, 2016; do you see that?               15             Well, I will just leave it with
  16        A. Yes, I do.                                16   this contained the changes that you were asking
  17        Q. All right. And this is an email           17   for as of October 18, correct?
  18   where you are conveying Nuclear Development's     18        A. In regard to the draft that we had
  19   concerns or needs for clarification regarding     19   reviewed at that point, that's right.
  20   the proposed Purchase and Sale Contract, right?   20        Q. Yes.
  21        A. Yes.                                      21        A. The drafts changed.
  22        Q. All right. And if you look under          22        Q. Okay. Then I want to show you
  23   A4, you are making a comment about Section 1E.    23   what I am going to mark as Exhibit 90.


                       BIRMINGHAM REPORTING SERVICE
                                (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 18 of 125

 Larry Blust                                                                                    11/13/2019
                                                                                  Pages 65 to 68
                                                 Page 65                                           Page 67
   1            (Exhibit Number 90 was marked for           1   didn't have a problem with those permits.
   2            identification.)                            2        Q. Well, you told me that that
   3        Q. And this is Ms. O'Neill's letter             3   meeting had occurred in 2001 or 2002, I
   4   to you of October 24th, 2016 in response to          4   thought.
   5   your October 18 letter, right?                       5        A. No, it was later than 2001 or
   6        A. Correct.                                     6   2002. It was probably anywhere from 2002 to
   7        Q. All right. In the second                     7   2005 is what I think I told you --
   8   paragraph at the end of the second line, Ms.         8        Q. All right.
   9   O'Neill says: As you know, TVA and Concentric        9        A. -- during that area. It's when we
  10   met with you and representatives of your client     10   checked the permits.
  11   Nuclear Development, LLC, including Franklin        11        Q. All right. And you had a
  12   Haney, on October 4th, 2016.                        12   discussion with the NRC at that time about
  13            Do you see that?                           13   whether they would be open to transferring the
  14        A. Correct.                                    14   permits to a Haney entity?
  15        Q. And do you recall attending that            15        A. Well, the main discussion there
  16   meeting?                                            16   was the validity of the permits and whether
  17        A. Yes.                                        17   they were amenable to continuing those permits.
  18        Q. What do you recall being discussed          18   And we viewed the lease, a long-term lease, as
  19   at that meeting?                                    19   a transfer. I don't know whether NRC did or
  20        A. What I recall being discussed at            20   not.
  21   that meeting was our need for the changes that      21        Q. All right. Well, other than that
  22   we were talking about.                              22   discussion with the NRC about the permits in
  23        Q. All right. And then Ms. --                  23   the 2002 to --


                                                 Page 66                                           Page 68
   1       A. Says here I reported on financing             1        A. 2005 --
   2   -- they probably asked me some questions about       2        Q. -- '05/'06 range, had you had any
   3   where we were on things.                             3   conversations before you sent this letter to
   4       Q. So Ms. O'Neill said you reported              4   Ms. O'Neill with the NRC about a potential
   5   on your client's progress in arranging               5   transfer of the construction permits for
   6   financing to complete the two partially-             6   Bellefonte?
   7   constructed nuclear reactors on the BLN              7        A. It's possible, but I don't
   8   property and in obtaining the approval of the        8   remember any.
   9   Nuclear Regulatory Commission, NRC, to transfer      9        Q. Okay. Then Ms. O'Neill goes on to
  10   TVA's permits to construct the two units.           10   say: You said that your client needed to be
  11           Do you see that?                            11   able to show that it was the winner at the
  12       A. See it.                                      12   public auction before November 23rd, 2016, and
  13       Q. And you don't have any quarrel               13   that time was needed to complete financing and
  14   that that's what you reported on at the             14   transfer the permits before your client would
  15   meeting, right?                                     15   fully commit to purchase and invest in the BLN
  16       A. I don't have any quarrel.                    16   property.
  17       Q. All right. And do you recall what            17            Do you see that?
  18   progress you reported on obtaining the approval     18        A. I see that.
  19   of the NRC to transfer TVA's permits to             19        Q. Do you have any quarrel with what
  20   construct the two units?                            20   she said there?
  21       A. It was probably what I related to            21        A. No, I don't have any quarrel.
  22   you about the meeting with the NRC, that the        22        Q. And then she goes on to say: You
  23   NRC was receptive to transferring those and         23   estimated that it would take one year to


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 19 of 125

 Larry Blust                                                                                 11/13/2019
                                                                              Pages 69 to 72
                                         Page 69                                               Page 71
   1   complete financing and to obtain NRC approvals    1   view that as addressing our concern.
   2   after the auction, but could take as long as      2        Q. All right.
   3   two years.                                        3        A. I believe there is a subsequent
   4            Do you see that?                         4   communication with Concentric that says I
   5        A. I see that.                               5   didn't view that as addressing our concern.
   6        Q. And do you have any quarrel with          6        Q. All right. But you understood
   7   her relating what you said on that point?         7   that's how Concentric --
   8        A. Well, I'm sure I said the one             8        A. I understood that's what she was
   9   year. I don't remember the two years, but it's    9   saying.
  10   possible.                                        10        Q. All right. And then she goes on
  11        Q. But you don't dispute -- if she          11   to say: The agreement also would start a
  12   said you said it, you don't dispute that you     12   minimum investment period one year after this
  13   said it?                                         13   deferred closing date.
  14        A. Well, I just don't know if I said        14            You see that?
  15   it.                                              15        A. Yep.
  16        Q. Okay. Then if we look at the             16        Q. All right. And then on the second
  17   bottom paragraph on the first page, she says:    17   page where she responds to Nuclear
  18   Accordingly, TVA has informed interested         18   Development's specific request, under Section
  19   entities that it would not accept open-ended     19   1, Licensing Issue, Part B, she says: You
  20   contingencies that would allow the successful    20   asked that TVA condition closing on the
  21   bidder to defer investing in the site for an     21   successful bidder obtaining identified
  22   unlimited period of time.                        22   environmental permits and transfer of the two
  23            Do you see that?                        23   NRC construction permits.


                                         Page 70                                               Page 72
   1        A. I see that.                               1             Do you see that?
   2        Q. And then she goes on: After               2        A. Correct.
   3   Concentric's discussions with multiple            3        Q. She says: Based on your
   4   potential bidders, TVA recognizes that            4   statements, the two-year deferred closing
   5   providing the successful bidder more time to      5   should be more than sufficient time for your
   6   address whatever contingency the bidder may       6   client and any other bidder who may be
   7   encounter could encourage more bids and would     7   interested in a transfer of the permits to
   8   be reasonable.                                    8   accomplish this.
   9            Do you see that?                         9             Do you see that?
  10        A. Yes.                                     10        A. I see it.
  11        Q. She then goes on to say: The             11        Q. All right. And ultimately Nuclear
  12   draft agreement was revised to do this by        12   Development accepted the two-year closing
  13   deferring closing for two years, at which time   13   period and did not insist on the specific
  14   the full purchase price would have to be paid.   14   closing condition that you were seeking?
  15            Do you see that?                        15        A. Well, we were turned down a second
  16        A. See that.                                16   time and we gave up, if that's what you mean by
  17        Q. And so you understood that they          17   we accepted. I mean --
  18   were accommodating the concern about -- on the   18        Q. Nuclear Development signed the
  19   part of Nuclear Development that it wanted to    19   contract --
  20   have approval for transfer of the construction   20        A. Correct.
  21   permits before closing, they addressed that by   21        Q. -- without what you were asking
  22   extending the time for closing to two years?     22   for in it?
  23        A. That's what they said. I didn't          23        A. Right.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 20 of 125

 Larry Blust                                                                                       11/13/2019
                                                                                     Pages 73 to 76
                                          Page 73                                                       Page 75
   1        Q. All right. Now, in all of your             1   transition for the sale. And he had a
   2   interactions with TVA, you knew that TVA was       2   committee or group, but I was told talk to
   3   represented by its in-house counsel, correct?      3   Chardos, don't talk to the committee or the
   4        A. Well, I also knew that TVA had             4   group.
   5   lots of outside counsel that was primarily on      5        Q. About those subjects?
   6   litigation, but I knew that they were              6        A. About those subjects, and I did
   7   represented on most internal negotiations by       7   talk about both of those subjects.
   8   in-house counsel.                                  8        Q. All right. And who gave you that
   9        Q. Well, and you knew in conjunction          9   instruction?
  10   with -- from the time the sales and purchase      10        A. I don't remember. I think there
  11   agreement was signed by Nuclear Development       11   may even be a written instruction, I just don't
  12   through November 2018, you knew that TVA's        12   remember.
  13   in-house counsel was involved in representing     13        Q. All right. Did you -- what would
  14   TVA?                                              14   be your best estimate between November of 2016
  15        A. Yeah, I don't know if anybody else        15   and November of 2018 of the number of
  16   was, but I do know Sherry Quirk was --            16   conversations -- phone conversations you had
  17        Q. Okay.                                     17   with Mr. Chardos?
  18        A. -- and her people.                        18        A. Probably hundreds.
  19        Q. All right. And you understand as          19        Q. Hundreds? All right. And how
  20   a lawyer that you have certain ethical limits     20   many face-to-face meetings do you recall having
  21   on your ability to communicate with non-lawyers   21   with Mr. Chardos?
  22   who are represented by lawyers, correct?          22        A. Well, I attended some meetings
  23        A. If you have a dispute going, yes.         23   down at the plant which were generally tours of


                                          Page 74                                                       Page 76
   1   Typically in contract negotiations, you            1   either myself and the other people representing
   2   communicate with all kinds of people who are       2   Nuclear Development or of other people who were
   3   not lawyers. That's the way contracts are          3   suppliers or potential contractors or whatever
   4   normally done.                                     4   else, or our engineering folks. I actually
   5        Q. Who is Jim Chardos?                        5   attended as a courtesy mainly the tour by the
   6        A. Jim Chardos was the plant manager          6   DOE people of the plant. Mr. Chardos conducted
   7   at Bellefonte.                                     7   each one of those tours. He is a wonderful
   8        Q. All right. And did anyone at TVA           8   tour host.
   9   authorize you to communicate with Mr. Chardos      9       Q. And have you had any
  10   without the participation of counsel?             10   communications with Mr. Chardos after November
  11        A. Yeah, we got -- we got                    11   30th, 2018?
  12   instructions to contact him because he was the    12       A. I don't believe so. It's possible
  13   contact person for the transition team. He        13   he would have called me to confirm that the
  14   provided the due diligence -- this is the way     14   contract had been terminated, but I don't
  15   most contracts work, I am not saying there is     15   believe that's true.
  16   anything different. Typically you have a          16       Q. You don't recall any other
  17   business person who provides a due diligence      17   communications with him?
  18   rather than an attorney. The attorney would go    18       A. After November 30th?
  19   to a business person and get it and give it to    19       Q. Yes, sir.
  20   you, that's kind of a waste of expense. And in    20       A. Uh-uh.
  21   this particular case, Mr. Chardos was tied with   21       Q. And if you had received such
  22   several things: One was get us what we needed     22   communication, you would have told him it was
  23   for due diligence, another one was to do the      23   not appropriate for you to talk to him?


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 21 of 125

 Larry Blust                                                                                        11/13/2019
                                                                                   Pages 77 to 80
                                          Page 77                                                     Page 79
   1        A. Well, it would depend on what that         1       Q. I am having trouble understanding,
   2   was. If he -- if he had called me to say did       2   Mr. Blust, why a TVA employee was negotiating
   3   somebody terminate the contract, I probably        3   contracts between third-parties and Nuclear
   4   would have told him yes. I don't think he did      4   Development.
   5   that.                                              5       A. Because he was tasked by TVA of
   6        Q. And what is the last interaction           6   making sure that you didn't simply have an
   7   you recall having with Mr. Chardos?                7   abandoned nuclear plant the day after the
   8        A. Well, he was -- at the end he was          8   closing. I mean, typically somebody who is on
   9   calling me virtually every day, because he was     9   the sale side of a transaction tries to do
  10   arranging contracts with the various people who   10   transition services, and lot of times they will
  11   -- almost all of the services at Bellefonte       11   contract to do it themselves. Had TVA been
  12   were provided by contractors, they are not        12   providing these services themselves, I'm
  13   provided by TVA employees. So you had Mr.         13   assuming we would have had a contract with TVA
  14   Chardos and maybe two other employees there or    14   to provide these services. They were not
  15   something, I don't know how many, but he was      15   providing these services themselves.
  16   arranging --                                      16       Q. So you believed it was within the
  17             For instance, the security              17   charge to Mr. Chardos as a TVA employee to be
  18   company, we were trying to arrange the exact      18   negotiating contracts on behalf of Nuclear
  19   same services that TVA had with the same          19   Development?
  20   people. And he was the guy negotiating -- or      20       A. Well, once again, I didn't view
  21   at least supervising the negotiations, so he      21   him as negotiating contracts on behalf of
  22   was acutely concerned, where are you? And a       22   Nuclear Development. I negotiate -- I believed
  23   lot of his concern was did you get an             23   he was negotiating on behalf of TVA to have an


                                          Page 78                                                     Page 80
   1   extension? Because he was on the line to have      1   orderly transition of the project and that
   2   a contract in place if we didn't get an            2   somebody else tasked him. I never asked him to
   3   extension. And we were right up against the        3   negotiate any contracts. And I don't know
   4   deadline here, and he was the point man for        4   whether he did it or somebody -- there is a
   5   these contracts.                                   5   transition committee, mostly -- I didn't know
   6        Q. So Mr. Chardos was negotiating             6   who it was. There were some lawyers on it, et
   7   contracts on behalf of Nuclear Development?        7   cetera, et cetera, and I would suspect that Mr.
   8        A. Mr. Chardos or somebody under him.         8   Chardos didn't himself negotiate these
   9   Mr. Chardos was the guy that talked to me about    9   contracts. But he was the guy who I was
  10   the contracts. Remember, I was supposed to be     10   supposed to be talking to, and I honored that
  11   talking to Mr. Chardos.                           11   and he honored it.
  12        Q. Yes.                                      12       Q. All right. Mr. Blust, there came
  13        A. And he would call me about -- I           13   a time when Nuclear Development decided to ask
  14   remember particularly a -- I think he may have    14   for an extension of the closing date, correct?
  15   distributed me a copy of the security contract.   15       A. Correct.
  16   He needed to have us approve any of the           16       Q. And did you ask Mr. Chardos to
  17   contracts. There was a maintenance contract, a    17   draft the letter making that request to TVA on
  18   security contract, those are the two main         18   behalf of Nuclear Development?
  19   contracts down there. He was trying to be sure    19       A. I don't believe I ever asked him
  20   that he could contract with those same people     20   to do it. He apparently did it. So I am
  21   who were providing their service so that after    21   assuming somebody on the TVA side asked him to
  22   the transfer of the property, the exact same      22   do it. I never asked him to do it. I sent an
  23   services would have been provided.                23   email, I believe, maybe it was a letter, asking


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 22 of 125

 Larry Blust                                                                                       11/13/2019
                                                                                    Pages 81 to 84
                                           Page 81                                                     Page 83
   1    for the extension. And suddenly popped up a        1       Q. And did you contact any TVA
   2    draft of -- a very short draft of an extension.    2   lawyers with whom you were dealing on a regular
   3    It looked very professionally done, so my guess    3   basis about that?
   4    is some TVA lawyer did it, but I don't know.       4       A. No. The only comment I had is
   5         Q. I am not talking about that. I am          5   what you see right here (indicating).
   6    talking about the letter you sent to TVA           6       Q. All right. Now, Mr. Blust, you
   7    requesting an extension. Was --                    7   are aware that Nuclear Development was pressing
   8         A. I drafted that.                            8   TVA for an answer --
   9         Q. You drafted that?                          9       A. Yes.
  10         A. Yeah.                                     10       Q. -- about the six-month extension
  11         Q. Well, let me show you --                  11   request, correct?
  12         A. There is another letter, however,         12       A. Well, not at this time, but later
  13    that actually was a formal extension. You are     13   on, yes.
  14    talking about the one that Mr. Chardos sent me.   14       Q. All right. In early November
  15    I am the one who originally drafted up that we    15   2016, correct?
  16    would like an extension.                          16       A. Even earlier than that, yes.
  17             MR. O'REAR: Just let him ask you         17       Q. Right. And you were dealing with
  18    a question. I am not sure you are responding      18   TVA lawyers in discussions about where that
  19    to his question.                                  19   decision stood with regard to that, correct?
  20         Q. (BY MR. LEMBKE:) Well, let me             20       A. Correct.
  21    show you what I am going to mark as Exhibit 91.   21       Q. All right. Let me show you what I
  22             (Exhibit Number 91 was marked for        22   am going to mark as Exhibit 92.
  23             identification.)                         23              (Exhibit Number 92 was marked for


                                           Page 82                                                     Page 84
    1        Q. Now, this was produced out of              1            identification.)
    2   Nuclear Development's files.                       2        Q. And if you start on the second
    3        A. Correct.                                   3   page, it begins with an email from Mr. Chardos
    4        Q. And at the top it appears as               4   to you asking did we get any feedback; do you
    5   though the name of the letter is ND to TVA         5   see that?
    6   Extension Letter; do you see that?                 6        A. (Reviewing document.) Yes, I do.
    7        A. Right. We also produced a copy of          7        Q. And you responded: TVA has now
    8   that letter.                                       8   delayed a response to Monday giving the excuse
    9        Q. What letter is it that Mr. Chardos         9   that Bill Johnson is in London.
   10   drafted?                                          10            Do you see that?
   11        A. Well, once again, I don't know            11        A. I think that is the predicate to
   12   that he drafted it. He sent a letter which was    12   the one you read above.
   13   a formal request on TVA letterhead.               13        Q. No, I -- the one I am talking
   14        Q. For what?                                 14   about is the beginning is the bottom email --
   15        A. For the extension.                        15        A. I thought you were asking about
   16        Q. Why would TVA be requesting an            16   did we get any feedback.
   17   extension?                                        17        Q. It is. And that's -- that's
   18        A. At the time, my understanding was         18   November 2nd, 2018 at 3:15 p.m.; do you see
   19   that TVA people who were dealing with this        19   that?
   20   would have liked to have seen an extension.       20        A. Well, we didn't get any feedback
   21        Q. All right.                                21   until November 5th.
   22        A. Okay? Now, I don't know, because          22        Q. No, sir, right -- if you look
   23   it appeared on my email as a surprise to me.      23   where I am pointing over here, it's right


                      BIRMINGHAM REPORTING SERVICE
                               (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 23 of 125

 Larry Blust                                                                                            11/13/2019
                                                                                        Pages 85 to 88
                                                     Page 85                                              Page 87
   1   there.                                                   1   questions.
   2        A. Yeah, that was an email prior to                 2       Q. He had the right to ask you -- a
   3   the November 5th one. That was November 2nd.             3   TVA employee, non-lawyer, you say had the right
   4        Q. Right. That was from Jim Chardos                 4   to ask you a question about what was going on
   5   to you asking did we get any feedback.                   5   in your discussions with TVA lawyers?
   6        A. No, the one you are talking about                6       A. These aren't my discussions with
   7   was from me. It says Larry D. Blust wrote.               7   TVA lawyers. This is what was going on.
   8   That's the way emails are often copied.                  8       Q. Well, but what was going on you
   9        Q. Right. But if you look below                     9   were finding out about from discussions with
  10   that, Mr. Blust, you were responding to Mr.             10   TVA lawyers, right?
  11   Chardos' email asking did we get any feedback           11       A. This is November 2nd. Probably
  12   at 3:15 on November 2nd.                                12   right.
  13        A. Correct. That was an email                      13       Q. Yeah. All right. Well, let's
  14   exactly the same as the one up above earlier.           14   look at the bottom of page one. And you sent
  15        Q. Yes.                                            15   an email to Mr. Chardos copying no one else on
  16        A. Okay. That's the one you are                    16   November 5th at 5:16 p.m.; do you see that?
  17   talking about?                                          17       A. Correct.
  18        Q. Yes.                                            18       Q. And you respond -- or you say to
  19        A. And that was my response.                       19   him: No, Bill Johnson called Franklin this
  20        Q. All right. Now, you believed it                 20   a.m. and said he would get back to him this
  21   was appropriate to be having discussions about          21   afternoon, but I just talked to Franklin and so
  22   what was going on with TVA even though your             22   far that has not happened. I have called
  23   primary discussions about the extension -- let          23   Sherry and Cliff several times today, but have


                                                     Page 86                                              Page 88
   1   me start over.                                           1   not gotten a return call.
   2            Your primary discussions about the              2            Do you see that?
   3   extension were with TVA lawyers, correct?                3        A. I certainly do.
   4        A. Yes, eventually when the TVA                     4        Q. And then Mr. Chardos sends you an
   5   lawyers were on it, that's right.                        5   email the next day, the morning at 10:15 a.m.
   6        Q. In November 2018, you were talking               6   saying: Anything today, thanks.
   7   to TVA lawyers about where the extension                 7            See that?
   8   request stood, correct?                                  8        A. Yep, sure do.
   9        A. I originally kept calling Sherry                 9        Q. And then at that same day, 11:09
  10   to get it, right.                                       10   a.m., you respond: Per Cliff Beach, Bill
  11        Q. All right. And then when Mr.                    11   Johnson is meeting with -- and let me stop.
  12   Chardos was asking you to know what was going           12            Cliff Beach is an in-house TVA
  13   on, you believed it was appropriate for you to          13   lawyer, correct?
  14   communicate with a TVA employee without copying         14        A. I believe he is in the legal
  15   the lawyers?                                            15   department, yes.
  16        A. I can't tell from this whether I                16        Q. All right. Per Cliff Beach, Bill
  17   even copied the lawyers, but regardless of              17   Johnson is meeting with Memphis City Council
  18   whether I -- you don't have the ability to tell         18   this afternoon and will not make up his mind
  19   that from this kind of email. But regardless            19   until after that meeting.
  20   of whether I did or not, yes, I felt it was             20            Do you see that?
  21   appropriate to share with Mr. Chardos because           21        A. Uh-huh, sure do.
  22   he was doing the transition. He needed to know          22        Q. And then you say: Also, Cliff
  23   and he certainly had the right to ask me those          23   said somebody called TVA Public Relations


                           BIRMINGHAM REPORTING SERVICE
                                    (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 24 of 125

 Larry Blust                                                                                         11/13/2019
                                                                                    Pages 89 to 92
                                               Page 89                                                 Page 91
   1   saying they represented ND and wanted a list of    1   talking about the November 6 email at 11:09
   2   employees. Do you know anything about that?        2   a.m.; you had clearly talked to Mr. Beach,
   3              Do you see that?                        3   correct?
   4       A. Correct.                                    4            MR. O'REAR: Let me object. You
   5       Q. So a TVA lawyer has made a                  5   are just arguing with the witness right now. I
   6   statement to you and you are asking a              6   don't mind you asking him a question about
   7   non-lawyer at TVA to discuss or give               7   this. I think he has answered fully. And you
   8   information about something the TVA lawyer told    8   are asking the same question over and over in
   9   you, is that right?                                9   an argumentative manner.
  10       A. No.                                        10        A. I don't even know if that's that
  11       Q. How is that not right?                     11   day, to be honest with you. But yes, I am
  12       A. I am -- I am responding to the             12   talking about something that Mr. Beach said to
  13   person I am supposed to be responding to on       13   me. So at some point in time he talked to me,
  14   transition stuff.                                 14   could have been prior to that, could have been
  15       Q. But you are asking him if he knows         15   that time.
  16   anything about what a TVA lawyer has told you,    16        Q. (BY MR. LEMBKE:) And you did not
  17   correct?                                          17   think it was necessary to copy Mr. Beach on
  18       A. Well, in regard to the Public              18   your communication to Mr. Chardos?
  19   Relations inquiry, yeah, because I assumed that   19        A. No.
  20   they would have inquired of the transition        20        Q. Okay. Did you ever have any
  21   committee.                                        21   discussion with Mr. Chardos about him working
  22       Q. Well, and you believe it was               22   at the plant after the closing?
  23   appropriate for you to ask a question of a TVA    23        A. The only discussion I had with Mr.


                                               Page 90                                                 Page 92
   1   non-lawyer to inquire about something that the     1   Chardos was to tell him about the provision of
   2   TVA lawyer told you?                               2   the contract that says we couldn't talk to him
   3        A. Yes.                                       3   about work at the plant after closing.
   4        Q. Not -- all right. And then Mr.             4       Q. Well, tell me the circumstances of
   5   Chardos responded to that. And --                  5   how that came up.
   6        A. This is what I am telling you. He          6       A. I wanted to be sure nobody talked
   7   called virtually every day or emailed virtually    7   to him.
   8   every day.                                         8       Q. When did you tell him that?
   9        Q. Right. But you made the decision           9       A. I don't know. It was probably
  10   after talking to Mr. Beach, TVA's lawyer, to      10   soon after the contract was negotiated. I
  11   ask Mr. Chardos a follow-up question about what   11   don't remember. Could have been later.
  12   Mr. Beach had told you?                           12       Q. What did he say?
  13        A. Yes, because I thought that's             13       A. He seemed fine. I don't know
  14   where the knowledge would be.                     14   anything specific he said, but he said he
  15        Q. And you didn't copy Mr. Beach on          15   understood or something like that. I just
  16   that?                                             16   wanted him to make sure that he knew that.
  17        A. I had phone calls in to Mr. Beach         17             MR. LEMBKE: Let's take a short
  18   and in to Ms. Quirk and they never returned       18   break.
  19   them. So I was trying to get ahold of them, as    19             THE VIDEOGRAPHER: We are off the
  20   referenced in the bottom of the last email        20   record at 5:20 p.m.
  21   there, okay?                                      21             (Whereupon, a break was had from
  22        Q. Well, you had obviously -- I am           22             5:20 p.m. until 5:26 p.m.)
  23   not talking about the bottom email. I am          23             THE VIDEOGRAPHER: We are back on


                           BIRMINGHAM REPORTING SERVICE
                                    (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 25 of 125

 Larry Blust                                                   11/13/2019
                                                         Pages 93 to 94
                                          Page 93
   1   the record at 5:26 p.m.
   2            MR. LEMBKE: By agreement of
   3   Counsel, we are going to adjourn the deposition
   4   until 9 a.m. tomorrow.
   5            THE VIDEOGRAPHER: We are off the
   6   record at 5:27 p.m.
   7
   8     (Deposition was adjourned at 5:27 p.m.)
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23



                                          Page 94
   1          CERTIFICATE
   2
   3   STATE OF ALABAMA
   4   JEFFERSON COUNTY
   5
   6            I hereby certify that the above
   7   and foregoing deposition was taken down by me
   8   in stenotypy, and the questions and answers
   9   thereto were reduced to typewriting under my
  10   supervision, and that the foregoing represents
  11   a true and correct transcript of the deposition
  12   given by said witness upon said hearing.
  13            I further certify that I am
  14   neither of counsel nor of kin to the parties to
  15   the action, nor am I in anywise interested in
  16   the result of said cause.
  17
  18
  19
  20       /s/ Gail B. Pritchett
  21       COMMISSIONER-NOTARY PUBLIC
  22       ACCR LICENSE NO. 116, Exp. 9/30/2020
  23       Transcript Certified On 11/25/2019


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 26 of 125

Larry Blust                                                                       11/13/2019
                                                                                   Page 95

        A           agencies 53:12      application          85:5,11 86:12     56:10 58:3
a.m 87:20 88:5        55:7,8,11,13        11:11 15:7         89:6,15 91:6,8   authority 1:9
  88:10 91:2          56:3                17:19 19:3       aspects 46:7,11     3:6 7:22 29:3
  93:4              ago 9:15 64:2,5       21:2,8 54:8,9    assign 6:19        authorize 74:9
A4 62:23            AGREED 6:2          applied 25:7       assigned 26:21     authorized 25:6
abandoned 79:7      agreement 4:12        26:1             associate 13:1     Avenue 1:15
ability 9:19 23:5     58:16 70:12       applying 15:1        15:17             2:19 7:11
  73:21 86:18         71:11 73:11       appoint 43:3       association 57:7   aware 17:7 20:3
able 68:11            93:2              appreciate           57:7              38:21 40:2
accept 69:19        agreements            10:10            assume 9:22         50:11,13,15
accepted 23:12        32:18             appropriate          35:21 45:1,6      52:7 83:7
  24:10 27:2        ahead 28:14           76:23 85:21        48:4
                    ahold 90:19           86:13,21 89:23   assumed 89:19              B
  72:12,17
accommodating       Air 12:17           approval 11:13     assuming 48:5      B 1:20 6:5 7:1
  70:18             Alabama 1:2,16        21:2 60:14         58:21 79:13       71:19 94:20
accomplish 72:8       2:10,20 7:3,4       61:9,17 63:4       80:21            back 28:3,16
ACCR 94:22            7:11 8:1 35:1,3     66:8,18 70:20    attached 63:21      87:20 92:23
accurately            35:4,13,18,20     approvals 69:1       64:3             background
  11:15,19            36:2,7,8 37:16    approve 78:16      attaching 59:17     46:21,22
acquire 16:4          38:12 41:1,10     approved 62:1,6      63:17            backing 37:13
acquired 18:6         41:11 43:1        April 33:4         attempt 63:7       Bailey 50:8,9,13
acting 7:5            44:9 46:10        Arant 1:13 2:17    attempting 16:3    bar 13:7,8,10,14
action 1:4 94:15      48:11 55:8,18       7:9              attend 34:23        13:15
actual 63:18          94:3              area 55:23 67:9      38:17            Barnes 12:6,8
acutely 77:22       allocation 25:15    areas 11:22 13:2   attendance 35:2     12:20
addition 60:13      allow 69:20         Arendall 2:6         36:9             barring 53:1
  61:7              allowed 25:21         36:3,4           attended 38:12     Bars 13:6
address 10:13       amenable 67:17      AREVA 59:2           38:20 40:10      based 25:11,18
  10:17 70:6        amendment           arguing 91:5         42:17,19 44:3     72:3
addressed 70:21       25:21             argumentative        49:3 57:13       basically 27:19
addressing 71:1     amount 25:17          37:19 38:4         75:22 76:5       basis 83:3
  71:5                42:9                91:9             attending 65:15    Bates 36:5 60:6
Aderholt 45:9       annual 57:14        arrange 77:18      attention 32:11    Beach 88:10,12
  45:13             answer 9:19         arrangement        attorney 2:5,16     88:16 90:10,12
adjourn 93:3          21:4 26:1 28:6      29:10              29:8 43:18        90:15,17 91:2
adjourned 93:8        31:19,21 83:8     arranging 66:5       74:18,18          91:12,17
administration      answered 91:7         77:10,16         attorney-client    Bechtel 58:21,22
  35:18 37:2,4      answers 94:8        aside 28:7           33:13,16          59:2
  38:7 46:16        anybody 35:16       asked 21:18        attorneys 18:8     Becky 47:2,6,7,7
  48:18 49:5,13       48:5 49:12          32:2 66:2          35:20 36:1       began 17:21
administrator         73:15               71:20 80:2,19    auction 34:18      beginning 7:18
  48:22             anywise 94:15         80:21,22           51:2 52:8         61:4 84:14
admitted 13:11      apparently          asking 20:21,22      59:18,23 68:12   begins 52:23
adviser 52:8          80:20               31:20 36:18        69:2              84:3
afternoon 87:21     appeared 82:23        64:16 72:21      August 52:15       behalf 78:7
  88:18             appears 82:4          80:23 84:4,15      54:16 55:15       79:18,21,23


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 27 of 125

Larry Blust                                                                     11/13/2019
                                                                                  Page 96

  80:18               72:6             built 26:6          35:19 46:14,14   clear 10:8
believe 28:12,13    bidders 70:4       bunch 18:7 52:2     46:14 51:10      clearance 60:13
  38:13 40:4        bidding 24:5       business 10:17      80:7,7             61:8
  41:19,20 44:21    bids 70:7           16:12,15 23:8    change 29:16       clearly 38:5,8
  45:3 52:19        big 39:2 40:12      29:4 74:17,19      32:8               91:2
  60:3 71:3           40:14 47:10                        changed 13:4       client 14:8 65:10
  76:12,15 80:19    bill 18:13 30:23           C           18:20 29:13,17     68:10,14 72:6
  80:23 88:14         41:17,19,20,22   C 2:1 3:1,4 4:15    30:21 31:6,7,9   client's 66:5
  89:22               42:2 51:5 84:9     5:4 52:23 94:1    36:21 64:21      clients 16:20
believed 79:16        87:19 88:10,16     94:1            changes 18:22      Cliff 87:23
  79:22 85:20       billing 29:11      Caine 2:4 8:9       63:18 64:9,16      88:10,12,16,22
  86:13             Birmingham           21:17             65:21            Clinton 51:5
Belle 15:4            1:16 2:20 7:3    call 78:13 88:1   Chardos 74:5,6     closing 60:9,11
Bellefonte 4:12       7:11             called 37:5         74:9,21 75:3       61:6,16 63:4
  4:16 11:13        bitter 32:10         76:13 77:2        75:17,21 76:6      70:13,21,22
  14:3 15:11,14     BLN 66:7 68:15       87:19,22 88:23    76:10 77:7,14      71:13,20 72:4
  15:15,20 16:4     Block 12:12,14       90:7              78:6,8,9,11        72:12,14 79:8
  18:14 19:20         12:21            calling 77:9 86:9   79:17 80:8,16      80:14 91:22
  22:18 24:2        Blust 1:12 5:4     calls 90:17         81:14 82:9         92:3
  26:14 27:7,11       6:5 7:13,19      campaigns 39:6      84:3 85:4        coal 37:7,17
  28:1 33:20          8:12 9:1,2       Campbell 3:13       86:12,21 87:15     38:2,8
  34:17 42:18,20      10:12 11:7,18    candidate 43:10     88:4 90:5,11     code 10:15 25:7
  44:4,10 45:23       17:6,21 22:5     cap 23:4,5          91:18,21 92:1      27:15,16
  46:8,12 49:5        31:19 59:21      care 34:6         Chardos' 85:11     colloquial 32:14
  51:2,3 52:9         79:2 80:12       Carrie 52:12      charge 79:17       commencing
  59:18 68:6          83:6 85:7,10       62:14 63:15     check 28:16          7:13
  74:7 77:11        Board 26:14        case 8:2 13:10    checked 67:10      comment 62:23
Bellmont 45:22      bottom 51:20         13:12,12 44:6 Chicago 10:14          83:4
benefit 27:12         60:7 64:13         44:17 74:21       10:19 12:6,12    Commission
benefitted 37:9       69:17 84:14      cases 53:23       chief 30:16 31:1     15:8 17:8,13
Bentley 36:7,19       87:14 90:20,23     56:18             37:11              66:9
  38:11,22 39:10    Boult 1:13 2:17    cause 7:14 94:16 children 30:9,10    Commissioner
  40:9 41:1,4         7:10             caused 32:8       Chin 3:4 8:7,7       6:6 7:5
  42:17,20 43:21    boy 33:1           caveat 24:12      Circuit 13:8       COMMISSIO...
  43:22             brad@crtrialt...   CEO 31:4,13       circumstances        94:21
Bentley's 39:5        3:15               32:2              92:4             commit 68:15
  40:3              Bradley 1:13       certain 25:22     City 88:17         commitment
best 9:19 18:8        2:17 7:9           55:20 73:20     civil 1:4 7:6        60:16 61:11
  75:14             break 10:3,5       certainly 86:23     21:13            committee 75:2
better 30:11          92:18,21           88:3            Claims 13:14         75:3 80:5
bid 5:7 26:23       Brooks 45:15,16    Certified 1:21    clarification        89:21
  27:1 51:2,7,8,9     45:18              6:6 7:1 94:23     62:19            Commonwealth
  59:17,20,22       Bud 47:2,8,10      certify 7:5 29:5 clarify 21:4          14:9,12
  60:6,11             56:16              94:6,13         clean 37:1,5,13    communicate
bidder 69:21        budget 46:14,17    cetera 21:11,11     37:22 42:11,13     73:21 74:2,9
  70:5,6 71:21        46:20,23           21:18 28:4,4      49:1               86:14


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 28 of 125

Larry Blust                                                                      11/13/2019
                                                                                  Page 97

communication        44:9               74:1 76:14       correct 12:2,3      Cramer 47:2,8
  33:13,16 71:4    Congressman          77:3 78:2,15       16:11 17:9,14       47:10 48:7
  76:22 91:18        45:9,12,15         78:17,18,20        19:13 20:5,12       56:16
communicatio...      48:8,11            79:11,13 92:2      22:16,20 23:12    credit 25:11,18
  76:10,17         conjunction          92:10              23:18,19,20         26:5,6
community            13:23 73:9       contracted           24:11 26:8,10     credits 24:21
  55:21            connected 13:19      14:11              26:16 29:12         25:2,4,6,9,10
companies          connection 15:6    contracting          34:19,20,21         25:14,16,17,23
  16:10 17:23        24:2 52:8          14:10              47:14 49:22         26:21,21,22,23
  18:11 23:17      connections        contractors 76:3     52:10,12,16         27:1,12 46:13
  24:1 26:5 31:3     49:21 50:1,4       77:12              54:11 59:19         54:13,14
company 14:11        50:12,15         contracts 74:3       62:7 63:19,20     Cummings 1:13
  17:2 24:15       consent 63:5         74:15 77:10        63:23 64:11,17      2:17 7:10
  29:9,21 35:3     consents 29:1        78:5,7,10,17       65:6,14 72:2      current 11:20
  58:9 77:18       consider 49:9        78:19 79:3,18      72:20 73:3,22       12:1 15:13
compensation       considering          79:21 80:3,9       80:14,15 82:3       34:8,12
  29:10              43:14            contribute           83:11,15,19,20    currently 18:10
complete 27:23     consisted 46:18      39:23 40:1         85:13 86:3,8      customer 56:12
  28:4 66:6        construct 66:10      50:20              87:17 88:13         57:20
  68:13 69:1         66:20            contributed          89:4,17 91:3      customers 53:12
completed 23:7     constructed          40:6 50:20,21      94:11               56:12,16,20
completion           66:7             contributes 39:8   cost 61:12            57:3,8
  60:17 61:12      construction         39:17            costs 60:17
compliance 6:12      11:14 13:23      contribution       Council 88:17               D
Concentric           15:1 19:3 28:1     39:9,20          counsel 3:5 6:4     D 7:18 9:1 85:7
  51:10 52:9,12      60:15 61:10,18   contributions        6:16,18 7:8 8:3   date 7:6,19 20:7
  65:9 71:4,7        68:5 70:20         39:22              16:21 17:1         54:21 71:13
Concentric's         71:23            contributor          28:21 29:6,8       80:14
  70:3             contact 35:13        39:5 40:3          29:14 30:19       dates 33:22 55:1
concern 70:18        74:12,13 83:1      50:14              34:6,8,9,12       day 7:12 47:16
  71:1,5 77:23     contacted 35:16    conversations        73:3,5,8,13        77:9 79:7 88:5
concerned 77:22      53:9,19 56:12      42:14 48:21        74:10 93:3         88:9 90:7,8
concerns 62:19     contained 63:18      68:3 75:16,16      94:14              91:11
condition 61:16      64:16            conveying 62:18    count 20:2,15       deadline 78:4
  63:3 71:20       contains 64:9      coordinator        COUNTY 94:4         dealing 82:19
  72:14            contingencies        37:10            couple 28:5          83:2,17
conditioned          69:20            copied 85:8          48:20             dealings 23:8
  60:14 61:8       contingency          86:17            course 55:12        dealt 52:11
Conditions           70:6             copy 78:15 82:7    court 1:1 6:13      December 20:12
  60:10            continue 43:2        90:15 91:17        7:7,23 8:16       decided 23:8
conducted 76:6     continuing 3:1     copying 86:14        10:8 11:2          27:22 28:2,3,6
confidentiality      54:18 67:17        87:15              13:13,14           80:13
  52:20,22         continuous 24:9    corear@hand...     courtesy 76:5       decision 26:14
confirm 76:13      contract 4:9         2:12             Courtroom 3:14       28:9 51:1,8
Congress 23:4        62:20 63:17      corporate 28:23    cover 64:5           83:19 90:9
congressional        64:10 72:19        29:2             covering 46:6,7     declare 26:14


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 29 of 125

Larry Blust                                                                      11/13/2019
                                                                                   Page 98

 33:19 34:2,10       26:18 27:6,10    disputed 32:21      earlier 47:19      entity 24:20
declared 24:5        27:22 28:10,19     32:23               83:16 85:14        67:14
declined 34:20       29:14 30:1,2     distracted 33:6     early 13:1 22:9    environment
defendant 1:10       30:13 33:7       distributed           33:2 54:17         55:9
 2:14 3:3 7:22       34:1,16,17         78:15               83:14            environmental
 8:6,8               35:12 36:23      District 1:1,2      economic 36:23       35:19 36:17
defer 69:21          37:10 41:2,10      7:7,23 8:1 13:9     37:10 41:10        37:12 60:13
deferred 71:13       42:6,10 43:6       13:15               42:9 55:9          61:8 71:22
 72:4                47:14 48:1       Division 1:2 8:2    Edison 14:9,12     envision 27:17
deferring 70:13      49:20 53:19      divorce 31:9,10     education 11:16    EPA 48:22 56:4
Delaware 13:11       54:10,19 55:10     31:13 32:5,8      effect 6:11        equivalent
delayed 84:8         55:14 56:11        32:10,12,13,15    eight 19:23          27:16
delegation 43:2      61:16 63:16,19     32:16,20 33:7     either 22:8,9      essentially 17:23
 44:9,14,17          64:11 65:11      divorced 33:3         25:20 34:5       established 16:8
deleted 52:23        70:19 72:12,18   document 11:8         42:2 48:13       estimate 75:14
Democratic           73:11 76:2         11:22 60:8          76:1             estimated 68:23
 48:6                78:7 79:4,19       84:6              either/or 27:18    et 21:11,11,18
department           79:22 80:13,18   documents           elevating 31:13      28:4,4 35:19
 88:15               83:7               21:18             else's 21:20         46:13,14,14
depend 77:1        Development's      DOE 28:16           email 4:8,11,18      51:10 80:6,7
depends 20:2         59:17 62:18        49:10 50:3,22       5:3,6 52:15      ethical 73:20
 51:4,5              71:18 82:2         53:11 54:8          59:15 62:14,17   eventually 86:4
deposed 9:3,13     different 12:20      76:6                63:14,21 64:5    everybody 41:8
deposition 1:12      17:4 21:8,9      doing 15:18 16:1      80:23 82:23        58:6
 6:4,10,11,20        22:23 37:20        18:10 23:23         84:3,14 85:2     evidence 6:21
 7:18 21:16,19       50:2 74:16         24:23 86:22         85:11,13 86:19   exact 28:19
 21:21 51:18       diligence 74:14    dollars 18:19         87:15 88:5         77:18 78:22
 59:13 93:3,8        74:17,23           47:13               90:20,23 91:1    exactly 29:7
 94:7,11           direct 47:4        doubt 39:12         emailed 90:7         31:6 54:23
depositions 6:14   director 55:16     draft 4:9 63:17     emails 4:21 85:8     85:14
 22:1              disclosure 53:1      64:18 70:12       employee 79:2      examination 4:1
describe 23:22     discontinue          80:17 81:2,2        79:17 86:14        4:3 7:14 8:21
designation          27:23            drafted 51:6,9        87:3             examined 8:13
 17:10             discuss 33:9         81:8,9,15         employees 77:13    exception 12:16
desire 43:1          45:21 89:7         82:10,12            77:14 89:2       excuse 84:8
detriment 37:6     discussed 42:22    drafts 64:21        enclosure 11:11    executive 31:1
detrimental          45:22 65:18,20   Drive 3:7           encounter 70:7     Exelon 14:11
 37:17 38:1,6,8    discussion 20:19   due 74:14,17,23     encourage 41:8     exhibit 4:7,8,11
development          67:12,15,22      duly 8:13             70:7               4:14,18,21 5:3
 1:6 7:21 8:10       91:21,23         duties 28:22        energy 37:21         5:6 11:3,4
 11:12 13:18       discussions          29:11,13,17       engineering          51:12,15 59:8
 14:15,19,23         36:14 70:3       Dym 10:22             76:4               59:10 62:9,10
 15:5 16:19          83:18 85:21,23                       enlist 35:13         62:13 63:11,12
 17:9 18:10          86:2 87:5,6,9            E           entities 69:19       64:23 65:1
 20:4 22:7,15      dispute 69:11,12   E 2:1,1 3:1,1       entitled 37:11       81:21,22 83:22
 24:15 26:4,9        73:23             94:1,1               39:22              83:23


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 30 of 125

Larry Blust                                                                     11/13/2019
                                                                                 Page 99

EXHIBITS 4:5        filing 31:15         18:11 29:22       56:2             Haney's 18:11
  5:1               finance 16:4         33:9 35:1 39:4  governmental         23:16 26:5
existing 16:7         23:5 55:16         39:8 44:23        53:12 55:7,10    Hang 52:3 62:2
  60:15 61:9,17     financing 23:2,4     56:15 65:11       55:13            happened 39:10
Exp 94:22             23:9,17 53:14      87:19,21        governor 35:1        87:22
expense 74:20         56:13 60:16      FTI 47:8            35:13,16 36:7    happy 9:22 10:5
experience            61:11,20 66:1    full 6:12 70:14     36:19 37:16      Harold 47:20,22
  13:19,23 14:2       66:6 68:13       fully 68:15 91:7    38:11,22 39:5      47:23
  14:14 15:10,14      69:1             further 94:13       40:3,9 41:1,3    hate 51:5
extending 70:22     finding 87:9                           42:3,17,20       hear 39:19 62:3
extension 4:19      fine 92:13                 G           43:3,13,14,21    heard 19:8,9,14
  78:1,3 80:14      finish 31:17       Gail 1:20 6:5 7:1   43:22 44:3,5       47:15
  81:1,2,7,13,16    firm 10:21 11:9      94:20             55:11,17         hearing 94:12
  82:6,15,17,20        12:1 47:9,10    gas 37:8          governor's         Hill 3:7
  83:10 85:23          47:12           general 3:5         36:16 37:10      hired 29:8 49:20
  86:3,7            first 8:13 22:5      16:21 17:1      graduation           50:10,23
extent 33:13           25:1 26:18        29:6,8,14 34:6    12:16            hold 35:14
  37:7                 28:7 60:9,21      34:8,9,12       Great 10:1         home 10:13
                       61:1 64:14        36:14 40:15     green 56:6         honest 91:11
         F             69:17             42:7 43:18      greet 55:22        honored 80:10
F 94:1              five 9:10,11       generalities      grounds 6:19         80:11
face-to-face           18:21 30:8        40:15           group 75:2,4       host 76:8
   75:20            folks 76:4         generally 29:3    grown 18:2         hour 18:19
fact 23:13 27:2     follow-up 90:11      75:23           guess 18:7 20:6    hourly 18:15,17
   64:9             following 7:15     generates 26:7      23:14 33:23        29:11
facts 44:19         follows 8:14       give 26:13 33:21    49:11 53:16      huge 9:7
fair 26:3 54:3,6    force 6:11 12:17     51:21 74:19       81:3             Hughes 10:22
family 18:5         foregoing 7:8        89:7            guy 40:21 77:20    hundred 18:19
far 24:18,22           94:7,10         given 94:12         78:9 80:9          37:22 42:12
   56:2 87:22       form 6:17          giving 84:8                          hundreds 75:18
favor 43:4          formal 81:13       go 28:16 74:18            H            75:19
feasibility 53:13      82:13           goes 68:9,22      H 2:15             Huntsville 55:22
   56:13            formed 22:15         70:2,11 71:10 half 20:16
federal 1:14          24:17,18 26:10   going 11:2 19:19 Halkias 47:2,5,7             I
   2:18 7:6,10        26:19,20 27:1      27:10 28:3      Hand 2:6 36:3,4    Ickes 47:3,21,22
   13:14 55:13        27:2,22 28:10      31:10,18 62:9 Haney 16:10,13         47:23
feedback 4:22       former 48:7          63:11 64:23       17:4,22 18:14    idea 17:18
   84:4,16,20       forming 24:14        73:23 81:21       23:7 24:1 26:6   identification
   85:5,11          four 26:12           83:22 85:22       29:22 30:15        11:5 51:17
felt 24:19 86:20    frame 19:23          86:12 87:4,7,8    32:3 33:10,14      59:12 62:11
Fifth 1:15 2:19     Frank 30:15          93:3              35:1 39:4,15       63:13 65:2
   7:11               31:2,9 32:3,4    good 15:20          40:16 42:5         81:23 84:1
fifty 9:8             58:5               44:16 46:20       43:5,9,15        identified 71:21
file 32:16,19       Frank's 32:16      gotten 88:1         44:23 45:5       III 2:4
filed 7:23          Franklin 16:9      government          49:17 58:5       Illinois 10:14
files 82:2            16:13 17:4,22      53:10,18 54:2     65:12 67:14        13:7,9,16


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 31 of 125

Larry Blust                                                                     11/13/2019
                                                                                Page 100

impeached          investing 69:21    32:19 35:22      learn 33:19            73:6
  39:10            investment         39:8,9,12,16     lease 27:15,20       LLC 1:6 2:6
important 41:9       57:16 71:12      39:23 40:5          34:5,8 67:18        7:21 30:2
imposed 23:4       involve 33:15      44:23 45:5,7        67:18               65:11
impression 31:8    involved 14:23     45:12,13 46:8    leases 27:14         LLP 1:13 2:17
  31:11 32:9,10      15:6 22:6,21     47:16 49:17,19   leasing 55:4           7:10
in-house 73:3,8      23:17 24:14      50:4,5 54:17     leave 64:15          loan 54:9
  73:13 88:12        34:22 51:1,6     54:23 55:5       led 40:21            lobby 48:5,9
incentives 36:23     58:12,13 73:13   56:20,22 65:9    left 22:12           lobbying 46:21
included 41:1      involvement        67:19 69:14      legal 13:19 15:6       47:1,4,10 48:3
including 65:11      23:23            73:15,16 77:15      46:7,11 88:14       50:2,3
INDEX 4:1,5        involving 22:6     80:3,5 81:4      legislator 54:3      lobbyist 48:2,6,8
  5:1                22:18            82:11,22 86:12   legislators 53:11      49:21
indicate 56:10     IRS 53:11 54:13    86:22 89:2          53:18,21          lobbyists 47:18
indicating 63:15   Issue 71:19        91:10 92:9,13    legislatures           48:9 49:23
  83:5             issues 21:9      knowledge 19:1        55:19,20          local 35:20 36:1
Indicative 5:7       32:12 42:11      19:5,6 57:1      Lembke 2:15            55:13,21
  59:17,20 60:6    Ivey 44:3,6        90:14               4:3 8:5,5,18,21   London 84:9
  60:11                             knows 89:15           20:20 33:18       long 12:7,13
industry 13:20              J       Knoxville 3:8         37:23 38:9          16:12 19:2,8
  37:17 38:2,8     Jeff 45:2,4                            45:14 52:6          19:10,15 20:22
information        JEFFERSON                L             81:20 91:16         20:23 46:3,3
  21:10 56:19        94:4           L 5:4 6:1             92:17 93:2          69:2
  89:8             Jenner 12:12,13 Large 7:4           length 31:12,14      long-term 27:14
informed 69:18       12:21 22:13    largely 24:21      let's 30:17 51:19      27:15 67:18
initial 27:13      Jim 74:5,6 85:4    55:22               87:13 92:17       longer 19:20
inquire 90:1       jobs 42:9        Larry 1:12 6:5     letter 4:14,19         21:11
inquired 89:20     Johnson 41:17      7:13,18 8:12        20:4 63:18,22     look 51:12,19
inquiry 89:19        41:22 84:9       9:1 85:7            64:1,3,7,8 65:3     52:7 59:8 60:5
insist 72:13         87:19 88:11,17 late 22:9             65:5 68:3           62:8,13,22
instance 77:17     Jr 30:15 32:3    law 2:5,16 10:21      80:17,23 81:6       69:16 84:22
instruction 75:9   Jr.'s 31:9 32:4    11:20 12:1,11       81:12 82:5,6,8      85:9 87:14
  75:11                             laws 6:12             82:9,12           looked 81:3
instructions               K        lawyer 16:14,16    letterhead 82:13     looking 57:16
  74:12            keeping 46:20      16:17,22,23      license 21:2 63:3      60:22
intent 59:22       kept 86:9          17:1,14 18:5        94:22             looks 11:8 52:4
interaction 77:6   kin 94:14          29:18,20 73:20   licenses 15:19         52:17
interactions       kind 19:22 24:7    81:4 88:13          60:15 61:10,18    lot 29:21 31:3
  73:2               74:20 86:19      89:5,8,16 90:2   Licensing 71:19        32:19 77:23
interested 53:10   kinds 74:2         90:10            liked 82:20            79:10
  69:18 72:7       knew 73:2,4,6,9 lawyers 18:3        limits 73:20         lots 73:5
  94:15              73:12 92:16      73:22 74:3       Lincoln 10:14        Luther 43:17
internal 25:6      know 9:14 10:3     80:6 83:2,18     line 53:8 65:8         44:14
  27:14 73:7         13:3 17:15,17    86:3,5,7,15,17      78:1
invest 57:15         19:19 22:1       87:5,7,10        list 59:5 89:1             M
  68:15              28:18 29:20    leading 6:17       litigation 21:13     Madison 10:18


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 32 of 125

Larry Blust                                                                 11/13/2019
                                                                            Page 101

main 67:15         mechanics          59:5 65:10     ND5159-ND5...      Notary 1:23 6:8
 78:18              46:22            Mickey 47:5       4:13              7:3
maintenance        meet 44:18,20     Mike 48:11      NDA 58:14,15       note 57:22
 78:17              45:2,8,15        mind 88:18 91:6 necessarily        November 1:17
major 11:22         48:10,13,17      mine 15:17        27:17             7:12,19 11:12
 58:8               55:22 57:9       minimum 71:12   necessary 6:15      20:4,9,17
making 24:6        meeting 34:23     minute 51:21      91:17             68:12 73:12
 51:8 62:23         34:23 35:6,9      52:3 64:2      need 9:18,21        75:14,15 76:10
 63:4 79:6          35:14,21,22      minutes 29:1      10:2 41:15        76:18 83:14
 80:17              36:8,11 38:11    mlembke@br...     42:1 65:21        84:18,21 85:3
man 78:4            39:2 40:13,14     2:22           needed 36:15,19     85:3,12 86:6
manager 30:3        40:21,23 41:4    Mo 45:16,18       68:10,13 74:22    87:11,16 91:1
 74:6               41:13,22 42:6    Mobile 2:10       78:16 86:22      NRC 11:12 15:9
manner 91:9         42:15,16,19,23   moment 64:4     needs 62:19 63:3    15:14,19 16:6
March 33:3          43:6 46:4        Monday 84:8     negotiate 79:22     19:2,15 21:1
marital 32:21,23    57:12,13,14      month 47:13,13    80:3,8            28:16 49:10
mark 11:2 62:9      58:19 65:16,19   monthly 47:18   negotiated 23:1     53:11 54:20
 63:11 64:23        65:21 66:15,22   months 19:18,23   51:9 58:14        55:2 60:14
 81:21 83:22        67:3 88:11,17     20:14,15 21:6    92:10             61:9,16 66:9
marked 5:1 11:4     88:19             21:7 24:8,8    negotiating         66:19,22,23
 51:16 59:9,11     meetings 15:18     26:13            32:17 77:20       67:12,19,22
 62:10 63:12        16:8 35:17       morning 88:5      78:6 79:2,18      68:4 69:1
 65:1 81:22         36:6 38:10,20    multiple 70:3     79:21,23          71:23
 83:23              38:21 39:1                       negotiations       nuclear 1:6 4:16
marks 7:17          40:17 43:21              N         73:7 74:1         7:21 8:10
Matt 8:5            44:1,2,8 46:18   N 2:1 3:1 6:1     77:21             11:12 13:18,20
matter 7:21 22:6    46:18 49:4       name 8:22 10:20 neither 94:14       13:21 14:1,10
 22:18 28:12        54:7,12,17,23     47:9 53:22     never 19:11 48:4    14:15,16,19,20
 29:4               57:3,20 58:12     54:2 82:5        80:2,22 90:18     14:22 15:2,5,7
Matthew 2:15        58:23 75:20,22   natural 37:8    new 24:19 34:8      16:18 17:8,9
matured 13:3       member 13:5,7     nature 11:19    nine 19:23 20:16    17:13 18:9
McCarthy            13:9,13,13,15     12:19 57:11    non-lawyer 87:3     19:4 20:4 22:6
 48:21              30:4 49:9 51:7   ND 4:19 53:9      89:7 90:1         22:14 23:6
McCollum           members 30:5,6     58:2 60:15     non-lawyers         24:15 25:1,8
 30:16 31:1,13      30:7,8 44:8,17    61:10 82:5       73:21             25:14 26:4,9
 32:2               49:4,10,11        89:1           nondisclosure       26:17 27:6,7
mean 16:14 19:5    Memphis 88:17     ND415-ND417       58:16             27:10,11,21
 19:7,8 25:4       met 23:1 37:9      4:17           normally 74:4       28:10,19 29:14
 30:19 35:22        44:12,15,16,21   ND4315-4316     North 1:15 2:8      29:23 30:2,13
 37:3 40:19         45:3,17,19        4:23             2:19 7:11         30:17 33:7
 46:11 50:17        49:11,12,14,17   ND4966- 5:4     Northeastern        34:1,16,17
 51:6 61:23         53:11,23 54:20   ND4967 5:5        1:2 8:1           35:12 37:9,21
 62:5 72:16,17      55:1,2,6,14,14   ND5048-ND5... Northern 1:1          41:2 42:5 43:6
 79:8               55:16,20 56:12    5:7              8:1 13:8,15       47:13 48:1
meaning 58:15       56:16,21 57:10   ND5144-ND5... not-for-profits       49:20 53:19
meant 57:2          58:2,21 59:1,2    4:10             25:22             54:9,19 55:14


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 33 of 125

Larry Blust                                                                     11/13/2019
                                                                                Page 102

 56:11 58:6,10   objections 6:16       45:20 49:6,8       69:17               71:22,23 72:7
 59:17 61:15       6:19                51:4 79:20        part 27:7,11       Perry 49:15,18
 62:18 63:16,19  observation           82:11              33:2,2 36:16        49:22 50:4,12
 64:10 65:11       33:6              ones 58:18           39:11 53:9          50:17,18,20,21
 66:7,9 70:19    obtain 69:1         open 67:13           58:19 70:19         50:21
 71:17 72:11,18  obtaining 66:8      open-ended           71:19             person 37:12
 73:11 76:2        66:18 71:21         69:19             partially- 66:6      43:16 74:13,17
 78:7 79:3,7,18  obviously 21:5      opened 40:21        participated         74:19 89:13
 79:22 80:13,18    37:8 90:22        operation 14:15      44:8              personal 19:1,5
 82:2 83:7       occurred 67:3       oral 7:14           participation        19:6 33:5
number 4:7,8,11  occurring 32:23     order 51:20 52:1     74:10             personally
 4:14,18,21 5:3    35:7                52:3              particular 13:10     21:12 44:7,21
 5:6 8:2 9:7     October 62:15       orderly 80:1         13:10,12 18:18      45:19 48:16
 11:4 18:3 31:4    63:15,22 64:17    original 27:17       43:10 49:21         60:1,3
 31:5 38:13        65:4,5,12         originally 30:3      62:12 74:21       pertain 54:8,13
 42:9 50:2       Off-the-record        30:14 39:7        particularly       pertaining 15:2
 51:15 52:23       20:19               81:15 86:9         12:23 35:18       phone 48:23
 59:10 60:7      offered 6:21        outside 16:23,23     78:14               49:7 75:16
 62:10 63:12     offhand 56:22         17:14 73:5        parties 6:3,18       90:17
 65:1 75:15      office 3:5 36:16    oversee 60:2         94:14             Piers 10:22
 81:22 83:23       36:20 43:23       owner 14:20         partner 12:1       piping 14:8
numbered 52:18     46:2,3 55:11        25:13,19          party 21:13        place 1:14 2:18
numerous 23:2    officer 16:18,20    owners 25:23        payment 60:12        7:10 78:2
                   16:21 17:9,11     ownership            61:7              placed 9:17
        O          30:17 31:1          27:16             pending 10:4       plaintiff 1:7 2:3
O 6:1              55:17             owning 27:6,18      people 21:1          7:21 8:10
O'Neill 4:15 5:4 officers 30:12,15                        25:23 29:21       plan 27:23 37:14
  52:12,15 57:22 offices 7:9                 P            32:19 35:17,19    plant 4:16 14:1
  58:4 59:16     official 54:3       P 2:1,1 3:1,1 6:1    48:4,6 49:9         14:16,20 15:2
  62:14 63:15,22 officials 48:18     P&S 4:9,12           50:3,3 55:1,22      15:19 19:4
  65:9 66:4 68:4   53:10,18 55:21    p.m 7:13,20          73:18 74:2          25:1,14 26:6
  68:9           Oh 32:9 33:1          84:18 87:16        76:1,2,6 77:10      27:7,11,20
O'Neill's 65:3     40:14 50:9,18       92:20,22,22        77:20 78:20         28:13,14 49:1
O'Rear 2:4 8:9     53:2 60:21          93:1,6,8           82:19               55:23 57:16
  8:9,19 20:17     62:2 64:6         PAC 39:21           percent 37:22        74:6 75:23
  33:12 37:18    okay 8:19 9:23      page 4:2,6 5:2       42:13               76:6 79:7
  38:3 45:10       20:10 22:21         60:6,20 62:13     period 26:23         91:22 92:3
  51:22 81:17      52:4 53:3,5,7       64:14 69:17        69:22 71:12       plants 14:9,10
  91:4             55:6 59:14          71:17 84:3         72:13               23:6 26:1
oath 9:17          60:8 64:22          87:14             permit 15:2          27:18
Obama 37:2,4       68:9 69:16        paid 47:12,17       permits 11:14      please 8:3,23
 48:18             73:17 82:22         70:14              16:5,7 19:4         46:19
object 33:12       85:16 90:21       paragraph            54:19 66:10,19    point 10:2 30:23
 91:4              91:20               52:18 53:2,7       67:1,10,14,16       31:17,17 33:19
Objection 37:18 old 16:5               60:9,19,21,22      67:17,22 68:5       64:19 69:7
 38:3            once 28:3 35:15       61:1 65:8          68:14 70:21         78:4 91:13


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 34 of 125

Larry Blust                                                                    11/13/2019
                                                                               Page 103

pointing 84:23      previously 5:1     project 18:4,14    purpose 27:3       38:10,14 39:1
political 39:5,19    51:16 54:4,5       40:19,20 41:7     pushing 43:9       41:11,17,21
politically 39:17    59:8,11            41:9 43:2         put 18:8 30:11     42:16,22 43:20
popped 81:1         price 60:12 61:7    48:15,19 49:5      37:20 62:2        53:20,22 54:2
position 28:19       70:14              53:14 56:14                          55:10 57:21
 29:7,23 34:7,9     primarily 52:11     80:1                      Q          65:15,18,20
 50:22               73:5              projects 17:5      quarrel 66:13      66:17 75:20
positive 37:21      primary 85:23       18:6                66:16 68:19,21   76:16 77:7
possible 59:4        86:2              promoted 40:18       69:6           received 76:21
 68:7 69:10         prior 6:21 12:4     42:8,12           question 9:23    receiving 60:16
 76:12               12:10 13:17       promoting 46:9       10:4 26:2        61:10
possibly 44:5        14:2,6,14,18      property 26:15       31:19 32:7     receptive 66:23
potential 4:15       14:22 15:4,13      33:20 34:3,10       53:16 62:3     recognize 11:6
 54:9,13 68:4        34:6 36:6,11       34:17 51:3          81:18,19 87:4 recognizes 70:4
 70:4 76:3           55:5 85:2          66:8 68:16          89:23 90:11    record 8:23 10:8
power 13:20,21       91:14              78:22               91:6,8           28:12 92:20
 25:8 26:7 35:5     Pritchett 1:20     proposal 23:9      questions 6:17     93:1,6
 36:8 37:1,5,7       6:6 7:1 94:20      24:7                6:18 9:18,20   records 28:16
 37:14 38:12        Private 57:6       proposals 23:1,3     66:2 87:1 94:8   28:17
 41:1,12,16         probably 9:11       23:10,11,14,22    Quirk 34:13      reduce 63:8
 42:2,11,13          15:22 33:22        24:9,23 27:4,5      73:16 90:18    reduced 94:9
 49:1,12 56:6        42:12 58:20        27:13,17,19       quite 9:15       refer 25:3
 57:7                59:3 66:2,21       29:17                              reference 57:3
powerful 55:19       67:6 75:18        proposed 46:16             R        referenced
PPA 57:6             77:3 87:11         62:20 64:9        R 2:1 3:1 94:1     51:17 55:8
practice 10:21       92:9              proposing 26:18    raids 56:7         59:12 90:20
 11:20 12:11,20     problem 16:6       provide 44:19      range 21:5,7     referring 22:17
 13:2                67:1               58:10 79:14         68:2             56:14 57:21
practicing 9:8      Procedure 7:7      provided 7:6       rarely 24:6        58:3 64:4,7
 12:4               proceed 28:14       46:21 47:1          39:23          reflect 11:15,19
Pre 40:11           proceeding          58:6,9 74:14      rate 18:15,17    regard 15:10,15
pre-meetings         39:12              77:12,13 78:23      29:11            24:21 25:2
 40:10              proceedings        provides 74:17     re-read 22:3       36:22 37:1
predicate 84:11      7:15              providing 70:5     reactors 66:7      38:22 46:15
predominantly       process 53:9        78:21 79:12,15    read 11:21         49:1 55:3,19
 46:19              produced 25:9      provision 25:21      17:19 21:20,23   64:18 83:19
preparation          82:1,7             52:22 92:1          22:1 84:12       89:18
 21:22 60:2         production 25:5    public 1:23 6:8    reading 6:9      regarding 62:19
prepare 21:15        25:11,12,18,19     7:4 17:1 28:12    really 19:21     regardless 86:17
 22:4 60:1          Professional        68:12 88:23         39:8,12 50:4     86:19
prepared 60:3        1:22 6:7 7:2       89:18 94:21         53:6           Registered 1:22
president 30:15     professionally     purchase 60:12     Realtime 1:21      6:7 7:2
 30:16 31:3,4        81:3               61:7 62:20          6:6 7:2        regular 83:2
 32:3               program 46:17       64:10 68:15       reasonable 70:8 regulations 37:2
pressing 83:7        46:20              70:14 73:10       recall 23:23       37:6,16
pretty 33:3         progress 66:5,18   purport 49:23        32:22 35:6     Regulatory 15:7


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 35 of 125

Larry Blust                                                                  11/13/2019
                                                                            Page 104

  17:8,13 66:9     represents        11:18,23 12:7    room 41:8 47:16     71:18
related 56:3         94:10           14:6,13 15:16    roughly 19:22     secure 37:12
  66:21            Republican 48:7   16:1,19 18:13    round-robin       security 77:17
relating 6:13        48:8            19:12,14 20:13     58:8              78:15,18
  55:9 69:7        request 71:18     22:14,15,17,19   RSA 2:7           see 30:17 53:14
Relations 88:23      80:17 82:13     23:21 24:13,17   rules 6:13 7:6      53:15 60:18,20
  89:19              83:11 86:8      25:3 26:11,12                        61:3,13 62:15
relationship       requesting 81:7   27:9,15 34:14             S          65:13 66:11,12
  16:13,15           82:16           34:15,22 38:9    S 2:1 3:1 6:1       68:17,18 69:4
relatively 16:5    required 63:5     38:17,23 39:14     12:17             69:5,23 70:1,9
remained 31:2        63:19           40:23 41:21      s/ 94:20            70:15,16 71:14
remember 9:8       requires 21:10    42:4,15 43:20    sale 4:15 51:3      72:1,9,10 82:6
  9:13 20:6 31:6   rescind 46:16     43:22 44:12        59:1 62:20        83:5 84:5,10
  35:8 38:16,20    Resnick 10:22     45:14 46:5         64:10 75:1        84:18 87:16
  40:9,15,16       resolved 10:4     48:10 50:12        79:9              88:2,7,20 89:3
  41:3,6 42:4,8    respective 6:4    51:11 52:6,9     sales 73:10       seeking 72:14
  42:13 48:12      respond 87:18     52:14,20 54:1    satisfied 63:16   seen 82:20
  56:1 58:18         88:10           54:7,12,15       saw 48:5          sell 34:5,10,16
  68:8 69:9        responded 84:7    56:5 57:1,17     saying 39:1,14    Senate 42:21
  75:10,12 78:10     90:5            58:1,11,15,17      40:9 41:4,22    senator 43:3,18
  78:14 92:11      responding        59:7,15,18         71:9 74:15        44:15
repealed 38:6        81:18 85:10     60:5 61:22         88:6 89:1       senators 48:14
repeat 9:21          89:12,13        62:4,17,20,22    says 61:6 65:9      48:15
rephrase 9:21      responds 71:17    63:5,6,10 64:4     66:1 69:17      sends 88:4
replaced 18:3      response 52:19    64:8,12,13,19      71:4,19 72:3    senior 48:18
report 29:19,22      52:21 65:4      65:5,7,23          85:7 92:2         49:4,8,10,11
reported 1:19        84:8 85:19      66:15,17 67:8    scchin@tva.gov sent 20:3 52:15
  66:1,4,14,18     result 94:16      67:11,21 71:2      3:10              57:22 58:4
reporter 1:21,23   resulted 27:6     71:6,10,16       Schedule 63:5       59:16 63:14
  6:7,7 7:2,3      Resume 4:7        72:11,23 73:1    seat 42:21          68:3 80:22
  8:16 10:8 11:2   retainer 47:18    73:19 74:8       second 28:9,15      81:6,14 82:12
represent 8:4      return 88:1       75:8,13,19         51:23 55:18       87:14
  11:10 14:19      returned 90:18    78:3 80:12         61:2 65:7,8     sentence 60:10
  20:8             Rev 4:20          82:7,21 83:5,6     71:16 72:15       61:2
representation     Revenue 25:7      83:14,17,21        84:2            separate 55:17
  14:14,18 17:7      27:14           84:22,23 85:4    secretary 16:21 separation
representative     review 19:2       85:9,20 86:5       28:23 29:2,3      32:17
  35:4             reviewed 64:19    86:10,11,23        29:15,18 30:19 September
representatives    Reviewing 11:8    87:2,3,10,12       49:14,18,22       59:16
  35:2 41:3,12       11:22 60:8      87:13 88:16        50:22           series 9:18 22:23
  54:20 65:10        84:6            89:9,11 90:4,9   secretary-trea...   23:21
represented        revised 70:12     91:5               30:18           service 29:21
  14:8 39:15       Richard 44:20   risk 61:19,23,23   secretary/gen...    58:10 78:21
  73:3,7,22 89:1     44:22           62:5,5 63:8        28:20 30:19     services 58:7
representing       right 9:5,12,16 Roger 36:5,5       Section 52:23       77:11,19 78:23
  73:13 76:1         10:12,20 11:1 Rogers 48:11,11      53:6 62:23        79:10,12,14,15


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 36 of 125

Larry Blust                                                                    11/13/2019
                                                                               Page 105

Sessions 45:2,4    Southern 35:3       structure 31:5       92:6,16          27:12 46:13
set 25:5 35:21     specific 41:6         46:13 57:18      surplus 24:5       54:13,14
  35:22              42:14 46:6        stuff 29:5 32:18     26:15 33:20    team 74:13
setting 28:7         55:3 71:18          51:9 89:14         34:2,10        Technologies
seventy 18:19        72:13 92:14       SUBJ 4:9,12,19     surprise 82:23     3:14
Shannon 3:13       specifically          4:22             survived 18:7    tell 9:6 15:16
share 44:16          38:19             subjects 46:6      suspect 47:18      19:17 31:16,18
  86:21            specifics 42:8        75:5,6,7           80:7             36:11,18 44:13
Shelby 44:20,22    speculate 45:11     submit 51:2        sworn 8:13         50:7 86:16,18
Sherry 41:19,23    spoken 49:7         submitted 11:11                       92:1,4,8
  73:16 86:9       stack 51:13,14      subsequent 71:3            T        telling 36:19
  87:23              51:19,23 59:9     successful 69:20   T 6:1,1 94:1,1     90:6
short 81:2 92:17   staff 44:18,18        70:5 71:21       take 10:3,5      ten 20:1,14,15
show 11:1 63:10      46:4,19 53:22     suddenly 81:1        19:15,20 20:23 Tennessee 1:9
  64:22 68:11        53:23             sufficient 72:5      21:1,6,11        3:6,8 7:22
  81:11,21 83:21   start 12:9 22:12    suggested 20:21      26:13 39:22      48:14,14 57:6
side 79:9 80:21      71:11 84:2        suggestion           61:19,23 62:5 term 32:14
sides 48:9           86:1                52:19,21           68:23 69:2     terminate 77:3
signature 6:9      starting 31:16      suggestions          92:17          terminated
signed 72:18       state 7:4 8:3,22      43:12            taken 6:5 32:11    76:14
  73:11              37:12,13 46:9     Suite 2:9 10:18      32:12 94:7     terms 27:15
significant 37:6     55:8,13,20        Summit 3:7         takes 19:2,9,10  testified 8:14
simply 79:6          94:3              supervising        talk 75:2,3,7    Texas 50:12,14
single 46:17       stated 17:12,15       77:21              76:23 92:2     thanks 88:6
sir 53:4 60:23       43:13,14 60:11    supervision        talked 21:19     thereto 6:21
  76:19 84:22      statement 39:19       94:10              53:17 54:4,6     94:9
site 4:16 52:9       89:6              supplied 56:19       55:12 56:3     thing 15:13
  69:21            statements 41:6     suppliers 53:13      78:9 87:21       16:22 19:22
sitting 54:1         72:4                58:2 76:3          91:2,13 92:6     33:16 36:17
situation 32:15    States 1:1 7:7,23   support 36:22      talking 21:5       55:3 57:6
  32:17,21,23      status 40:20          37:1,13,16         25:16 31:22    things 21:9 66:3
six 18:18 19:18    steady 18:1           41:9 43:2          32:1 42:3,11     74:22
  21:6,6 60:6,20   stenotypy 94:8        45:22 46:19        43:5,8 50:5,19 think 20:13,17
six-month 83:10    Steve 8:7             49:1 56:6          53:2,6 55:4      22:10 26:11,22
Socol 10:22        Steven 3:4          supported 43:15      64:2 65:22       28:5 30:20
sole 30:3,4        STIPULATED          supportive 39:3      78:11 80:10      33:1,15 36:13
somebody 17:3        6:2                 41:5,7             81:5,6,14        41:14 43:7
  19:9 30:17       stipulation 7:8     supposed 78:10       84:13 85:6,17    47:3,9 48:21
  39:21 77:3       stipulations          80:10 89:13        86:6 90:10,23    52:3 54:6,22
  78:8 79:8 80:2     8:17              sure 12:23 15:19     91:1,12          55:1,18 56:9
  80:4,21 88:23    stood 83:19 86:8      16:6 33:3        tasked 79:5 80:2   64:1 67:7
soon 10:3 92:10    stop 88:11            35:11,15 42:8    tax 13:13 24:21    75:10 77:4
sorry 14:7 15:12   Strange 43:17         44:6 56:15,17      25:2,4,6,9,10    78:14 84:11
  22:11 50:18        44:14               61:14 69:8         25:11,14,15      91:7,17
  53:3,5 62:3,3    stream 24:9           78:19 79:6         26:5,6,20,21   third 53:8 62:13
  64:6             Street 2:8            81:18 88:8,21      26:22,23 27:1 third-parties


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 37 of 125

Larry Blust                                                                      11/13/2019
                                                                                 Page 106

  79:3                67:2,7 75:2      TVA 4:19 8:6,8       61:5 63:1          92:19,23 93:5
Thirty 12:15          76:22 77:4         23:1,2,3,3,8       88:21            view 23:13 71:1
thirty-five 47:12     89:8,16 90:2       24:7 26:13,14    uh-uh 10:6           71:5 79:20
thirty-six 18:1       90:12              27:19,22 33:19     17:18 76:20      viewed 67:18
  39:16             tomorrow 93:4        34:2,7,16,20     ultimately 29:22   virtually 18:22
Thornburg 12:6      top 11:21 82:4       35:3 36:8          72:11              38:21 58:6,8
  12:8,21           tour 76:5,8          38:12 41:2,18    understand 9:16      77:9 90:7,7
thought 32:4        tours 75:23 76:7     42:1 53:13         9:20,23 31:22    vs 1:8
  41:23 50:19       Tower 2:7            56:13 57:4         73:19
  53:5 64:6 67:4    traditional 29:2     58:2,7 65:9      understanding          W
  84:15 90:13       transaction 55:5     69:18 70:4         79:1 82:18    waived 6:10
thousand 47:13        79:9               71:20 73:2,2,4   understood 38:1 want 21:10
three 12:17 23:6    transactions         73:14 74:8         70:17 71:6,8   31:16,17 61:19
tied 74:21            13:4               77:13,19 79:2      92:15          61:23 62:5
time 6:19,20        transcript 94:11     79:5,11,13,17    United 1:1 7:7   64:22
  7:20 9:12,20        94:23              79:23 80:17,21     7:23          wanted 16:5
  14:12 19:22       transcripts 22:2     81:4,6 82:5,13   units 66:10,20   23:9 36:15,22
  21:11 23:3        transfer 11:13       82:16,19 83:1    unlimited 69:22  36:22,23 61:16
  24:4,6 26:23        15:1 19:3 21:2     83:8,18 84:7     urged 34:16      64:11 70:19
  27:20,21 28:7       25:22 55:3         85:22 86:3,4,7   urging 34:2,4    89:1 92:6,16
  28:9,9,15           60:14 61:9,17      86:14 87:3,5,7     37:15         wasn't 22:15
  29:13,16 30:22      62:1,6 63:2,4      87:10 88:12,23   use 25:17,18     27:10 44:17
  30:23 32:11         66:9,19 67:19      89:5,7,8,16,23     32:13 37:7,8   46:2
  36:21 39:18,18      68:5,14 70:20      90:2             Usual 8:16      waste 74:20
  39:20,20 42:10      71:22 72:7       TVA's 52:7         usually 44:18   Water 2:8
  43:19 53:19         78:22              66:10,19 73:12                   way 12:18 18:8
  54:15 57:16,23    transferring         90:10                    V        24:4 26:4 29:4
  58:20,22,23         66:23 67:13      TVPPP 57:6         vacant 42:21     30:11 37:21
  59:3 64:12        transition 74:13   two 31:5,22        validity 54:18   74:3,14 85:8
  67:12 68:13         75:1 79:10         38:10,16,18,20     67:16         website 11:9
  69:22 70:5,13       80:1,5 86:22       42:1 59:3 66:6   Valley 1:9 3:6  went 21:17 24:3
  70:22 72:5,16       89:14,20           66:10,20 69:3      7:22 57:6     weren't 23:17
  73:10 80:13       trial 6:20 13:14     69:9 70:13,22    various 17:4     24:6
  82:18 83:12       tries 79:9           71:22 77:14        23:2 27:3     West 3:7 10:18
  91:13,15          trouble 79:1         78:18              35:17 44:16   William 30:16
times 9:5,7,9       true 23:15 34:15   two-year 72:4        53:10 77:10   willing 28:14
  23:2 28:5           76:15 94:11        72:12            vaulted 31:2    winner 68:11
  45:17 56:23       Trump 38:7         typewriting          32:3          witness 6:10
  79:10 87:23         46:15 49:4,13      94:9             verbalize 10:7   7:13 91:5
today 12:22 54:1      50:14,16,20      typically 19:2     versus 7:22      94:12
  87:23 88:6        trust 30:9,10        74:1,16 79:8       12:21         wonderful 76:7
today's 7:19        trusts 30:8                           vet 39:20       word 32:13
  21:15             trying 41:8               U           vice 30:16      work 13:17,19
told 20:22,23         77:18 78:19      U 6:1 12:17        video 1:12 7:18  14:10,22 15:4
  31:11 40:8          90:19            ugly 31:10         VIDEOGRAP...     15:6 16:9
  42:7 54:16        turned 72:15       uh-huh 10:7          3:12 7:17      17:23 18:9,10


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 38 of 125

Larry Blust                                                                11/13/2019
                                                                           Page 107

 18:14 23:23        71:19              65:4,12 68:12    5:26 92:22 93:1
 33:6 49:9        10/18/16 4:11        75:14 83:15      5:27 93:6,8
 74:15 92:3       10/24/16 4:14      2018 11:12         501(c)(4) 39:21
worked 17:3       10/3/16 4:8          73:12 75:15        40:3
 46:23            10:15 88:5           76:11 84:18      5054 60:7
working 17:22     11 2:8 4:7           86:6             51 5:3
 91:21            11/2018 4:21       2019 1:17 7:12     59 5:6
works 47:8        11/25/2019           7:19             5th 20:18 84:21
wouldn't 47:16      94:23            2020 20:12           85:3 87:16
written 60:16     11:09 88:9 91:1    205.251.8000
 61:11 75:11      116 94:22            2:21                    6
wrong 14:7        13 1:17            205.790.5841       6 91:1
 28:11            13th 7:12,19         3:16             60602 10:19
wrote 53:20       17 33:2            23rd 68:12         60614 10:16
 85:7             18 33:2,4 63:22    24th 65:4          62 4:8
WT6 3:7             64:17 65:5       251.432.5511       63 4:11
                  1819 1:15 2:19       2:11             65 4:14
       X            7:11             2nd 62:15 84:18    6H 63:5
                  1847 10:14           85:3,12 87:11
        Y         18th 52:16 54:16                              7
yeah 20:10          55:15 56:11             3           70 10:18
  28:20 43:7        58:3 63:15       3 52:23            7th 13:8
  45:12 50:19     1983 17:4,22       3:15 84:18 85:12
  54:6 73:15                         3:57 7:13,20               8
                    18:4
  74:11 81:10                        30200 2:9          8 4:3 20:9
                  1E 62:23
  85:2 87:13                         30th 76:11,18      8/18/16 5:3 55:2
  89:19                   2          35203 1:16 2:20    8/29/18 4:18
year 9:14 18:18   2 4:20 28:13         7:12             81 4:18
  18:23 46:17     2'02 15:23         36602 2:10         83 4:21
  68:23 69:9      2'05 15:23         37902 3:8          865.632.3052
  71:12           2001 22:8,9,11     37s 52:2             3:9
years 9:8 12:15     22:13,18,22                         87 4:7 11:3,4
  12:17 13:1,3      23:22 67:3,5            4           88 4:8 62:9,10
  18:1,6,21       2002 12:9,18       400 3:7            89 4:11 63:11,12
  26:12 39:16       22:8,9,12 67:3   4000 10:18         8th 20:4
  54:18 69:3,9      67:6,6,23        42 5:3 51:12,15
  70:13,22                             51:20 52:4,5,7          9
                  2005 67:7 68:1
Yep 71:15 88:8                         52:14            9 93:4
                  2012 22:15
                                     43 5:6 59:8,10     9/30/2020 94:22
                    26:10
        Z                            45J 25:6           9/9/16 5:6
                  2014 12:1,9
zip 10:15                            4th 65:12          90 4:14 64:23
                  2015 33:23 35:8
                                                          65:1
        0         2016 33:23 35:8
                                             5          91 4:18 81:21,22
                    52:16 54:16
05/'06 68:2                          5:16 87:16         92 4:21 83:22,23
                    55:15 56:11
                                     5:18-CV-0198...    9th 59:16
        1           58:3 59:16
                    62:15 63:15,22     1:4 8:2
1 28:14 53:6                         5:20 92:20,22

                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 39 of 125

 Larry Blust                                                                                              11/14/2019
                                                                                        Pages 95 to 98
                                                     Page 95                                               Page 97
   1       IN THE UNITED STATES DISTRICT COURT NORTHERN         1          A P P E A R A N C E S (continuing)
   2        DISTRICT OF ALABAMA, NORTHEASTERN DIVISION          2
   3                                                            3    ALSO FOR THE DEFENDANT:
   4       CIVIL ACTION NO. 5:18-CV-01983-LCB                   4       Mr. Steven C. Chin
   5                                                            5       Office of the General Counsel
   6       NUCLEAR DEVELOPMENT, LLC,                            6       Tennessee Valley Authority
   7                Plaintiff,                                  7       400 West Summit Hill Drive, WT6
   8       vs.                                                  8       Knoxville, Tennessee 37902
   9       TENNESSEE VALLEY AUTHORITY,                          9       865.632.3052
  10                Defendant.                                 10       scchin@tva.gov
  11                    VOLUME II                              11
  12             VIDEO DEPOSITION OF LARRY BLUST               12    THE VIDEOGRAPHER:
  13             Bradley Arant Boult Cummings, LLP             13       Mr. Joey Watson
  14                  One Federal Place                        14       Southeastern Legal Video
  15                1819 Fifth Avenue North                    15       85 Bagby Drive, Suite 306
  16               Birmingham, Alabama 35203                   16       Birmingham, Alabama 36209
  17                  November 14, 2019                        17       205.871.4300
  18                                                           18       southeasternlegalvideo.com
  19       REPORTED BY:                                        19
  20             Gail B. Pritchett                             20
  21             Certified Realtime Reporter,                  21
  22             Registered Professional                       22
  23             Reporter and Notary Public
                                                               23



                                                     Page 96                                               Page 98
       1                                                        1          INDEX OF EXAMINATION
                            APPEARANCES
       2                                                        2                          Page:
       3                                                        3   EXAMINATION BY MR. LEMBKE                   100
                 FOR THE PLAINTIFF:
       4                                                        4   (continuing)
                    Mr. Caine O'Rear III
       5            Attorney at Law                             5

       6            Hand Arendall, LLC                          6

       7            RSA Tower                                   7           INDEX OF EXHIBITS
       8            11 North Water Street                       8                          Page:
       9            Suite 30200                                 9   Exhibit Number 93 - 4/17/17 email     111
   10               Mobile, Alabama 36602                      10   from F. Akstulewicz to L. Blust,
   11               251.432.5511                               11   SUBJ: Update on Current Bellefonte
   12               corear@handarendall.com                    12   Progress, TVABLN5035
   13                                                          13   Exhibit Number 94 - 10/24/18 email    131
   14            FOR THE DEFENDANT:                            14   from L. Blust to S. Quirk, SUBJ:
   15               Mr. Matthew H. Lembke                      15   Follow Up, ND4222-4223
   16               Attorney at Law                            16

   17               Bradley Arant Boult Cummings, LLP          17      INDEX OF PREVIOUSLY MARKED EXHIBITS
   18               One Federal Place                          18                          Page:
   19               1819 Fifth Avenue North                    19   Exhibit Number 8 - 8/2017 emails,     113
   20               Birmingham, Alabama 35203                  20   Subj: L44 170331 001 BLN U2,
   21               205.251.8000                               21   TVABLN 0333-0334
   22               mlembke@bradley.com                        22   Exhibit Number 13 - L. Blust letter 141
   23                                                          23   to TVA requesting 6-month extension



                                     BIRMINGHAM REPORTING SERVICE
                                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 40 of 125

 Larry Blust                                                                                    11/14/2019
                                                                               Pages 99 to 102
                                                 Page 99                                         Page 101
    1     Exhibit Number 17 - 11/9 email from 149           1        Q. One matter. All right. And so
    2     C. Beach to L. Blust                              2   any time you have spent on the litigation since
    3     Exhibit Number 19 - 11/12/18 email 145            3   it was filed would be on that one matter,
    4     from L. Blust to C. Beach                         4   correct?
    5     Exhibit Number 23 - 11/28 email       179         5        A. Yes.
    6     exchange between L. Blust and C.                  6        Q. Mr. Blust, you are aware that
    7     Beach                                             7   Nuclear Development filed an application for
    8     Exhibit Number 24 - 11/24 letter     184          8   transfer of the construction permits for
    9     from S. Quirk to L. Blust                         9   Bellefonte with the Nuclear Regulatory
   10     Exhibit Number 25 - email           186          10   Commission in November 2018, correct?
   11     transmitting 11/30 letter from L.                11        A. November 2018. Yes, I am.
   12     Blust to S. Quirk                                12        Q. And what involvement did you have
   13     Exhibit Number 36 - emails between 176           13   in the process leading to the filing of the
   14     L. Blust and C. Beach                            14   application?
   15     Exhibit Number 48 - 12/20/16 email, 116          15        A. Virtually none.
   16     Subj: Process to Transfer Bellefonte             16        Q. Did you ever meet with the Nuclear
   17     Construction Permit, ND5686-ND5690               17   Regulatory Commission about -- at which --
   18                                                      18   during which -- let me start over.
   19                                                      19            Did you ever attend a meeting with
   20                                                      20   any employee or official at the Nuclear
   21                                                      21   Regulatory Commission where the subject of an
   22                                                      22   application for the transfer of construction
   23                                                      23   permits came up?


                                                Page 100                                         Page 102
   1    November 14, 2019                   9:07 A.M.       1        A. Yes.
   2                                                        2        Q. All right. What do you recall
   3             THE VIDEOGRAPHER: We are on the            3   being discussed?
   4    record. This is the continued deposition of         4        A. The only times I did that was
   5    Larry D. Blust. We are on the record, November      5   before the application had been filed. It was
   6    14th, 2019 at 9:07 a.m.                             6   mainly their need for some idea of timing,
   7                                                        7   because they wanted our support for a budget.
   8               LARRY BLUST,                             8   They were critically concerned with -- I don't
   9    having been previously duly sworn, was examined     9   know if you know how the NRC works, but they
  10    and testified further as follows:                  10   were critically concerned with having Congress
  11                                                       11   appropriate a reasonable budget so that they
  12    EXAMINATION BY MR. LEMBKE (continuing):            12   had the personnel to, in fact, review the
  13        Q. Mr. Blust, we are going to resume           13   permit transfer. There is not a lot of
  14    your deposition now after our overnight break.     14   transfers or permits going on at the NRC so --
  15             When your firm sends statements to        15   that's the situation.
  16    Nuclear Development, do you have one matter you    16        Q. Let me go back to my previous
  17    record time on or multiple matters?                17   question and make sure you and I are
  18        A. Are you talking about for Mr.               18   understanding the same one. When I asked if
  19    Haney?                                             19   you had any involvement in the process, I mean
  20        Q. Talking about for Nuclear                   20   the process that included the compiling of the
  21    Development.                                       21   information to submit the application. Is your
  22        A. Oh, for Nuclear Development. We             22   answer still the same with that?
  23    have one matter, Nuclear Development.              23        A. I'm assuming it is. Very early on


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 41 of 125

 Larry Blust                                                                                  11/14/2019
                                                                           Pages 103 to 106
                                        Page 103                                               Page 105
   1   I may have sent Tim Matthews some history of       1   The southeast region people had come up for the
   2   the permits, although I think he got it all off    2   thing. And the other part of it was budget.
   3   of the NRC -- it's all public information. I       3   They were interested in timing, because they
   4   think he got it off of the NRC site.               4   had to develop a budget to be sure they had the
   5         Q. Okay.                                     5   staff.
   6         A. I had nothing to do with the other        6        Q. All right. Do you remember
   7   stuff that was filed with it.                      7   anything that anyone at that meeting said
   8         Q. All right. How many meetings do           8   specifically about the issue of transfer of the
   9   you recall attending with the NRC or any of its    9   construction permits?
  10   employees at which the topic of an application    10        A. About the issue?
  11   for the transfer of the construction permits      11        Q. Yes, sir.
  12   was discussed?                                    12        A. What's the issue?
  13         A. I remember two. It's possible            13        Q. Well, about the potential
  14   there might be more, but I think it's just two.   14   application for transfer of the construction
  15         Q. All right. What do you recall the        15   permits.
  16   first one being?                                  16        A. As I said, it was mainly timing
  17         A. The first one was a meeting with         17   and budget.
  18   the staff -- or was it the second one? One of     18        Q. All right.
  19   the meetings was a meeting with their -- huge     19        A. They advised us on timing. They
  20   number of staff people which was to introduce     20   advised us on budget. They asked us about
  21   us to the staff and the staff to us. They had     21   timing. They reminded us that we had to pay
  22   recently changed the personnel and the            22   for it, you know, blah, blah, blah. They also
  23   structure of the division on this, so they were   23   had to get appropriation from Congress in order


                                        Page 104                                               Page 106
   1   introducing new people to new people. And the      1   to have the people to be able to do it. And
   2   other one I had was with the commissioners. I      2   they were acutely concerned with Congress
   3   met with three commissioners with all of the       3   appropriating enough money. They wanted our
   4   other people but --                                4   clients' support in Congress for appropriation
   5         Q. All right. With regard to the             5   of the NRC.
   6   first meeting, was that in early 2017?             6        Q. All right. What do you recall
   7         A. It would have been 2017. I don't          7   Nuclear Development saying about timing of the
   8   remember which was which. I think we met           8   filing of the application at the meeting with
   9   with -- we might have met with the staff           9   the staff?
  10   meeting after the meeting of the commissioners.   10        A. Well, at the time that I met with
  11   It was one of the two.                            11   the staff, we were on a trajectory of a very
  12         Q. All right. Do you recall if              12   early timing. Later on we changed that timing,
  13   Victor McCree was in attendance at the meeting    13   as you know. But at that time we were
  14   you attended with the staff?                      14   projecting a very early timing on the thing,
  15         A. I believe that's the case. I             15   which would have occurred in the budget year
  16   think I was introduced to him at the time.        16   that was about to come up, which I think starts
  17         Q. And do you recall any specifics of       17   October, I believe, in the federal budget year.
  18   what was discussed with regard to transfer of     18   So it would have occurred in that budget year
  19   construction permits at that meeting with the     19   that was coming up for '17 -- '17/'18.
  20   staff?                                            20        Q. And do you remember anything
  21         A. It was almost a solely                   21   specifically that any member of the NRC staff
  22   introductory meeting. The people who would        22   said at that meeting about an application for
  23   have to deal with it were introduced to us.       23   transfer of the construction permits?


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 42 of 125

 Larry Blust                                                                                   11/14/2019
                                                                            Pages 107 to 110
                                               Page 107                                         Page 109
    1        A. Well, I don't remember anything            1   commissioners about an application for transfer
    2   specific. I mean it was described to us how        2   of the construction permits?
    3   they would process the application. Nothing        3        A. Would you repeat that? I didn't
    4   much specific was ever said in any of my           4   --
    5   meetings about this particular construction        5        Q. Certainly. Do you remember
    6   permit transfer.                                   6   anything specifically that Nuclear Development
    7        Q. Now, you said you also met with            7   said in the meetings with the commissioners
    8   commissions. How many commissions do you           8   about an application for transfer of the
    9   recall meeting with?                               9   construction permits?
   10        A. Three.                                    10        A. I don't remember anything
   11        Q. Was that one meeting or three             11   specifically. I'm sure we described the
   12   meetings?                                         12   current time schedule we were on, because
   13        A. It was separate meetings with each        13   that's what the people we were meeting with
   14   commissioner.                                     14   were interested in hearing.
   15        Q. Do you remember in those meetings         15        Q. Other than the meeting with the
   16   with the commissioners having any discussion      16   staff and the meeting with the commissioners
   17   about transfer of the construction permits?       17   that you have already told me about, did you
   18        A. Yes, I mean that's what the               18   ever have any other face-to-face meetings with
   19   meeting was about with them.                      19   Nuclear Regulatory Commission staff?
   20        Q. All right. Well, tell me what was         20        A. I don't believe so. It's possible
   21   discussed at that meeting about transfer of       21   that there were two staff meetings, but I only
   22   the -- those meetings about transfer of the       22   remember one.
   23   construction permits.                             23        Q. And other than the meeting you


                                               Page 108                                         Page 110
   1        A. The amount of staff it would take,          1   just told me about with the commissioners, did
   2    the timing and the need for the budget.            2   you have any other meeting with NRC
   3        Q. All right.                                  3   commissioners --
   4        A. The commissioners were acutely              4        A. No.
   5    concerned with their budget not being cut, and     5        Q. -- about Bellefonte?
   6    I think one of them at least told us if we lose    6        A. No.
   7    the staff that we have got -- if it wasn't for     7        Q. Have you had any phone calls with
   8    this permit being processed, we might lose the     8   members of the NRC staff, say, after the time
   9    staff that we have got and then we wouldn't        9   the contract with TVA for purchase of
  10    have staff that are familiar with this process,   10   Bellefonte was executed through today, any
  11    et cetera. So they wanted to retain their         11   other -- or any phone calls with NRC staff or
  12    staff with the congressional budget.              12   commissioners?
  13        Q. And at the time you met with the           13        A. It's possible, but I don't
  14    commissioners, was Nuclear Development still on   14   remember any.
  15    the fast trajectory for submission of an          15        Q. Did you ever have any discussion
  16    application for transfer of the --                16   with Jim Chardos about the application for
  17        A. Yes.                                       17   transfer of the construction permits?
  18        Q. -- construction permits?                   18        A. About the specific application?
  19        A. Yes. The two meetings I had were           19        Q. About anything related to the
  20    not that far apart.                               20   application for transfer of the construction
  21        Q. All right. And do you remember             21   permits.
  22    anything specifically that anyone with Nuclear    22        A. I suppose it's how broad that
  23    Development said in the meetings with the         23   class is. I didn't -- certainly wasn't


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 43 of 125

 Larry Blust                                                                                       11/14/2019
                                                                              Pages 111 to 114
                                         Page 111                                                  Page 113
    1   primarily discussing with Mr. Chardos the          1        A. No.
    2   application for transfer of the construction       2            (Whereupon, Exhibit Number 8,
    3   permits, because he wasn't involved. But he        3            having been previously marked for
    4   was the transition head. So in some ways           4            identification, was referenced in
    5   transition has to do with that same -- with        5            this deposition.)
    6   what you are doing in regard to                    6        Q. Let me show you what has been
    7   responsibilities for the plant, et cetera, but     7   previously marked as Exhibit 8.
    8   he was not involved in the transfers as far as     8        A. (Reviewing document.)
    9   I know, could have been involved with Tim          9        Q. And, Mr. Blust, at the bottom of
   10   Matthews.                                         10   page one of Exhibit 8 is an email from you to
   11       Q. Do you recall ever discussing the          11   Jim Chardos, Scott Vance, Chris Chandler and
   12   timing of the filing of the application for       12   Aaron Nix of TVA dated August 29, 2017,
   13   transfer of the construction permits with Mr.     13   correct?
   14   Chardos?                                          14        A. Is there another page?
   15       A. No.                                        15        Q. The bottom of page one is that
   16       Q. Let me show you what I am going to         16   email I'm referring --
   17   mark as Exhibit 93.                               17        A. No, that's an email from Carla
   18            (Exhibit Number 93 was marked for        18   Edmondson to Jim Chardos, on the copy I have
   19            identification.)                         19   got.
   20       Q. This is an email to you from Mr.           20        Q. No, at the bottom of page one of
   21   Akstulewicz of the Nuclear Regulatory             21   Exhibit 8.
   22   Commission on April 17, 2017, right?              22        A. Oh, page one, okay. I'm sorry.
   23       A. Looks like it, yeah.                       23   Yes.


                                         Page 112                                                  Page 114
   1         Q. And in it he said: It's been a             1       Q. That's an email from you to --
   2    couple of months since we spoke. Any insights      2       A. Correct.
   3    into progress on licensing activities for the      3       Q. -- Chardos, Vance, Chandler and
   4    license transfers? Do you see that?                4   Nix of TVA, correct?
   5         A. Yep.                                       5       A. Correct.
   6         Q. And then he says: Especially               6       Q. And in it you are discussing a
   7    timelines for getting that in place. Do you        7   potential letter that Nuclear Development was
   8    see that?                                          8   wanting sent relating to the expiration date
   9         A. Yes.                                       9   for the Unit 2 construction permit, correct?
  10         Q. Do you recall if you responded to         10       A. I believe. I was reading it as
  11    this email?                                       11   you asked that question before, but yes.
  12         A. I may have. I may have. I would           12       Q. All right. And then on August
  13    have also kicked this over to Tim Matthews.       13   31st at the top of page one of Exhibit 8, Scott
  14         Q. Okay. So sitting here today, you          14   Vance responded to your email saying: TVA will
  15    don't recall any specific response to this?       15   not send a subsequent extension letter as
  16         A. I don't recall one. It wouldn't           16   requested. Do you see that?
  17    surprise me if I made some response.              17       A. Correct.
  18         Q. All right. Did you ever have a            18       Q. And then it says: If you have
  19    discussion with any staff member of the NRC or    19   questions or concerns about this decision,
  20    NRC commissioner about whether the transfer of    20   please raise them above my level. Do you see
  21    the construction permits needed to be approved    21   that?
  22    prior to the time of the closing on the sale of   22       A. I do. I remember that.
  23    the Bellefonte site?                              23       Q. Did you ever raise concerns about


                      BIRMINGHAM REPORTING SERVICE
                               (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 44 of 125

 Larry Blust                                                                                  11/14/2019
                                                                           Pages 115 to 118
                                        Page 115                                               Page 117
   1   that decision above Mr. Vance's level?             1        Q. -- right?
   2        A. I'm not even sure that I knew at           2        A. Right.
   3   the time what Mr. Vance's level was. But the       3        Q. Did you read it when it came in?
   4   answer is basically no, I probably discussed       4        A. I'm not sure I read it exactly
   5   this with Chandler at some time or other, who      5   when it came in, but I read it.
   6   is not in that department and above -- might be    6        Q. All right. After you read it, did
   7   above his level, I don't know. He's in the         7   you raise any comments or concerns with anyone
   8   Office of General Counsel, isn't he?               8   about it?
   9        Q. Mr. Blust, I am going to ask the           9        A. Only the concern of why were they
  10   question.                                         10   even writing this. So far as I knew, we had
  11        A. Okay. Okay. I don't know.                 11   never asked them to write a White Paper on
  12        Q. Well, you said you probably               12   this, and I didn't have any great respect for
  13   discussed it with Chris Chandler. Do you have     13   them as regulatory people but --
  14   a specific recollection of discussing it --       14        Q. But in terms of the substance
  15        A. No.                                       15   contained in the so-called white paper, you
  16        Q. -- with Chris Chandler?                   16   didn't raise any comment or concern --
  17        A. No. Either Mr. Matthews or I              17        A. I don't think I --
  18   would have discussed it with Chris Chandler,      18        Q. Mr. Blust, it will be easier on
  19   and I don't remember which, it could have been    19   the court reporter if you let me finish my
  20   together.                                         20   question --
  21        Q. But you don't have any memory of          21        A. Oh, I'm sorry. I thought you were
  22   being involved in such a discussion?              22   done.
  23        A. No. I could find out if I was             23        Q. -- before you start talking.


                                        Page 116                                               Page 118
   1   involved in the discussion, but I don't have a     1             So the question was, do you recall
   2   memory currently.                                  2   after reading this so-called white paper, did
   3            (Whereupon, Exhibit Number 48,            3   you raise any comment, question or concern with
   4            having been previously marked for         4   anyone about what was in it?
   5            identification, was referenced in         5        A. I don't think I did, because I
   6            this deposition.)                         6   thought it was a nullity but --
   7        Q. All right. If you will pull out            7        Q. What do you mean you thought it
   8   of your stack what has previously been marked      8   was a nullity?
   9   as Exhibit 48.                                     9        A. Nobody was asking, to my
  10        A. 48. Okay. There is already an             10   knowledge, these people to do the regulatory
  11   Exhibit 8 in my stack so -- I guess I put it      11   work.
  12   twice but -- 48.                                  12        Q. Do you know one way or the other
  13        Q. 48. This is an email from Mr.             13   if Franklin Haney requested the white paper
  14   Mignogna of AREVA on December 20th, 2016 to       14   from them?
  15   Franklin Haney, Sr. with you receiving a copy,    15        A. I don't know. I doubt it.
  16   correct?                                          16        Q. Did you ever discuss that issue
  17        A. Let me look. Oh, yeah, I'm the            17   with him, whether he had requested it?
  18   last one on the copy, yeah.                       18        A. I might have, I don't remember.
  19        Q. And this is where Mr. Mignogna            19        Q. Mr. Blust, other than the
  20   transmitted a White Paper relating to transfer    20   application for a DOE loan, are there any other
  21   of the Bellefonte construction permit from TVA    21   efforts to obtain funding that have gone on in
  22   to Nuclear Development --                         22   the last two years for Nuclear Development?
  23        A. Correct.                                  23        A. Last two years. That would be


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 45 of 125

 Larry Blust                                                                                   11/14/2019
                                                                            Pages 119 to 122
                                         Page 119                                               Page 121
   1    since the contract was signed or --                1   that.
   2         Q. I will go ahead and say since the          2        A. Well, the Haney family provided
   3    contract was signed, which is three years.         3   equity here to ND, lots of equity. I mean --
   4         A. Okay. I'm sure there have been.            4   are you asking me about that?
   5         Q. Well, what do you recall them              5        Q. No.
   6    being?                                             6        A. Okay.
   7         A. Well, there was an effort to see           7        Q. Anything else?
   8    if Credit Suisse would raise securitized           8        A. Not that I remember.
   9    subordinate debt with this.                        9        Q. All right. What involvement had
  10         Q. What was the outcome of that?             10   you had in the process to attempt to obtain a
  11         A. It just sort of dropped by the            11   DOE loan?
  12    wayside. I think that their feeling was it was    12        A. Well, I am the designated
  13    premature to discuss that.                        13   representative to put the -- there is a
  14         Q. All right. Other than Credit              14   specific process you have to do the filings
  15    Suisse and the DOE, any other effort since the    15   with. And I am the one who has the access to
  16    contract was signed in November 2016 to obtain    16   the portal and puts the filings in. I have
  17    financing?                                        17   also been at numerous meetings with the DOE
  18         A. There were various efforts to find        18   people to discuss various issues. So I am, I
  19    like private equity funds.                        19   guess, sort of a point person on the financing,
  20         Q. Were any of those successful?             20   if you want to call it that.
  21         A. I wasn't really involved with             21        Q. What issues do you recall
  22    those, but I assume that they were not or I       22   discussing with the DOE?
  23    would have heard about them.                      23        A. There is lots of these, but


                                         Page 120                                               Page 122
    1       Q. Who was involved with those?                1   requirements for a conditional commitment,
    2       A. Primarily Franklin Haney.                   2   including the changes in the regs that were
    3       Q. All right. Other than --                    3   made, the one-step versus two-step licensing,
    4       A. Frank may have been too, I don't            4   equity structures, debt structures. I also led
    5   know.                                              5   the first tour at the plant by the lower
    6       Q. Other than efforts to find private          6   ranking bureaucrats from the DOE, I sort of
    7   equity funds, outreach to Credit Suisse and the    7   hosted along with Jim Chardos. Got to be ton
    8   DOE application, any other efforts to obtain       8   more of issues. Whatever came up in regard to
    9   financing since November 2016 that you can         9   -- was like a legal issue, I dealt with.
   10   recall?                                           10        Q. Did you ever have discussions with
   11       A. By financing do you mean equity            11   DOE about the status of the closing?
   12   and debt?                                         12        A. I hesitate to say, because I don't
   13       Q. Yes, sir.                                  13   know what the meaning of status is. You need
   14       A. I suspect there were some                  14   to clarify that a little bit.
   15   proposals to joint venture to equity, I wasn't    15        Q. All right. Did you ever have
   16   involved with them.                               16   discussions with DOE about whether the closing
   17       Q. All right. Anything else along             17   was going to occur as scheduled in November
   18   those lines that you can recall, meaning          18   2018?
   19   efforts to obtain financing debt or equity        19        A. Whether it was going to occur in
   20   since November 2016?                              20   November '18?
   21       A. And you are not including the              21        Q. Yes.
   22   Haney family?                                     22        A. Well, I gave them a copy of the
   23       Q. Well, tell me what you mean by             23   contract that says November 14, '18. Up until


                      BIRMINGHAM REPORTING SERVICE
                               (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 46 of 125

 Larry Blust                                                                                       11/14/2019
                                                                              Pages 123 to 126
                                         Page 123                                                   Page 125
   1    a couple days before November 30th, I was under    1   only one-step licensing out there, we used
   2    the assumption it was going to close in            2   those as a good example of this is neither
   3    November '18, so I didn't have any discussions     3   quicker, cheaper or more certain. The risks
   4    with them then. They were aware of the             4   are the same -- or reasonably, the same idea of
   5    lawsuit, et cetera.                                5   risk.
   6         Q. Have you had discussions with them         6        Q. Other than the meeting you
   7    about the lawsuit?                                 7   attended with the Governor of Alabama that you
   8         A. Only that we had filed it. They            8   mentioned yesterday, when is the first time you
   9    picked it up from the Press, just like             9   recall meeting with Bill Johnson concerning any
  10    everybody else.                                   10   issue involving Bellefonte?
  11         Q. When you said you discussed               11        A. I don't recall.
  12    one-step versus two-step licensing with them,     12        Q. Well, sitting here today, other
  13    what did you mean?                                13   than the meeting that you attended with the
  14         A. Well, there's two types of                14   Governor of Alabama at which Bill Johnson was
  15    licensing for nuclear plants. One is called       15   in attendance, what other meetings do you
  16    one-step, one is called two-step. One was in      16   remember having that pertained to Bellefonte at
  17    Part 50 of the regulations and the other one      17   which Mr. Johnson was in attendance?
  18    was in Part 52.                                   18        A. I remember the meeting with Mr.
  19             Part 52 was an overlay. There was        19   Johnson on the 23rd of October.
  20    a feeling that licensing was taking too long.     20        Q. 2018?
  21    And so they amended the licensing rules to try    21        A. 2018.
  22    to speed it up. Doesn't seem to have that         22        Q. All right.
  23    result but, in fact, that was the idea. So you    23        A. It wouldn't -- it wouldn't


                                         Page 124                                                   Page 126
    1   could get a single license, it's called a COL,     1   surprise me if Mr. Johnson was at some other
    2   combined operating license, combined               2   meetings, but he wouldn't have been the primary
    3   construction and operating license.                3   person there, even though he's important,
    4            Part 50 is what this plant is             4   obviously. I don't remember any.
    5   under, and it provided for a construction          5       Q. All right. So sitting here today,
    6   license, which is a construction permit. And       6   the only meetings about Bellefonte that you can
    7   then later on you got the operating license.       7   recall having with Bill Johnson were the one
    8   Those are two different processes and two          8   with the Governor of Alabama and then the one
    9   different regulations. And there was a feeling     9   on October 23rd, 2018?
   10   by the NRC -- the DOE that one-step licensing     10       A. Correct.
   11   was less risky than two-step. And we rebutted     11       Q. All right. Tell me what you
   12   that.                                             12   recall about the meeting that occurred on
   13         Q. And what was the argument in             13   October 23rd, 2018.
   14   rebuttal?                                         14       A. Well, that meeting was scheduled
   15         A. The argument in rebuttal is as it        15   by Sherry Quirk at our request, and it was a
   16   turned out practically, the same risks are        16   meeting to determine what was going to happen
   17   there. Because the fact that they give you an     17   to our request for an extension. We had -- as
   18   operating license up front, you have to meet a    18   you asked yesterday, we had a request for
   19   whole bunch of requirements to ever use that      19   extension like in August, sometime like that,
   20   license. And those requirements are virtually     20   we had been trying to get an answer. And she
   21   the same as to turn your construction permit      21   called up the day after Bill McCollum's trip to
   22   into an operating license. And we used the        22   Memphis that Mr. Johnson complained about about
   23   Vogtle plant and Summer plant which are the       23   this meeting -- at this meeting and scheduled


                      BIRMINGHAM REPORTING SERVICE
                               (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 47 of 125

 Larry Blust                                                                                        11/14/2019
                                                                              Pages 127 to 130
                                             Page 127                                                Page 129
   1   that meeting.                                      1   any response on the terms.
   2       Q. All right. What do you recall               2        Q. Who told you that?
   3   being said by Mr. Johnson at that meeting?         3        A. I think it was Sherry -- it was
   4       A. Mr. Johnson talked about how                4   either Beach or Quick -- Quirk.
   5   unhappy he was about Mr. McCollum's comments to    5        Q. Now, that proposal was unrelated
   6   the City of Memphis in regard to leaving TVA.      6   to the extension request, right?
   7   Mr. Johnson actually said, you know, I always      7        A. No, it was related to the
   8   assumed that there would be competition here       8   extension request.
   9   and I realize that, in fact, you could compete     9        Q. How?
  10   with us in regard to some of our customers.       10        A. It was made by saying give us an
  11   But I never really understood that you would      11   extension request, we are going to participate
  12   talk to people about leaving TVA even though      12   with you in regard to this. It wasn't
  13   they wouldn't be going to Bellefonte. And Mr.     13   unrelated at all. It was related to the
  14   McCollum made a proposal that had nothing to do   14   extension request.
  15   with Bellefonte by saying leave for me. So        15        Q. And was there any reason stated --
  16   that wasn't my understanding or what his          16   well, what do you remember -- do you remember
  17   understanding was in regard to what Mr.           17   Ms. Quirk saying anything at that meeting?
  18   McCollum was proposing, but regardless of that,   18        A. Do I remember anything -- I'm sure
  19   that was Johnson's statement.                     19   she said things, I don't remember much of any
  20       Q. All right. What else, if                   20   specifics she said.
  21   anything, do you recall Mr. Johnson saying        21        Q. Okay.
  22   during that meeting?                              22        A. Mr. Johnson was the main person
  23       A. Well, we discussed a proposal by           23   who talked at that meeting.


                                             Page 128                                                Page 130
   1   Franklin Haney, and Franklin explained that        1       Q. Other than what you have told me
   2   proposal, I probably explained a little bit of     2   about what Mr. Johnson said about Memphis and
   3   that proposal. Mr. Johnson said he would           3   Mr. McCollum's statements as he understood them
   4   consider that proposal.                            4   in Memphis, what else do you recall being said
   5        Q. What was the proposal?                     5   by Mr. Johnson, if anything, at that meeting?
   6        A. The proposal -- you should have in         6       A. Well, that's pretty much it. He
   7   your documents a written version of that           7   did a fairly long -- it wasn't as short a
   8   proposal which I, in fact, dictated on the         8   statement as what I just described it as. It
   9   plane on the way back from that meeting and        9   was a fairly long diatribe in regard to what
  10   sent the next day. But the proposal, in           10   Bill McCollum said.
  11   essence, was to -- was to share with TVA any      11       Q. All right. Other than the
  12   revenue from sale to -- of power to Memphis       12   proposal that was presented about TVA
  13   from Bellefonte and in essence to joint venture   13   essentially becoming a joint venturer with
  14   with TVA and to, you know, have TVA in some       14   Nuclear Development as to Bellefonte, what else
  15   ways as a partner of ND in regard to that. A      15   do you recall you or Mr. Haney saying at the
  16   written copy of that is in a -- what's            16   meeting?
  17   disclosed, I'm sure, here.                        17       A. I'm sure Mr. Haney emphasized the
  18        Q. And what was TVA's response to            18   advantages to the region of activating
  19   that proposal?                                    19   Bellefonte.
  20        A. Ultimately they didn't accept that        20       Q. Anything else you remember?
  21   proposal. I didn't really get a formal            21       A. No, I don't remember much of
  22   response of proposal. I was told they weren't     22   anything.
  23   going to go with that proposal, but I never got   23       Q. Other than you and Mr. Haney, was


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 48 of 125

 Larry Blust                                                                                         11/14/2019
                                                                               Pages 131 to 134
                                        Page 131                                                     Page 133
   1   anyone else there for Nuclear Development?         1   arrangement for transmission delivery before we
   2        A. No.                                        2   even entered into a bid. We had discussed the
   3        Q. Other than Ms. Quirk and Mr.               3   partial requirements contract with TVA. So
   4   Johnson, was anyone else in the room for TVA?      4   those three things had been on the table for a
   5        A. No.                                        5   long time.
   6        Q. Let me show you what I am going to         6             The new one -- and you will notice
   7   mark as Exhibit 94.                                7   that the extension is part of this proposal.
   8            (Exhibit Number 94 was marked for         8   The new one is number four.
   9            identification.)                          9       Q. All right. And had TVA ever
  10        A. (Reviewing document.)                     10   suggested any interest prior to this time in a
  11        Q. Is this the follow-up email you           11   partial requirements contract between Memphis
  12   were talking about a moment ago that you sent     12   and TVA with Nuclear Development providing base
  13   after the October 23rd meeting?                   13   power to the extent generated by Bellefonte
  14        A. Yes.                                      14   Unit 1?
  15        Q. And page two is the list of               15       A. I would not necessarily know if
  16   so-called talking points as the -- followed up    16   they had or not. I don't know of any interest
  17   on what was said at the meeting, correct?         17   that they had.
  18        A. Yes.                                      18       Q. All right. And even though it had
  19        Q. And why had Nuclear Development           19   been raised previously, had TVA ever indicated
  20   not presented this sort of joint venture          20   any interest in making its transmission system
  21   proposal to TVA prior to this time?               21   available to Nuclear Development?
  22        A. Well, I believe Mr. Haney                 22       A. Yes.
  23   discussed this proposal prior to the meeting,     23       Q. When was that?


                                        Page 132                                                     Page 134
   1   but it would have been right before the            1        A. When we were negotiating the
   2   meeting, I assume.                                 2   contracts -- I am talking about now the
   3        Q. With who?                                  3   contract to acquire the plant --
   4        A. With Mr. Johnson.                          4        Q. Right.
   5        Q. Okay.                                      5        A. -- which would have been in 2016.
   6        A. There were several conversations           6   When we were negotiating the contract to
   7   that I was not on between Mr. Haney and Mr.        7   acquire the plant, I had asked to include in
   8   Johnson.                                           8   the contract a transmission agreement. What I
   9        Q. But you don't know the precise             9   was told by somebody at TVA or Concentric, may
  10   content of those communications?                  10   have been relayed to me by Concentric, I think
  11        A. No.                                       11   it was at TVA, but I was told that it was
  12        Q. Okay. Was there any discussion --         12   premature for two reasons: One, because when
  13   well, strike that.                                13   you are going to do a transmission request,
  14            You have told me everything you          14   there is a need for -- I think Mr. McCollum
  15   can remember specifically about the discussion    15   described this the other day -- there is a need
  16   that occurred at the October 23rd, 2018           16   for a transmission study to determine what
  17   meeting, correct?                                 17   additional costs there would be; like do you
  18        A. Correct. I should say one thing.          18   have to upgrade any lines, do you have to
  19   Several of these points would have been           19   provide interconnections that aren't there, et
  20   discussed for better over a year with TVA, such   20   cetera, et cetera.
  21   as the third point, becoming the operator. We     21             And TVA said it's too early to
  22   had proposed originally that TVA become the       22   make that study, because your plants aren't
  23   operator of the plant. We have discussed the      23   going to be completed for a number of years


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 49 of 125

 Larry Blust                                                                                       11/14/2019
                                                                              Pages 135 to 138
                                        Page 135                                                      Page 137
   1   here and the whole thing could change. So we       1   transmission.
   2   don't know what the load would be at that time     2         Q. All right. And who said that?
   3   so -- on the study. And they also said and you     3         A. Once again, I don't remember for
   4   should be applying then for the transmission at    4   sure.
   5   that time, not now, because of the fact that       5         Q. And what precisely did they say?
   6   it's premature. We don't know what other power     6         A. Exactly what I just explained to
   7   we are going to be carrying. We don't know         7   you. It was too early to do it because -- the
   8   whether you need to put up another pole and        8   assumption was they would be willing to provide
   9   wires, we don't know anything about that. But      9   it, provided the transmission study showed the
  10   they indicated perfectly willing to provide the   10   cost and we paid the cost.
  11   transmission.                                     11             So there was never any indication
  12         Q. Well, who made that -- gave that         12   that I have ever heard from TVA that they
  13   indication?                                       13   weren't willing to transmit the power.
  14         A. I don't remember whether it was          14         Q. Well, was the assumption your
  15   Concentric relaying it or whether it was          15   assumption?
  16   directly from -- it may have been Sherry.         16         A. It seemed to be the assumption of
  17         Q. But you don't remember                   17   the TVA people. They didn't say no, we won't
  18   specifically?                                     18   transmit the power. They said you need to go
  19         A. I don't remember specifically. I         19   through the normal procedures. They have a
  20   might be able to look back and see, but I don't   20   tariff that they file with FERC. And what they
  21   remember specifically.                            21   were saying to me was you have to go through
  22         Q. But that did not end up in the           22   the tariff procedures and part of that is a
  23   contract?                                         23   transmission study. And we had in our budget a


                                        Page 136                                                      Page 138
   1        A. Correct, for the reasons I just            1   certain amount of upgrade for that
   2   said.                                              2   transmission. And the budget for the plant, we
   3        Q. And TVA has never made a written           3   had an amount for that. TVA had always assumed
   4   contractual commitment to Nuclear Development      4   that they were going to transmit the power when
   5   to provide transmission to it, correct?            5   they owned it over their own lines, and we
   6        A. Correct.                                   6   assumed the same thing. And so did they,
   7        Q. Nor has Nuclear Development ever           7   apparently, because nobody ever made any
   8   asked that the transmission study be performed,    8   objections to transmitting the power.
   9   correct?                                           9       Q. All right. So you are saying you
  10        A. Correct.                                  10   are basing your assumption that TVA had no
  11        Q. Now, TVA also had never indicated         11   objection to transmitting the power on the
  12   any interest about being the operator of the      12   basis that they never told you they wouldn't
  13   plant, correct?                                   13   transmit the power, is that fair?
  14        A. Probably correct. Once again, I           14       A. No, I don't think it's fair. I
  15   might know -- not know whether they were          15   think it was more clear that as long as we went
  16   interested in it. They never told me they were    16   through the procedures and were willing to pay
  17   willing to do it, let's put it that way.          17   the cost that they definitely would transmit
  18        Q. All right. And just so I'm clear,         18   the power.
  19   sitting here today, you can't as to this -- you   19       Q. They told you they would
  20   said that TVA indicated an interest in            20   definitely --
  21   providing transmission, right?                    21       A. No, they didn't -- I say I think
  22        A. I would say they indicated an             22   it was fair that that was the assumption on the
  23   assumption that they would be providing the       23   thing. We never got there, because we were


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 50 of 125

 Larry Blust                                                                                 11/14/2019
                                                                          Pages 139 to 142
                                       Page 139                                               Page 141
   1   premature on submitting any application and       1   that I have just related, I had numerous phone
   2   still probably are. Because we have got three     2   calls with her on those topics.
   3   or four years of construction to go here.         3            (Whereupon, Exhibit Number 13,
   4         Q. All right. You have now told me          4            having been previously marked for
   5   about the only meetings with Bill Johnson on      5            identification, was referenced in
   6   Bellefonte that you can remember, correct?        6            this deposition.)
   7         A. Correct.                                 7        Q. Okay. Let me show you what has
   8         Q. Do you remember being on any phone       8   been previously marked as Exhibit 13.
   9   calls with Bill Johnson about Bellefonte?         9        A. (Reviewing document.)
  10         A. I would assume I was, but I don't       10        Q. This is your letter to TVA
  11   remember any specific phone calls.               11   requesting on behalf of Nuclear Development a
  12         Q. Did you ever have any face-to-face      12   six-month extension to the closing date under
  13   meetings with Sherry Quirk that Bill Johnson     13   the agreement, correct?
  14   was not also in attendance at concerning         14        A. Right.
  15   Bellefonte?                                      15        Q. And the closing date is a contract
  16         A. Sure.                                   16   term in the Purchase and Sale Agreement,
  17         Q. All right. Tell me about the            17   correct?
  18   first of those that you remember.                18        A. I don't know if closing date is.
  19         A. Well, we met with Sherry Quirk          19   Closing is. I would have to look at the
  20   prior to the contract, I don't know how many     20   contract.
  21   times but -- and I had numerous phone calls      21        Q. Well, the fact that the closing
  22   with her prior to that. Bill Johnson was not     22   was going to occur on November 14th was in the
  23   involved in any of those. She was the one who    23   contract, correct?


                                       Page 140                                               Page 142
   1   was conducting the transaction, if you want to    1        A. Correct.
   2   put it that way. I discussed with her the         2        Q. All right. And so any change of
   3   process of the sale, et cetera, et cetera, et     3   that would have required an amendment to the
   4   cetera. So we had considerable amount of          4   contract, correct?
   5   discussion with her. Most of those were phone     5        A. Correct.
   6   calls. I think there was one or two that were     6        Q. And you would agree that TVA was
   7   actually in-person meetings.                      7   not under any obligation to agree to any
   8        Q. Tell me about the in-person               8   amendment to the contract --
   9   meetings, what you recall about them.             9        A. Correct.
  10        A. I don't really recall anything           10        Q. -- correct? Is that correct?
  11   specific about them.                             11        A. That's correct.
  12        Q. All right. What about after the          12            MR. O'REAR: Wait for him to
  13   contract, the Purchase and Sale Agreement, was   13   finish his question, if you would.
  14   signed, did you have any face-to-face meetings   14        Q. (BY MR. LEMBKE:) Why did Nuclear
  15   with Ms. Quirk that did not involve Mr.          15   Development ask for this extension?
  16   Johnson?                                         16        A. Well, we wanted an extension to
  17        A. That did not involve Mr. Johnson.        17   put the whole project together. One of the
  18   I have trouble remembering phone calls versus    18   reasons, of course, was the transfer of the
  19   meetings, but we might have. But most of them    19   construction permits; one of the reasons was to
  20   were phone calls.                                20   put the rest of the financing package together.
  21        Q. And do you remember anything             21   We would have preferred obviously to have an
  22   specific about the phone calls with her?         22   extension and have those things in place, the
  23        A. Well, we had -- the various topics       23   same way we asked for those as conditions


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 51 of 125

 Larry Blust                                                                                   11/14/2019
                                                                            Pages 143 to 146
                                         Page 143                                               Page 145
    1   originally.                                        1   construction permits occur before a closing?
    2         Q. Wasn't the main reason you asked          2        A. Yes.
    3   for this the fact that you wanted to get the       3        Q. And isn't it true that Nuclear
    4   approval of the transfer of the construction       4   Development also preferred that the approval of
    5   permits prior to closing?                          5   the transfer of the construction permits occur
    6         A. I wouldn't view that as the main          6   before closing?
    7   reason. That was one of the major reasons.         7        A. Yes.
    8         Q. All right. Would you agree that           8        Q. And isn't it true that those
    9   the main reason that Nuclear Development           9   factors were the main reason that Nuclear
   10   requested the transfer of the construction        10   Development had requested an extension of the
   11   permits was that the -- this was a case of        11   closing date?
   12   first impression for the NRC; the NRC would       12        A. Well, if I used the word the main
   13   likely prefer that its approval occur before      13   reason, it should have said a main reason. As
   14   closing; and Nuclear Development would also       14   I said in my prior answer to one of your
   15   prefer that it occur before closing?              15   questions, that was one of the main reasons.
   16            MR. O'REAR: Objection.                   16            (Whereupon, Exhibit Number 19,
   17         A. I don't even understand the              17            having been previously marked for
   18   question.                                         18            identification, was referenced in
   19            MR. O'REAR: I don't understand           19            this deposition.)
   20   the question either.                              20        Q. Well, if we take a look at Exhibit
   21         Q. (BY MR. LEMBKE:) All right.              21   19, which is an email from you to Cliff Beach
   22   Well, isn't it true that the main reason -- let   22   on November 12, 2018, in the first paragraph --
   23   me just show you this.                            23        A. First paragraph.


                                         Page 144                                               Page 146
   1         A. Okay.                                      1        Q. -- you describe that as the main
   2         Q. This is what has been --                   2   reasons we had requested an extension of the
   3             MR. O'REAR: Your question was,            3   closing date.
   4    was the main reason that they applied for the      4        A. Yeah, but I used the word reasons,
   5    --                                                 5   not reason.
   6         A. Why don't you show it to me?               6        Q. Right. But what was listed here
   7             MR. O'REAR: -- transfer.                  7   were the reasons you viewed as the main
   8         A. It would cut through this stuff.           8   reasons, correct?
   9             MR. O'REAR: I'm not sure you              9        A. No. I just testified what I
  10    actually said what you meant to say.              10   viewed as the main reasons. It probably should
  11         Q. (BY MR. LEMBKE:) Well, Mr. Beach,         11   have said was a main -- one of the main
  12    let me try it again before I show you any         12   reasons, okay?
  13    exhibit.                                          13        Q. So you are basically now saying
  14         A. It's Blust.                               14   that what you said to Mr. Beach on November
  15         Q. Excuse me. What did I say?                15   12th, 2018 did not accurately reflect what you
  16         A. Mr. Beach.                                16   intended to say?
  17         Q. Oh, sorry.                                17        A. Well, I think the use of the word
  18         A. He would be deeply offended by            18   reasons accurately reflects it. It may not be
  19    that.                                             19   grammatically -- I wouldn't be proud of the
  20         Q. I was reading his note here.              20   grammar.
  21             Mr. Blust, isn't it true that you        21        Q. Well, but the other things you
  22    understood that the NRC would likely prefer       22   mentioned as main reasons, other than what is
  23    that approval of the transfer of the              23   on here, are not on here, correct?


                      BIRMINGHAM REPORTING SERVICE
                               (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 52 of 125

 Larry Blust                                                                                       11/14/2019
                                                                             Pages 147 to 150
                                        Page 147                                                   Page 149
   1         A. Correct.                                  1   was a problem in regard to not transferring the
   2         Q. Okay. When, Mr. Blust, did you            2   permits at the time of closing. I was not told
   3   first learn from TVA that TVA thought there was    3   anything about any illegality, word wasn't even
   4   any legal impediment to the closing if NRC         4   used. I was not told anything about the
   5   approval had not been obtained?                    5   permits violated, et cetera. I think those
   6         A. Any legal impediment? I think it          6   conversations occurred later. But yes, there
   7   was 15th.                                          7   was a discussion later.
   8         Q. 15th of November?                         8            (Whereupon, Exhibit Number 17,
   9         A. November.                                 9            having been previously marked for
  10         Q. Of 2018?                                 10            identification, was referenced in
  11         A. Correct.                                 11            this deposition.)
  12         Q. And what do you recall learning on       12        Q. Well, let me show you what has
  13   the 15th of November?                             13   been marked as Exhibit 17 previously.
  14         A. Well, in a phone call I was told         14        A. This is probably the later I was
  15   by both Sherry Quirk and Chris Chandler, I        15   just referring to.
  16   believe it was, that they had just discovered     16        Q. Well, this is November 9th.
  17   that Section 101 of the AEA, in their opinion,    17        A. Correct.
  18   made it illegal to close the transaction. I,      18        Q. And this is an email to you from
  19   of course, didn't agree with that and stated      19   Mr. Beach, correct?
  20   the reasons why I didn't agree with it.           20        A. Right.
  21         Q. Mr. Blust, isn't it true that they       21        Q. And he says: As a promise,
  22   had told you prior to that date -- or someone     22   attached are several bullets relating to our
  23   at TVA had told you prior to that date that TVA   23   recent discussion, do you see that?


                                        Page 148                                                   Page 150
   1   believed that there would be a permit violation    1       A. Correct.
   2   if the plant ownership was transferred without     2       Q. And did you understand the recent
   3   approval of the transfer of the construction       3   discussion was your conversation the day
   4   permits by NRC?                                    4   before?
   5        A. No.                                        5       A. Correct.
   6        Q. You don't recall that?                     6       Q. All right. And the fourth bullet
   7        A. No, I think you are thinking of a          7   says -- on page two says: Because the
   8   different topic.                                   8   construction permits expressly reference TVA
   9        Q. Well, what do you think I am               9   ownership of the site, CPPR-122 and -123
  10   thinking of?                                      10   Section 2, acquisition of the site by another
  11        A. I think you are thinking of on the        11   entity would result in a failure to comply with
  12   8th when we asked for an extension to study the   12   one or more terms of the permits. Do you see
  13   issue.                                            13   that?
  14        Q. Well, aren't you aware that TVA           14       A. That was not stated the prior day
  15   had been expressing a concern about whether       15   before.
  16   they would be -- whether TVA would be in          16       Q. Well, but it -- you would
  17   violation of the permits if the closing           17   acknowledge that TVA expressed a concern about
  18   occurred without approval of the transfer by      18   the legality of the transfer based on the
  19   NRC?                                              19   permit compliance issue on November 9th?
  20        A. I was aware on the 8th because I          20       A. I did not assume that bullet four
  21   was informed on the 8th by Sherry Quirk that,     21   expressed any regard to the legality of the
  22   in fact, they had looked at the permits and       22   transfer. I read number four exactly as it
  23   they wanted to study the issue of whether there   23   says. He doesn't say that the transfer is


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 53 of 125

 Larry Blust                                                                                   11/14/2019
                                                                           Pages 151 to 154
                                        Page 151                                               Page 153
   1   there. He said it would result in failure to       1        A. First of all, this is a failure to
   2   comply with one or more terms of the permits.      2   comply; it doesn't say a violation of law. And
   3   He didn't say the transfer would be illegal,       3   second, we were discussing the contract terms
   4   that was never said until the 15th.                4   which do not require a transfer of the permit
   5         Q. Well, he was certainly indicating         5   to transfer the property nor does the law
   6   to you that TVA was concerned that it would be     6   require that. So it did not rise to the level
   7   in violation of the permits, correct?              7   of any statement of anything in the contract
   8         A. Correct.                                  8   would have been violated.
   9         Q. And that would be a violation of          9        Q. Well, you understand that there is
  10   law, correct?                                     10   a provision -- a closing condition in the
  11            MR. O'REAR: Objection, calls for         11   contract indicating that if consummation of the
  12   a question of law.                                12   transactions would result in a violation of the
  13         A. I don't believe it would be a            13   law, that closing could not proceed, correct?
  14   violation of law. The permit might have been      14        A. It was a condition -- I don't say
  15   violated by that, but the transfer of the         15   the closing could not proceed; it was a
  16   property doesn't even require a transfer of the   16   condition of closing.
  17   permit. So there can't be any violation by --     17        Q. All right. And you are saying
  18   this doesn't refer to the transfer of the         18   that when you read acquisition of the site by
  19   property.                                         19   another entity, you understood that was
  20         Q. (BY MR. LEMBKE:) So, Mr. Blust,          20   referring to acquisition of Bellefonte by
  21   it is your position that if TVA is in violation   21   Nuclear Development --
  22   of a permit, that's not a violation of law?       22        A. Yes.
  23         A. It was not my understanding that         23        Q. -- right? And so when he said


                                        Page 152                                               Page 154
   1   this was a violation of the permit.                1   that would result in a failure to comply with
   2        Q. Well, but TVA was expressing its           2   one or more terms of the permits, you didn't
   3   indication that it was, right?                     3   understand that that would -- that meant that
   4        A. Well, I don't know really -- I can         4   TVA would be in violation of the law?
   5   tell you what I think this thing says. But, in     5        A. Well, TVA could be in violation of
   6   fact, it didn't say anything about the transfer    6   the law by turning around and crossing a power
   7   of the property. The transactions referred to      7   line somewhere. I didn't understand that had
   8   in the --                                          8   any violation of the law in regard to the
   9             MR. O'REAR: Just answer his              9   transactions to be consummated in the contract.
  10   question.                                         10   The contract does not require the transfer of
  11        A. Yeah. No, I didn't agree with             11   the permits, either at closing or any other
  12   that.                                             12   time, it specifically does not require. It
  13        Q. (BY MR. LEMBKE:) You didn't agree         13   relieves on the closing any obligation of TVA
  14   with what?                                        14   to transfer the permit.
  15        A. What you just said.                       15            So to me, this is a nice
  16        Q. That TVA was expressing its               16   statement, we didn't agree with the statement
  17   concern that it would be in violation of the      17   either, but, you know, it doesn't have anything
  18   law if the transfer occurred without the          18   to do with the law on prohibiting a contract or
  19   permits being changed?                            19   making the transformation of the transactions.
  20        A. No, I don't agree with that.              20   There is no requirement to transfer the permits
  21        Q. You don't agree with that or you          21   of the contract.
  22   don't -- well, do you agree that TVA was          22        Q. Why did you not agree with the
  23   expressing that concern?                          23   statement in that bullet?


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 54 of 125

 Larry Blust                                                                                  11/14/2019
                                                                           Pages 155 to 158
                                        Page 155                                               Page 157
   1        A. I just repeated that.                      1        Q. (BY MR. LEMBKE:) Mr. Blust, it
   2        Q. No, I don't --                             2   will help if you will answer my question and
   3        A. Well, what you --                          3   just the question.
   4        Q. You just said I don't agree -- I           4        A. I obviously didn't understand the
   5   did not agree with the statement in that           5   question. What was the question?
   6   bullet.                                            6        Q. Here is my question: You
   7        A. And we later explained this. I             7   understood that TVA would have had the legal
   8   sent them our -- the fact is we don't believe      8   obligation as the permittee to satisfy all
   9   there is anything in the permits that requires     9   terms of the contract until those permits were
  10   the continued ownership by the applicant of the   10   transferred, correct?
  11   permit. The term in the permit applicant's        11        A. The contract?
  12   property, which is what he was talking about,     12        Q. All term -- let me start over.
  13   simply describes the location of the nuclear      13            You understood that TVA would have
  14   plant that gets the license. It doesn't have      14   had the legal obligation as the permittee to
  15   anything to do with a requirement that that       15   satisfy all terms of the permit until those
  16   applicant keep the license. In fact, there is     16   permits were transferred, correct?
  17   a procedure for transferring a permit by          17        A. Correct.
  18   applicant A to B. And the person who gets the     18            MR. O'REAR: Object to the form,
  19   transfer of the permit has that same              19   calls for legal conclusion.
  20   requirement that it's that facility. You can't    20        Q. (BY MR. LEMBKE:) And you also
  21   move the facility -- the permit from facility A   21   agree that once TVA closed on the transaction,
  22   to facility B, and that's all that this           22   it had no right to access the Bellefonte site?
  23   particular thing says in the permit.              23        A. No, I don't agree with that.


                                        Page 156                                               Page 158
   1        Q. Did you have any -- if the closing         1        Q. You don't?
   2   had occurred, TVA would have still been the        2        A. No.
   3   permittee, correct?                                3        Q. What right of access would TVA
   4        A. Correct.                                   4   have had?
   5        Q. But would have had no control over         5        A. Anything they would want to have.
   6   the site, correct?                                 6   We would have been happy to negotiate access to
   7        A. We would have agreed to control            7   the site, if they had wanted it. I don't know
   8   the site. We were negotiating for the same         8   why they would want it, but we would have been
   9   exact thing that TVA was doing at the site. We     9   happy to do it.
  10   were in process of negotiating -- TVA             10        Q. But as of the time -- as of
  11   maintained the site and security of the site,     11   November 2018, there was no contractual right
  12   two things that are concerned here by             12   of access that TVA would have had, absent some
  13   contractors.                                      13   additional agreement that was entered into?
  14             As I said yesterday, Mr. Chardos        14        A. Correct. No one ever asked us for
  15   was in the process, along with us, of getting     15   that agreement.
  16   the same contracts to continue after the          16        Q. And -- okay. All right. Do you
  17   transfer. So anything TVA would have wanted us    17   recall having any discussions after November
  18   to agree on how we are going to do that, we       18   8th with anyone at TVA about the issue of the
  19   would be more than happy to agree. But we were    19   permit violation, if the closing occurred
  20   going to do the same thing that TVA was doing     20   without NRC approval?
  21   to comply with the permits.                       21        A. Well, you consider the 9th a
  22             MR. LEMBKE: Move to strike as           22   discussion or not?
  23   nonresponsive.                                    23        Q. Well, other than this email -- I


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 55 of 125

 Larry Blust                                                                                        11/14/2019
                                                                              Pages 159 to 162
                                         Page 159                                                   Page 161
    1   was really -- first I want to talk about a         1   responsibility --
    2   telephone or face-to-face discussion about it.     2        A. I think you -- I confused your
    3         A. This topic was -- came up in the          3   question -- why don't you repeat your question?
    4   November 15th, although it was not the primary     4            MR. O'REAR: Slow down, Larry.
    5   topic of the November 15th.                        5        A. Yeah, yes.
    6         Q. All right. What do you recall             6            MR. O'REAR: Let him finish his
    7   being discussed on November 15th?                  7   question and then you can --
    8         A. There was a statement similar to          8        Q. (BY MR. LEMBKE:) My question is,
    9   this in regard to it would violate the permit,     9   you said that you agreed that there would be a
  10    and I disagreed.                                  10   degree of responsibility and risk to TVA after
  11          Q. And who said it would violate the        11   closing, if TVA transferred ownership of the
  12    permit?                                           12   Bellefonte site to Nuclear Development without
  13          A. I don't know. It was either              13   NRC approval of transfer of the construction
  14    Chandler or Beach or Quirk. Those people all      14   permits.
  15    talked during that thing.                         15            MR. O'REAR: Just --
  16          Q. And do you recall specifically           16        Q. And my question is, what did you
  17    what you said?                                    17   mean by -- what was the degree of
  18          A. I repeated that it would not. And        18   responsibility and risk that TVA would have?
  19    I also supplied a paper that said that. So we     19            MR. O'REAR: Excuse me, just a
  20    didn't have any elaborate conversations,          20   minute. What exhibit are you reading from?
  21    because we supplied in writing our view of        21            MR. LEMBKE: I mean that's not
  22    this.                                             22   relevant. I am asking a question unrelated to
  23          Q. But you understood that this issue       23   an exhibit.


                                         Page 160                                                   Page 162
    1   was a question of first impression for the NRC     1           MR. O'REAR: I know, but you are
    2   without clear precedent, correct?                  2   reading from an exhibit and if you could give
    3        A. What is this issue?                        3   the witness the benefit of --
    4        Q. The issue of the transfer of the           4           MR. LEMBKE: That's not a proper
    5   plant without the prior approval of NRC for        5   objection. I'm not going to give him the
    6   transfer of the construction permits pertaining    6   benefit. I will ask him about the exhibit in
    7   to the plant.                                      7   due course if I choose to. I am asking him a
    8        A. Yes, although I didn't understand          8   follow-up to his answer, not any exhibit.
    9   that it had anything to do with the violation      9       A. I have forgotten the question, so
   10   of the terms of the permit, but that's right.     10   could you repeat the question?
   11        Q. And you understood that if there          11       Q. (BY MR. LEMBKE:) Yes. A moment
   12   had been a transfer of the plant without          12   ago you agreed that if there was a sale of the
   13   approval of the transfer of the construction      13   Bellefonte site, a closing on the sale by TVA
   14   permits, that would result in a degree of         14   to Nuclear Development without NRC approval of
   15   responsibility and risk to TVA after the          15   the transfer of the construction permits, that
   16   closing occurred?                                 16   there would be a degree of responsibility and
   17        A. Correct, and I said that to TVA.          17   risk to TVA as a result of that happening.
   18        Q. All right. What did you mean by           18           And my question is, what did you
   19   responsibility and risk to TVA?                   19   mean when you said there would be a degree of
   20        A. Exactly what you just asked me            20   responsibility and risk to TVA?
   21   before. They would still be the permit holder.    21       A. Exactly what I just explained,
   22   To TVA or to NRC?                                 22   which was they would still be responsible for
   23        Q. To TVA. What was the                      23   the compliance with the permit. They would


                      BIRMINGHAM REPORTING SERVICE
                               (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 56 of 125

 Larry Blust                                                                                   11/14/2019
                                                                            Pages 163 to 166
                                         Page 163                                               Page 165
   1    be -- continue to be --                            1   transferred without approval of the NRC.
   2             (Reporter interruption.)                  2        Q. And the NRC said that was okay?
   3         A. They would continue to be permit           3        A. They went ahead and ultimately
   4    holder until approval was given and they would     4   granted the approval of the permit.
   5    continue to be responsible for complying with      5        Q. So it's your position that the NRC
   6    the permit.                                        6   has said it's okay for a part owner of a
   7         Q. Are you aware of any situation in          7   nuclear plant not to be the permittee?
   8    American history where the owner of the plant      8        A. It's not my position at all.
   9    subject to a nuclear construction permit from      9   Don't put words in my mouth.
  10    the NRC was not also the permit holder for the    10        Q. No, I'm asking you is that your
  11    construction permit?                              11   testimony?
  12         A. On construction permits, no, but I        12        A. No, no.
  13    am on operating permits.                          13        Q. All right. So you don't know
  14         Q. Pardon me?                                14   whether the NRC has said that's okay or not?
  15         A. I am on operating permits.                15        A. I am not aware of any formal
  16         Q. Well, my question was construction        16   regulatory procedure which the NRC would go to
  17    permit.                                           17   say that is okay or not.
  18         A. I don't know if it has ever -- I          18        Q. All right. If you will pull out
  19    think there may be one situation where that       19   Exhibit 19. This is an email that you sent to
  20    occurred but --                                   20   Cliff Beach with copies to others on Monday,
  21         Q. When was it?                              21   November 12th, 2018, correct?
  22         A. It would have been in regard to           22        A. Correct.
  23    the south or east Texas one.                      23        Q. And this is where we already


                                         Page 164                                               Page 166
    1            (Reporter interruption.)                  1   looked at the first paragraph where you say:
    2        A. I reviewed all of the cases here,          2   In our call Thursday I briefly explained ND's
    3   and I don't remember for sure.                     3   proposed path forward to transfer the
    4            MR. O'REAR: Slow down. She                4   construction permits in deferred status by
    5   didn't understand what you said --                 5   filing the application before closing with the
    6        A. I'm sorry, what --                         6   approval to occur after closing and stated that
    7            MR. O'REAR: -- when you said              7   we agree with you that this would be a case of
    8   Texas.                                             8   first impression to the NRC, that the NRC would
    9        A. South Texas or east Texas, there           9   likely prefer that the its (sic) approval occur
   10   was a plant that was actually -- was actually     10   before closing as would we and that this was
   11   -- requested a permit to build that never was     11   the main reasons we had requested an extension
   12   built in Texas. It moved around from place to     12   of the closing date. Did I read that right?
   13   place. It had a rather checkered history of       13         A. I think you did, including a
   14   ownership.                                        14   couple of typos there.
   15        Q. (BY MR. LEMBKE:) And so it is             15         Q. And so that was your view back --
   16   your testimony that that was a situation where    16   that was at least one of the main reasons you
   17   the owner of the plant and the permittee of the   17   had requested the extension date back in
   18   NRC were not the same?                            18   August, correct?
   19        A. Well, the owner of the plant issue        19         A. Correct.
   20   also goes to people who are part of the           20         Q. All right. Now, then if you look
   21   ownership entity. There is a situation, and I     21   down in the third paragraph you say: Although
   22   believe it was the Texas one, where, in fact,     22   there is some difference between Tim's position
   23   part of the ownership of the entity was           23   and yours -- well, let's start with the first


                      BIRMINGHAM REPORTING SERVICE
                               (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 57 of 125

 Larry Blust                                                                                   11/14/2019
                                                                           Pages 167 to 170
                                        Page 167                                               Page 169
   1   paragraph.                                         1        A. Because this had happened, right.
   2             First you say in that third              2        Q. All right. And that's why you
   3   paragraph: Based on your analysis, TVA cannot      3   said the safe way to do it is to close after
   4   perform its obligation to transfer the plants      4   NRC approval of the transfers, right?
   5   until a license transfer has received NRC          5        A. Correct.
   6   approval and would be in breach of contract        6        Q. All right. And then the second
   7   unless the closing date is extended. Do you        7   page is a legal write-up that you sent about --
   8   see that?                                          8   that you entitled, Regulatory Path Forward For
   9        A. I see that.                                9   Transfer of the Bellefonte Construction
  10        Q. Now, as of November 12th, the only        10   Permits, correct?
  11   issue that had been raised by TVA with you        11        A. Correct.
  12   related to whether they'd be out of compliance    12        Q. Now, in this -- you are aware that
  13   with the permit, correct?                         13   in the application that Nuclear Development
  14        A. Correct.                                  14   submitted on November 13th, which was the next
  15        Q. All right. And so you understood          15   day from this email, Nuclear Development asked
  16   that TVA was saying that prevented it from        16   that the NRC hold the permits in terminated
  17   performing its obligation to transfer the         17   plant status, you recall that?
  18   plant, correct?                                   18        A. I recall the testimony yesterday.
  19        A. What I was saying is that's what          19   I have never read that permit.
  20   their analysis would lead them to say.            20        Q. Okay. Well, there is nothing
  21        Q. Okay. So you understood that was          21   about asking the NRC to hold the permits in
  22   what TVA's analysis was leading to?               22   terminated plant status in this one-page
  23        A. Well, I assumed it would lead to.         23   Regulatory Path Forward document that was sent


                                        Page 168                                               Page 170
   1   They said they wanted time to analyze this         1   the day before, is there?
   2   issue.                                             2        A. No. And I believe, by the way,
   3        Q. All right. So then you go on to            3   you mischaracterized hold the permits in
   4   say: Although there is some difference between     4   terminated status. I haven't read yet the
   5   Tim's position and yours, I think we are all in    5   transfer, but the testimony yesterday from Mr.
   6   agreement that the safe way to do this is to       6   McCollum and the provisions you read, that
   7   close after NRC approval of the construction       7   wasn't what the application said.
   8   permit transfers. Otherwise, both parties          8             MR. LEMBKE: I move to strike.
   9   incur risks which can be easily avoided. Do        9        Q. (BY MR. LEMBKE:) Mr. Blust, we
  10   you see that?                                     10   are here for your deposition, not for you to
  11        A. Correct.                                  11   make an argument, not for you to make
  12        Q. What was the risk to TVA that you         12   statements. You are here to answer the
  13   were talking about?                               13   questions and only the questions that I ask or
  14        A. The risk that they were still             14   Mr. O'Rear asks, and would you please adhere to
  15   responsible for permit compliance after closing   15   that?
  16   until the approval occurred, the very risk that   16        A. You put that very statement in
  17   we just talked about.                             17   your question. If you would like to read back
  18        Q. What was the risk to Nuclear              18   your question, that is exactly what you stated
  19   Development?                                      19   to me. And I was just saying I don't believe
  20        A. The risk to Nuclear Development           20   that's a true statement. If you want to
  21   was that somebody at the NRC would say we are     21   premise your questions by statements that you
  22   not going to renew your permit.                   22   think are facts or legal conclusions, then I am
  23        Q. Because this had happened?                23   entitled to respond to whether I agree with


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 58 of 125

 Larry Blust                                                                                  11/14/2019
                                                                           Pages 171 to 174
                                        Page 171                                               Page 173
   1   them or not.                                       1   write this, as you well know.
   2            MR. LEMBKE: Move to strike.               2        Q. Right. Now, did Nuclear
   3        Q. (BY MR. LEMBKE:) All right. And            3   Development ever provide to TVA -- well, first
   4   in the last paragraph of the Regulatory Path       4   let me ask, did Nuclear Development ever obtain
   5   Forward document it says, the first sentence:      5   an opinion letter from any law firm about any
   6   ND acknowledges that this regulatory path          6   of the legal issues that had been raised by
   7   involving temporary separation of ownership of     7   TVA?
   8   a site for utilization facility from the           8        A. A formal opinion?
   9   recipient of the permits authorizing its           9        Q. Yes.
  10   construction appears to be a situation of first   10        A. I don't believe so.
  11   impression for the NRC without clear precedent    11        Q. And, in fact, you told TVA that it
  12   and results in a degree of responsibility and     12   was not opinionable, correct?
  13   risk to TVA after closing until the CP            13        A. What was not opinionable?
  14   transfers are approved. Did I read that           14        Q. The issue of whether the transfer
  15   correctly?                                        15   of the Bellefonte site could proceed without
  16        A. I am not sure where you are               16   violation of the Atomic Energy Act or the
  17   reading from. Why don't you tell me again what    17   permits.
  18   you're reading from.                              18        A. No, I think you are confused about
  19        Q. I am in the last paragraph.               19   what I told the TVA.
  20        A. Of first page or --                       20        Q. Well, what did you tell the TVA?
  21        Q. Of the second page, the Regulatory        21        A. I told TVA that I didn't think we
  22   Path Forward document.                            22   could get an opinion from the NRC, that it was
  23        A. Okay.                                     23   very difficult to get an opinion from the NRC.


                                        Page 172                                               Page 174
   1        Q. And the first sentence says: ND            1         Q. Well, didn't TVA ask you --
   2   acknowledges that this regulatory path             2   representatives of TVA ask you if you had a
   3   involving temporary separation of ownership of     3   formal legal opinion on the legal issues that
   4   a site for utilization facility from the           4   were being discussed and your response was it's
   5   recipient of the permits authorizing its           5   not opinionable?
   6   construction appears to be a situation of first    6         A. No, that's not right.
   7   impression for the NRC without clear precedent     7         Q. But, in fact, Nuclear Development
   8   and results in a degree of responsibility and      8   did not have a formal legal opinion on those
   9   risk to TVA after closing until the CP             9   issues, correct?
  10   transfers are approved, correct?                  10         A. Correct.
  11        A. Is that a correct reading? It             11         Q. Did Nuclear Development ask its
  12   sounds like to me it's a correct reading.         12   counsel for a formal legal opinion?
  13        Q. And nothing -- there was no               13         A. Not at this time. This is the
  14   discussion in this document about Section 101     14   first time anything came up.
  15   of the Atomic Energy Act, correct?                15         Q. At anytime prior to November 30th,
  16            MR. O'REAR: Objection.                   16   2018, did Nuclear Development ask its counsel
  17   Mischaracterization of the document.              17   if it would provide a formal legal opinion on
  18        Q. (BY MR. LEMBKE:) Mr. Blust, is            18   any of the legal issues that were being --
  19   there any discussion in page two of Exhibit 19    19         A. You need to state that again.
  20   about Section 101 of the Atomic Energy Act?       20   Anytime before when?
  21        A. Well, I believe that's what the           21         Q. At any -- were you aware that the
  22   second paragraph is referring to, the first       22   closing contractually was to occur on November
  23   sentence in the second paragraph. I didn't        23   30th, 2018 as a result of the first amendment


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 59 of 125

 Larry Blust                                                                                   11/14/2019
                                                                           Pages 175 to 178
                                        Page 175                                               Page 177
   1   to the Purchase and Sale Agreement?                1   Do you see that?
   2        A. Correct.                                   2        A. Correct.
   3        Q. At any time prior to that date, on         3        Q. All right. How long had you been
   4   or before that date, November 30th, 2018, did      4   looking at Section 101 of the Atomic Energy Act
   5   Nuclear Development ask any outside counsel for    5   and how it pertained to the potential closing?
   6   a formal legal opinion on any legal issue          6        A. Well, I had asked Mr. Matthews
   7   relevant to the closing?                           7   about this issue which is why you got the --
   8        A. On any legal issue?                        8            MR. O'REAR: Object --
   9        Q. Well, let me break it down. Did            9        A. -- email.
  10   you ask for -- did Nuclear Development ask any    10            MR. O'REAR: Larry, instruct you
  11   outside counsel on or before November 30th,       11   not to communicate your conversations with Mr.
  12   2018 for a formal legal opinion on whether        12   Matthews.
  13   Section 101 of the Atomic Energy Act prohibited   13        A. Probably since August or
  14   the transfer from occurring?                      14   September.
  15        A. No.                                       15        Q. (BY MR. LEMBKE:) And then you go
  16        Q. Did -- at any time prior to               16   on to say: I assume you were already looking
  17   November 30th, 2018, did Nuclear Development      17   at them, but if you -- if not, you should also
  18   ask any outside counsel for a formal legal        18   look at the definitions in section eleven. Do
  19   opinion on whether TVA would be in violation of   19   you see that?
  20   its permits, construction permits, if it          20        A. Correct.
  21   transferred Bellefonte without prior approval     21        Q. And then you say: Beyond that and
  22   of the transfer for the construction permits by   22   the differed plant rule, I don't know of much
  23   the NRC?                                          23   else relevant out there. Do you see that?


                                        Page 176                                               Page 178
   1       A. No.                                         1        A. Correct.
   2            (Whereupon, Exhibit Number 36,            2        Q. All right. Now, it says you left
   3            having been previously marked for         3   a voicemail for Sherry Quirk. Do you recall
   4            identification, was referenced in         4   what was in that voicemail?
   5            this deposition.)                         5        A. It would have stated that -- they
   6       Q. Now let me show you, Mr. Blust,             6   asked whether we were looking at the same
   7   what has been previously marked as Exhibit 36.     7   section that they were. Okay? And it would
   8       A. (Reviewing document.)                       8   have said, I assume, yes, we were. And I'm
   9       Q. At the bottom of 36 is an email             9   assuming this from this particular email but --
  10   from Mr. Beach to you on November 16th,           10        Q. And what section of the deferred
  11   correct?                                          11   plant rule did you view as relevant here?
  12       A. Yes.                                       12        A. I reviewed -- I reviewed the -- I
  13       Q. And in it he says: Below is the            13   don't know what section it is, I'm not sure
  14   Atomic Energy Act section we discussed            14   what any section of the deferred plant rule is,
  15   yesterday. Do you see that?                       15   but I viewed the deferred plant rule which
  16       A. Right.                                     16   meant you could not do activities that would
  17       Q. And he quotes Section 101 of the           17   have required a construction permit as a
  18   Atomic Energy Act, right?                         18   deferred plant to be relevant to this.
  19       A. Correct.                                   19            MR. LEMBKE: Let's take a short
  20       Q. And you then responded the same            20   break.
  21   day saying: As per the voicemail I left           21        A. Sure.
  22   yesterday for Sherry, this is the section we      22            THE VIDEOGRAPHER: We are going
  23   have been looking at and thought you were too.    23   off the record. The time is 10:28 a.m.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 60 of 125

 Larry Blust                                                                                  11/14/2019
                                                                           Pages 179 to 182
                                           Page 179                                            Page 181
   1           (Whereupon, a break was had from           1        Q. And who told you that on that
   2           10:28 a.m. until 10:37 a.m.)               2   call?
   3           THE VIDEOGRAPHER: We are on the            3        A. On the unwind? I believe that was
   4   record at 10:37 a.m.                               4   Sherry Quirk.
   5           (Whereupon, Exhibit Number 23,             5        Q. What about on the others you --
   6           having been previously marked for          6        A. Most of the conversation was her.
   7           identification, was referenced in          7   It could have been Cliff Beach.
   8           this deposition.)                          8        Q. All right.
   9       Q. (BY MR. LEMBKE:) Mr. Blust, let             9        A. Might have been Chandler, although
  10   me show you what has been previously marked as    10   most of these conversations were Cliff Beach
  11   Exhibit 23.                                       11   and Sherry, they kind of alternated between
  12           Well, first, you mentioned to me          12   each other.
  13   that you had the phone conversation on November   13        Q. Was anyone on the call for Nuclear
  14   8th and the phone conversation on November 15th   14   Development other than yourself?
  15   with TVA personnel.                               15        A. On the 19th?
  16           Did you have telephone                    16        Q. Yes, sir.
  17   conversations between the 15th and the 30th of    17        A. No.
  18   November?                                         18        Q. What about on the 15th?
  19       A. I had another conversation on the          19        A. 15th I was the only one from
  20   19th, I believe.                                  20   Nuclear Development.
  21       Q. All right.                                 21        Q. What about on the 8th?
  22       A. The same people that were on the           22        A. Well, the 8th they called me, and
  23   15th.                                             23   no one was on it other than me. I answered on


                                           Page 180                                            Page 182
   1         Q. And what do you recall occurring          1   my cell phone.
   2   during the conversation on the 19th?               2         Q. All right. Now, other than what
   3         A. Well, let me preface that by              3   you have already told me, do you recall
   4   saying on the 15th, Sherry had told me that Mr.    4   anything else about what occurred during the
   5   Johnson was not inclined to extend the contract    5   phone call on the 19th?
   6   because of what we had been doing in regard to     6         A. What I explained to you was the
   7   Memphis. I told her that she should get back       7   fact that Mr. Johnson was still opposed to
   8   to Mr. Johnson and tell him that there was         8   extension, all right? And that was the primary
   9   going to be a breach of contract here if he        9   conversation, because that's what the 15th they
  10   refused to close this and ask him again whether   10   had agreed to get back to me on. They were
  11   he was willing to make an extension on this.      11   still of the impression that this violated.
  12   The 19th call came up because of -- they          12   And I believe I probably said this is going to
  13   indicated that they would do that and get back    13   lead to a lawsuit if you take that position.
  14   to me.                                            14             And I'm trying to remember
  15            So on the 19th, in fact, they got        15   whether -- I don't think there was another -- I
  16   back to me, informed me that Mr. Johnson was      16   think this was later, and I think you handed me
  17   still unwilling to give an extension. They        17   the document that deals with the later proposal
  18   also told me on the 19th that they were still     18   by Franklin. There were conversations during
  19   of the impression that this was -- would          19   this time between Franklin Haney and Mr.
  20   violate the law to close and that Mr. Johnson     20   Johnson I was not on. And --
  21   or somebody, I assume Mr. Johnson, that he had    21             MR. O'REAR: He has asked you
  22   suggested that maybe it was time to unwind the    22   about what else was said on the November 19th
  23   transaction.                                      23   call.


                          BIRMINGHAM REPORTING SERVICE
                                   (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 61 of 125

 Larry Blust                                                                                  11/14/2019
                                                                           Pages 183 to 186
                                             Page 183                                          Page 185
   1         A. Yeah, and I'm just saying I don't         1        Q. Then let me show you what has been
   2   remember anything in regard to the proposal        2   previously marked as Exhibit 24. This is a
   3   being on the 19th call.                            3   letter you received from Ms. Quirk on November
   4         Q. (BY MR. LEMBKE:) What proposal            4   29th, correct?
   5   are you talking about?                             5        A. That looks like it, correct.
   6         A. We made the proposal on the               6        Q. And this is when Ms. Quirk
   7   meeting back in October.                           7   indicates that TVA is not going to close
   8         Q. Oh, okay. After November 19th,            8   without NRC approval of construction of
   9   did you have any other phone conversations with    9   permits?
  10   TVA personnel between then and November 30th?     10        A. Correct.
  11         A. I don't believe I did. I tried to        11        Q. Or transfer of the construction
  12   get ahold of Ms. Quirk and also of Cliff Beach    12   permits, correct?
  13   to find out what they were going to do in         13        A. Approval of transfer, correct.
  14   regard to closing, but I don't believe I ever     14        Q. And if you look in the second
  15   had any conversations that I actually hooked up   15   paragraph of the letter, the one that begins:
  16   on.                                               16   This conclusion is confirmed by an opinion of
  17         Q. All right. Exhibit 23 that I put         17   TVA's outside nuclear licensing counsel. Do
  18   in front of you is an email exchange between      18   you see that?
  19   you and Mr. Beach on November 28th, correct?      19        A. Uh-huh.
  20         A. Yeah, there's two emails here,           20        Q. Is that a yes?
  21   right.                                            21        A. Yes.
  22         Q. And you had asked basically to           22        Q. And then it says: That opinion
  23   find out what TVA was going to do, correct?       23   concludes that should the parties proceed with


                                             Page 184                                          Page 186
   1        A. Correct.                                   1   closing without ND holding the permits, ND's
   2        Q. And then Mr. Beach responded and           2   acquisition of the site would violate Section
   3   said: Franklin provides Bill Johnson with a        3   101 of AEA. Do you see that?
   4   last minute extension proposal this afternoon      4         A. Correct.
   5   that we are now considering. Do you see that?      5         Q. Then she says: From our
   6        A. I see that.                                6   discussions, we understand that ND's regulatory
   7        Q. Do you know what the last minute           7   counsel is unwilling to provide a contrary
   8   extension proposal was on November 28th?           8   legal opinion that closing would, in fact, not
   9        A. No, I don't.                               9   violate the AEA. Do you see that?
  10        Q. All right. Then Mr. Beach says:           10         A. I see it, yes.
  11   As to the Atomic Energy Act issue that TVA has    11         Q. And you had told her that,
  12   been raising with increasing concern in recent    12   correct?
  13   weeks, we did receive an unequivocal opinion      13             MR. O'REAR: Objection.
  14   from Pillsbury today opining that ND's            14         A. No. What I told her was it was
  15   acquisition of the site would be unlawful under   15   unlikely we would get an opinion from the NRC.
  16   the Act. The implications of this opinion are     16   Because what she asked me was specifically --
  17   fairly obvious. Do you see that?                  17   and stated to me, we would need an opinion from
  18        A. I see that.                               18   the NRC in order to close this transaction.
  19        Q. All right.                                19   And I told her something along the lines of
  20            (Whereupon, Exhibit Number 24,           20   it's not very easy to get an opinion from the
  21            having been previously marked for        21   NRC.
  22            identification, was referenced in        22             (Whereupon, Exhibit Number 25,
  23            this deposition.)                        23             having been previously marked for


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 62 of 125

 Larry Blust                                                                                        11/14/2019
                                                                              Pages 187 to 190
                                         Page 187                                                   Page 189
   1             identification, was referenced in         1   think it was December, in which we met with Mr.
   2             this deposition.)                         2   Shea. And my assumption from the contracts,
   3         Q. All right. Then, let me show you           3   particularly 1(e), was that the application for
   4    what has been previously marked as Exhibit 25.     4   transfer of the license was going to be
   5    And this is essentially an email transmitting      5   prepared by TVA and specifically by the
   6    the letter you sent to Sherry Quirk on November    6   regulatory people of TVA which were headed by
   7    30th, correct?                                     7   Mr. Shea.
   8         A. Correct.                                   8           So I scheduled a meeting and flew
   9         Q. In response to her letter of the           9   down to Chattanooga and met with Mr. Shea. Mr.
  10    29th, correct?                                    10   Shea lectured me on why I was wrong in the
  11         A. Right.                                    11   sense of that it was not TVA's responsibility
  12         Q. And if you look at the second             12   to prepare a license transfer application and
  13    page, in the paragraph beginning in addition?     13   basically said I'm not going to have anything
  14         A. In addition.                              14   to do with it. I think he even said somebody
  15         Q. Which is the third paragraph.             15   told me I wasn't supposed to have anything to
  16         A. Okay.                                     16   do with this. But, you know, the fact is he
  17         Q. All right. The third sentence of          17   got across very clear to me that he was not
  18    that paragraph says: ND and its expert, Tim       18   going to cooperate with the application for
  19    Matthews of Morgan, Lewis & Brockius, LLP,        19   transfer. And I made that assumption.
  20    believes that Section 101 is not applicable       20           Then we had several other
  21    here. We supplied you with his outline setting    21   situations where we tried to get cooperation
  22    forth his reasoning. Do you see that?             22   with licensing situations on the permit. One
  23         A. Correct.                                  23   of them you showed me which was the extension


                                         Page 188                                                   Page 190
    1        Q. And by that you were referring to          1   of the permit on Plant 2. A second one was an
    2   the document we were looking at a minute ago       2   extension of the date for completion on Plant
    3   which was the attachment to Exhibit 19,            3   1. Both of which TVA -- and this was TVA's
    4   correct?                                           4   legal, by the way, because Mr. Shea didn't take
    5        A. The Regulatory Path Forward,               5   part in that, TVA's legal said we will not do
    6   right.                                             6   this. And that's what I am referring to. We
    7        Q. All right. Then in the numbered            7   never got any cooperation from TVA in regard to
    8   paragraph two --                                   8   the processing of these permits.
    9        A. Number two, okay.                          9        Q. Well, the extension on -- are you
   10        Q. -- the first paragraph of that            10   saying that TVA's decision not to send the
   11   section, about halfway through it, do you see a   11   letter on the Unit 2 extension that ND had
   12   sentence beginning: When met with your            12   requested in some way impeded Nuclear
   13   licensing people?                                 13   Development's ability to submit its application
   14        A. Yes.                                      14   for transfer of the construction permits?
   15        Q. You write: When met with your             15        A. That's not what I'm saying.
   16   licensing people and long after the agreement     16            (Reporter interruption.)
   17   was signed to try to coordinate with them         17        A. That's not what I'm saying.
   18   getting this done, ND was rebuffed. What are      18        Q. All right. And, in fact, that
   19   you talking about there?                          19   issue didn't have anything to do with the
   20        A. Well, I'm talking about a meeting         20   application for transfer of the construction
   21   with Mr. Shea, first meeting in December or       21   permits, did it?
   22   January right after the agreement was signed,     22        A. Well, part of the application for
   23   near December of 2016 or January of 2017, I       23   transfer of the construction permits is to


                      BIRMINGHAM REPORTING SERVICE
                               (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 63 of 125

 Larry Blust                                                                                       11/14/2019
                                                                             Pages 191 to 194
                                              Page 191                                             Page 193
   1   explain the status of the construction permits.    1        Q. Have you seen the writing?
   2   So I would say that's not true, but it             2        A. I have seen the request.
   3   didn't -- it didn't impede. It's just              3        Q. All right. But you can't remember
   4   evidence -- one more piece of evidence of what     4   who it was to?
   5   I just said here which is we never got any         5        A. No. I could probably look at the
   6   cooperation from TVA on the construction           6   request and tell you, but I don't remember at
   7   permits.                                           7   this date of who it was to.
   8        Q. Well, didn't Mr. Vance indicate to         8        Q. And when was that request made?
   9   you that if you could -- if you wanted to raise    9        A. I believe it was made prior to the
  10   it above his level, you could?                    10   number two request, but I don't know exactly
  11        A. I believe he did.                         11   the month or et cetera.
  12        Q. And you didn't raise it with              12        Q. And TVA's decision not to grant
  13   anyone above his level, correct?                  13   that request did not impede Nuclear
  14        A. No.                                       14   Development's ability to submit an application
  15        Q. All right. And then you said that         15   for transfer of the construction permits,
  16   there was some request relating to the            16   correct?
  17   expiration date on Unit 1?                        17        A. Not in my opinion.
  18        A. Yes. They wanted to extend out            18        Q. Now, you mentioned that you met
  19   the construction completion date on Unit 1.       19   with Mr. Shea and -- did Mr. McCollum also
  20        Q. Who did?                                  20   attend that meeting?
  21        A. We did, Nuclear Development.              21        A. I don't believe so.
  22        Q. All right. And was some request           22        Q. So when, to the best of your
  23   made to TVA?                                      23   recollection, did this meeting occur?


                                              Page 192                                             Page 194
   1       A. A request was made to TVA.                  1       A. I believe it was December, it
   2       Q. Who at TVA received that request?           2   could have been January, December of '16 or
   3       A. I don't remember offhand.                   3   January of '17. I could check flight records
   4       Q. All right.                                  4   and let you know, but that's the time period.
   5       A. I think it was somebody in the              5       Q. And you were certainly aware that
   6   General -- it may have been Chandler. It was       6   almost all of the information needed for the
   7   somebody in General Counsel's office.              7   application of the construction permit was
   8       Q. And what was the specific request?          8   going to have to come from Nuclear Development,
   9       A. It was to extend the construction           9   correct?
  10   date under the permit so it better met our        10       A. I wasn't aware of that at all.
  11   schedule of construction. The construction        11       Q. Well, you were certainly aware
  12   date, I don't remember what it is, it's a         12   that all of the information about technical
  13   matter of record, but it was relatively soon,     13   capability of Nuclear Development would have to
  14   you know, and it was suggested to us -- and I     14   come from Nuclear Development, right?
  15   didn't do the request, but it was suggested to    15       A. I was aware of the two things that
  16   us and we made the request -- we being Nuclear    16   were stated in 1(e) that were specifically not
  17   Development made a request to TVA to amend that   17   the responsibility of TVA, which was technical
  18   permit to extend out the construction date, and   18   qualification and financial qualification. I
  19   we were told no.                                  19   was of the assumption that was a relatively
  20       Q. So you didn't make the request?            20   small part of the permit extension request.
  21       A. No, I didn't make the request.             21       Q. And did you ever raise the issue
  22       Q. Was the request in writing?                22   of what Mr. Shea had told you above his level
  23       A. Yes.                                       23   at TVA?


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 64 of 125

 Larry Blust                                                                                   11/14/2019
                                                                           Pages 195 to 198
                                             Page 195                                          Page 197
   1       A. If I did, it wasn't just to                 1   Johnson going to sign off on the environmental
   2   complain. I don't think I raised that.             2   assessment? So I probably, with paranoia, made
   3       Q. All right. But ultimately Nuclear           3   some assumption that maybe this would never
   4   Development made the decision to slow down its     4   occur. And I don't know why one would spend a
   5   preparation of the application for the             5   great deal of money until it did.
   6   construction permit transfer, correct?             6            The second thing was we changed
   7       A. What does slow down mean?                   7   our view as to whether we were going to
   8       Q. Well, were you aware that Nuclear           8   immediately give a hundred-and-twenty-day
   9   Development initially had intended to submit an    9   notice after the closing.
  10   application for the construction permit           10        Q. What do you mean by that?
  11   transfer by the middle of 2017?                   11        A. Well, when you are in deferred
  12       A. I certainly was at one point in            12   plant status, you have to give a
  13   time, yes.                                        13   hundred-and-twenty-day notice to activate the
  14       Q. And you are aware that Nuclear             14   permit before you can do anything that would be
  15   Development decided that it wanted to slow down   15   required for a permit. So our original
  16   its expenditure of funds on that process and so   16   schedule here said that we would try to -- by
  17   it extended out the time period at which it       17   the end of '17, I believe, we would try to
  18   planned to submit that application?               18   complete the -- in order to get the
  19       A. Well, I'm aware that we changed            19   hundred-and-twenty-day notice, of course, you
  20   our whole schedule in regard to this, is that     20   have got to have the permit activated. So --
  21   what you are asking me? Yes.                      21   transferred not activated, I'm sorry.
  22       Q. Okay.                                      22            So we had scheduled originally
  23       A. But not for those reasons.                 23   that we wanted to immediately after we closed


                                             Page 196                                          Page 198
   1        Q. Well, what reasons do you say the          1   start construction. We didn't want to wait.
   2   schedule changed?                                  2   We wanted to do it because time is money. So
   3        A. Well, the schedule changed for one         3   as a practical matter we had a schedule that
   4   reason because we did not get the environmental    4   had like a one-year period to get the permit
   5   clearance from Mr. Johnson until August of         5   transferred, then to give the one
   6   2017. There was an absolute out in this            6   hundred-and-twenty-day notice and at the end of
   7   contract on TVA's behest at Mr. Johnson's total    7   the one hundred-twenty-day notice, you are
   8   discretion as to whether he was satisfied with     8   entitled to commence construction under the
   9   the environmental assessment and would sign        9   permit.
  10   off. And it didn't have anything to do with       10            We did not stay with that idea,
  11   what was in the environmental assessment, it      11   because it turned out to be totally really
  12   was just absolute. And so I was of the            12   unfeasible. When we got all of the information
  13   impression that we should not spend a great       13   of the due diligence from TVA, it was not true
  14   deal of money on this issue until we -- and       14   that they had engineering completed drawings,
  15   that's really the regulations -- you have to      15   particularly on Plant 2, for what had to occur.
  16   have some right to the plant to make an           16   So one of the things that we agreed with DOE on
  17   application for a permit transfer.                17   and we proposed and changed our schedule was,
  18            So my view was that until that           18   we will provide for a one-year or two-year
  19   happened -- and I was on the phone constantly     19   period that we do no work on the nuclear
  20   trying to find out from Sherry when is this       20   island, and instead we develop packages for
  21   going to happen. When are you going to get the    21   engineering.
  22   environmental assessment? Now that you've got     22            So it was no longer important to
  23   the environmental assessment, when is Mr.         23   us to have the plant permit transfer effective


                       BIRMINGHAM REPORTING SERVICE
                                (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 65 of 125

 Larry Blust                                                                                  11/14/2019
                                                                           Pages 199 to 202
                                             Page 199                                          Page 201
   1   by the closing date, because it didn't mean        1   reasonable. They said you are not going to --
   2   anything in regard to our schedule. Our            2   you are not going to complete it in the time
   3   schedule had either, however you want to read      3   period you're talking about. You're going to
   4   it, one-year or two-year period to put together    4   put an engineering period ahead of it.
   5   engineering package, bid the construction, et      5        Q. When you said the materials from
   6   cetera, when we were going to do no work that      6   which you drew this conclusion were in the due
   7   required a permit. So that's the two changes       7   diligence package, what are you talking about?
   8   that occurred in regard to this.                   8   What due diligence package?
   9            MR. O'REAR: Let me just -- that           9        A. Well, Mr. Chardos and his team
  10   was a long answer, but you do need to slow down   10   provided us an enormous amount of information
  11   --                                                11   from TVA in regard to the prior studies of
  12        A. Okay.                                     12   reactivating this plant. We had I don't know
  13            MR. O'REAR: -- so the court              13   how many different engineering studies, cost
  14   reporter can pick it all up.                      14   estimates and et cetera. And -- primarily
  15        Q. (BY MR. LEMBKE:) When did you             15   Frank went through those, but Bill McCollum did
  16   make that -- or let me start over.                16   some of that too and we hired engineers, as you
  17            You said you communicated to DOE         17   heard, to go through all of that. And the
  18   that there was going to be a one- or two-year     18   conclusion was you are not going to be able to
  19   delay period built in before the                  19   get fixed pricing based on what TVA has. So
  20   hundred-and-twenty-day notice was given?          20   you are going to have to do some of your own --
  21        A. (Nodding head affirmatively.)             21   and very elaborate time period -- engineering
  22        Q. When was that done, meaning when          22   here in order to be able to do that, or you can
  23   was that communication had with the DOE?          23   do I guess a design and build, which is what


                                             Page 200                                          Page 202
   1       A. I don't know, part of that came             1   has happened with the other plants and it has
   2   from the DOE. We hired MPR as our independent      2   been a disaster.
   3   engineer. And one of the conclusions of MPR        3         Q. And when did you get those due
   4   when everybody went through the due diligence      4   diligence materials?
   5   packages here was that we needed more              5         A. They came -- they didn't come at
   6   engineering design. And we even came to this       6   one time.
   7   conclusion also in the early part of this          7         Q. When did they start?
   8   thing. That we needed the time period to do        8         A. Probably at least in the mid-'17
   9   this in order to get fixed bids. We wanted to      9   period.
  10   have guaranteed bids, closed price bids,          10         Q. Do you know what conversations Mr.
  11   because that had been the problem -- caused       11   Matthews and Mr. Chandler had -- let me strike
  12   problems with other nuclear plants. And we        12   that.
  13   were told in order to do that, more work is       13            Were you on any conversations with
  14   necessary. Despite all of the work done by TVA    14   Mr. Matthews and Mr. Chandler about TVA
  15   when they were going to reactivate this plant,    15   submitting a consent letter to the transfer of
  16   they don't, in fact, have complete packages for   16   the construction permit application?
  17   this, so you need to get that done. And so we     17         A. I don't believe I was in any
  18   decided to do that. I didn't decide that, but     18   conversations about it.
  19   people dealing with the issue decided that.       19         Q. So if -- all right. You were not
  20           We were under some pressure once          20   party to any conversations that those two had
  21   the engineer's report came in to change our       21   about that topic?
  22   schedule with DOE for the construction period.    22         A. Well, do you consider -- once
  23   Because they didn't believe that it was           23   again we have the issue, do you consider emails


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 66 of 125

 Larry Blust                                                     11/14/2019
                                                         Pages 203 to 204
                                        Page 203
   1   conversations?
   2        Q. No, I am talking about
   3   face-to-face or telephone conversations.
   4        A. I don't believe I was.
   5        Q. All right.
   6            MR. LEMBKE: I don't have any
   7   further questions.
   8            MR. O'REAR: No questions.
   9            MR. LEMBKE: Thank you, Mr. Blust.
  10            THE VIDEOGRAPHER: This concludes
  11   the deposition. We are going off the record at
  12   11:03 a.m.
  13
  14        FURTHER THE DEPONENT SAITH NOT
  15
  16
  17     (Deposition was concluded at 11:03 a.m.)
  18
  19
  20
  21
  22
  23



                                        Page 204
   1          CERTIFICATE
   2
   3   STATE OF ALABAMA
   4   JEFFERSON COUNTY
   5
   6            I hereby certify that the above
   7   and foregoing deposition was taken down by me
   8   in stenotypy, and the questions and answers
   9   thereto were reduced to typewriting under my
  10   supervision, and that the foregoing represents
  11   a true and correct transcript of the deposition
  12   given by said witness upon said hearing.
  13            I further certify that I am
  14   neither of counsel nor of kin to the parties to
  15   the action, nor am I in anywise interested in
  16   the result of said cause.
  17
  18
  19
  20       /s/ Gail B. Pritchett
  21       COMMISSIONER-NOTARY PUBLIC
  22       ACCR LICENSE NO. 116, Exp. 9/30/2020
  23       Transcript Certified On 11/25/2019


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 67 of 125

Larry Blust                                                                    11/14/2019
                                                                               Page 205

        A          addition 187:13    amended 123:21      195:5,10,18        121:4 161:22
a.m 100:1,6          187:14           amendment           196:17 202:16      162:7 165:10
  178:23 179:2,2   additional          142:3,8 174:23   applied 144:4        169:21 195:21
  179:4 203:12       134:17 158:13    American 163:8    applying 135:4     asks 170:14
  203:17           adhere 170:14      amount 108:1      appropriate        assessment
Aaron 113:12       advantages          138:1,3 140:4      102:11             196:9,11,22,23
ability 190:13       130:18            201:10           appropriating        197:2
  193:14           advised 105:19     analysis 167:3      106:3            assume 119:22
able 106:1           105:20            167:20,22        appropriation        132:2 139:10
  135:20 201:18    AEA 147:17         analyze 168:1       105:23 106:4       150:20 177:16
  201:22             186:3,9          answer 102:22     approval 143:4       178:8 180:21
absent 158:12      affirmatively       115:4 126:20       143:13 144:23    assumed 127:8
absolute 196:6       199:21            145:14 152:9       145:4 147:5        138:3,6 167:23
  196:12           afternoon 184:4     157:2 162:8        148:3,18         assuming
accept 128:20      ago 131:12          170:12 199:10      158:20 160:5       102:23 178:9
access 121:15        162:12 188:2     answered            160:13 161:13    assumption
  157:22 158:3,6   agree 142:6,7       181:23             162:14 163:4       123:2 136:23
  158:12             143:8 147:19     answers 204:8       165:1,4 166:6      137:8,14,15,16
ACCR 204:22          147:20 152:11    anytime 174:15      166:9 167:6        138:10,22
accurately           152:13,20,21      174:20             168:7,16 169:4     189:2,19
  146:15,18          152:22 154:16    anywise 204:15      175:21 185:8       194:19 197:3
acknowledge          154:22 155:4,5   apart 108:20        185:13           Atomic 172:15
  150:17             156:18,19        apparently        approved             172:20 173:16
acknowledges         157:21,23         138:7              112:21 171:14      175:13 176:14
  171:6 172:2        166:7 170:23     appears 171:10      172:10             176:18 177:4
acquire 134:3,7    agreed 156:7        172:6            April 111:22         184:11
acquisition          161:9 162:12     applicable        Arant 95:13        attached 149:22
  150:10 153:18      182:10 198:16     187:20             96:17            attachment
  153:20 184:15    agreement          applicant         Arendall 96:6        188:3
  186:2              134:8 140:13      155:10,16,18     AREVA 116:14       attempt 121:10
Act 172:15,20        141:13,16        applicant's       argument           attend 101:19
  173:16 175:13      158:13,15         155:11             124:13,15          193:20
  176:14,18          168:6 175:1      application         170:11           attendance
  177:4 184:11       188:16,22         101:7,14,22      arrangement          104:13 125:15
  184:16           ahead 119:2         102:5,21           133:1              125:17 139:14
action 95:4          165:3 201:4       103:10 105:14    asked 102:18       attended 104:14
  204:15           ahold 183:12        106:8,22 107:3     105:20 114:11      125:7,13
activate 197:13    Akstulewicz         108:16 109:1,8     117:11 126:18    attending 103:9
activated 197:20     98:10 111:21      110:16,18,20       134:7 136:8      Attorney 96:5
  197:21           Alabama 95:2        111:2,12           142:23 143:2       96:16
activating           95:16 96:10,20    118:20 120:8       148:12 158:14    August 113:12
  130:18             97:16 125:7,14    139:1 166:5        160:20 169:15      114:12 126:19
activities 112:3     126:8 204:3       169:13 170:7       177:6 178:6        166:18 177:13
  178:16           alternated          189:3,12,18        182:21 183:22      196:5
acutely 106:2        181:11            190:13,20,22       186:16           Authority 95:9
  108:4            amend 192:17        193:14 194:7     asking 118:9         97:6


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 68 of 125

Larry Blust                                                                  11/14/2019
                                                                             Page 206

authorizing      behalf 141:11      blah 105:22,22            C            147:15 159:14
  171:9 172:5    behest 196:7         105:22          C 96:1 97:1,4        181:9 192:6
available 133:21 believe 104:15     BLN 98:20           99:2,4,6,14        202:11,14
Avenue 95:15       106:17 109:20    Blust 95:12         204:1,1          change 135:1
  96:19            114:10 131:22      98:10,14,22     Caine 96:4           142:2 200:21
avoided 168:9      147:16 151:13      99:2,4,6,9,12   call 121:20        changed 103:22
aware 101:6        155:8 164:22       99:14 100:5,8     147:14 166:2       106:12 152:19
  123:4 148:14     170:2,19           100:13 101:6      180:12 181:2       195:19 196:2,3
  148:20 163:7     172:21 173:10      113:9 115:9       181:13 182:5       197:6 198:17
  165:15 169:12    179:20 181:3       117:18 118:19     182:23 183:3     changes 122:2
  174:21 194:5     182:12 183:11      144:14,21       called 123:15,16     199:7
  194:10,11,15     183:14 191:11      147:2,21          124:1 126:21     Chardos 110:16
  195:8,14,19      193:9,21 194:1     151:20 157:1      181:22             111:1,14
                   197:17 200:23      170:9 172:18    calls 110:7,11       113:11,18
        B          202:17 203:4       176:6 179:9                          114:3 122:7
                                                        139:9,11,21
B 95:20 155:18   believed 148:1       203:9             140:6,18,20,22     156:14 201:9
  155:22 204:20 believes 187:20     bottom 113:9,15     141:2 151:11     Chattanooga
back 102:16      Bellefonte 98:11     113:20 176:9      157:19             189:9
  128:9 135:20     99:16 101:9      Boult 95:13       capability         cheaper 125:3
  166:15,17        110:5,10           96:17             194:13           check 194:3
  170:17 180:7     112:23 116:21    Bradley 95:13     Carla 113:17       checkered
  180:13,16        125:10,16          96:17           carrying 135:7       164:13
  182:10 183:7     126:6 127:13     breach 167:6      case 104:15        Chin 97:4
Bagby 97:15        127:15 128:13      180:9             143:11 166:7     choose 162:7
base 133:12        130:14,19        break 100:14      cases 164:2        Chris 113:11
based 150:18       133:13 139:6,9     175:9 178:20    cause 204:16         115:13,16,18
  167:3 201:19     139:15 153:20      179:1           caused 200:11        147:15
basically 115:4    157:22 161:12    briefly 166:2     cell 182:1         City 127:6
 146:13 183:22     162:13 169:9     broad 110:22      certain 125:3      CIVIL 95:4
 189:13            173:15 175:21    Brockius 187:19     138:1            clarify 122:14
basing 138:10    benefit 162:3,6    budget 102:7,11   certainly 109:5    class 110:23
basis 138:12     best 193:22          105:2,4,17,20     110:23 151:5     clear 136:18
Beach 99:2,4,7   better 132:20        106:15,17,18      194:5,11           138:15 160:2
 99:14 129:4       192:10             108:2,5,12        195:12             171:11 172:7
 144:11,16       Beyond 177:21        137:23 138:2    Certified 95:21      189:17
 145:21 146:14 bid 133:2 199:5      build 164:11        204:23           clearance 196:5
 149:19 159:14 bids 200:9,10,10       201:23          certify 204:6,13   clients' 106:4
 165:20 176:10 Bill 125:9,14        built 164:12      cetera 108:11      Cliff 145:21
 181:7,10          126:7,21           199:19            111:7 123:5        165:20 181:7
 183:12,19         130:10 139:5,9   bullet 150:6,20     134:20,20          181:10 183:12
 184:2,10          139:13,22          154:23 155:6      140:3,3,4        close 123:2
becoming           184:3 201:15     bullets 149:22      149:5 193:11       147:18 168:7
 130:13 132:21 Birmingham           bunch 124:19        199:6 201:14       169:3 180:10
beginning          95:16 96:20      bureaucrats       Chandler             180:20 185:7
 187:13 188:12     97:16              122:6             113:11 114:3       186:18
begins 185:15    bit 122:14 128:2                       115:5,13,16,18   closed 157:21


                 BIRMINGHAM REPORTING SERVICE
                          (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 69 of 125

Larry Blust                                                                    11/14/2019
                                                                               Page 207

  197:23 200:10      110:12            156:12             107:17,23          153:7,11 154:9
closing 112:22     commissions       concerning           108:18 109:2,9     154:10,18,21
  122:11,16          107:8,8           125:9 139:14       110:17,20          157:9,11 167:6
  141:12,15,18     commitment        concerns 114:19      111:2,13           180:5,9 196:7
  141:19,21          122:1 136:4       114:23 117:7       112:21 114:9     contractors
  143:5,14,15      communicate       concluded            116:21 124:3,5     156:13
  145:1,6,11         177:11            203:17             124:6,21 139:3   contracts 134:2
  146:3 147:4      communicated      concludes            142:19 143:4       156:16 189:2
  148:17 149:2       199:17            185:23 203:10      143:10 145:1,5   contractual
  153:10,13,15     communication     conclusion           148:3 150:8        136:4 158:11
  153:16 154:11      199:23            157:19 185:16      160:6,13         contractually
  154:13 156:1     communicatio...     200:7 201:6,18     161:13 162:15      174:22
  158:19 160:16      132:10          conclusions          163:9,11,12,16   contrary 186:7
  161:11 162:13    compete 127:9       170:22 200:3       166:4 168:7      control 156:5,7
  166:5,6,10,12    competition       condition            169:9 171:10     conversation
  167:7 168:15       127:8             153:10,14,16       172:6 175:20       150:3 179:13
  171:13 172:9     compiling         conditional          175:22 178:17      179:14,19
  174:22 175:7       102:20            122:1              185:8,11           180:2 181:6
  177:5 183:14     complain 195:2    conditions           190:14,20,23       182:9
  186:1,8 197:9    complained          142:23             191:1,6,19       conversations
  199:1              126:22          conducting           192:9,11,11,18     132:6 149:6
COL 124:1          complete 197:18     140:1              193:15 194:7       159:20 177:11
combined 124:2       200:16 201:2    confirmed            195:6,10 198:1     179:17 181:10
  124:2            completed           185:16             198:8 199:5        182:18 183:9
come 105:1           134:23 198:14   confused 161:2       200:22 202:16      183:15 202:10
  106:16 194:8     completion          173:18           consummated          202:13,18,20
  194:14 202:5       190:2 191:19    Congress             154:9              203:1,3
coming 106:19      compliance          102:10 105:23    consummation       cooperate
commence             150:19 162:23     106:2,4            153:11             189:18
  198:8              167:12 168:15   congressional      contained          cooperation
comment            comply 150:11       108:12             117:15             189:21 190:7
  117:16 118:3       151:2 153:2     consent 202:15     content 132:10       191:6
comments 117:7       154:1 156:21    consider 128:4     continue 156:16    coordinate
  127:5            complying           158:21 202:22      163:1,3,5          188:17
Commission           163:5             202:23           continued 100:4    copies 165:20
  101:10,17,21     Concentric        considerable         155:10           copy 113:18
  109:19 111:22      134:9,10          140:4            continuing 97:1      116:15,18
commissioner         135:15          considering          98:4 100:12        122:22 128:16
  107:14 112:20    concern 117:9       184:5            contract 110:9     corear@hand...
COMMISSIO...         117:16 118:3    constantly           119:1,3,16         96:12
  204:21             148:15 150:17     196:19             122:23 133:3     correct 101:4,10
commissioners        152:17,23       construction         133:11 134:3,6     113:13 114:2,4
  104:2,3,10         184:12            99:17 101:8,22     134:8 135:23       114:5,9,17
  107:16 108:4     concerned 102:8     103:11 104:19      139:20 140:13      116:16,23
  108:14 109:1,7     102:10 106:2      105:9,14           141:15,20,23       126:10 131:17
  109:16 110:1,3     108:5 151:6       106:23 107:5       142:4,8 153:3      132:17,18


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 70 of 125

Larry Blust                                                                     11/14/2019
                                                                                Page 208

  136:1,5,6,9,10     123:1 166:14     dealt 122:9          109:11 130:8     difficult 173:23
  136:13,14        course 142:18      debt 119:9           134:15           diligence 198:13
  139:6,7 141:13     147:19 162:7      120:12,19         describes            200:4 201:7,8
  141:17,23          197:19            122:4               155:13             202:4
  142:1,4,5,9,10   court 95:1         December           design 200:6       directly 135:16
  142:10,11          117:19 199:13     116:14 188:21       201:23           disagreed
  146:8,23 147:1   CP 171:13 172:9     188:23 189:1      designated           159:10
  147:11 149:17    CPPR-122            194:1,2             121:12           disaster 202:2
  149:19 150:1,5     150:9            decide 200:18      Despite 200:14     disclosed 128:17
  151:7,8,10       Credit 119:8,14    decided 195:15     determine          discovered
  153:13 156:3,4     120:7             200:18,19           126:16 134:16      147:16
  156:6 157:10     critically 102:8   decision 114:19    develop 105:4      discretion 196:8
  157:16,17          102:10            115:1 190:10        198:20           discuss 118:16
  158:14 160:2     crossing 154:6      193:12 195:4      Development          119:13 121:18
  160:17 165:21    Cummings           deeply 144:18        95:6 100:16,21   discussed 102:3
  165:22 166:18      95:13 96:17      Defendant            100:22,23          103:12 104:18
  166:19 167:13    current 98:11       95:10 96:14         101:7 106:7        107:21 115:4
  167:14,18          109:12            97:3                108:14,23          115:13,18
  168:11 169:5     currently 116:2    deferred 166:4       109:6 114:7        123:11 127:23
  169:10,11        customers           178:10,14,15        116:22 118:22      131:23 132:20
  172:10,11,12       127:10            178:18 197:11       130:14 131:1       132:23 133:2
  172:15 173:12    cut 108:5 144:8    definitely           131:19 133:12      140:2 159:7
  174:9,10 175:2                       138:17,20           133:21 136:4,7     174:4 176:14
  176:11,19               D           definitions          141:11 142:15    discussing 111:1
  177:2,20 178:1   D 100:5             177:18              143:9,14 145:4     111:11 114:6
  183:19,23        date 114:8         degree 160:14        145:10 153:21      115:14 121:22
  184:1 185:4,5     141:12,15,18       161:10,17           161:12 162:14      153:3
  185:10,12,13      145:11 146:3       162:16,19           168:19,20        discussion
  186:4,12 187:7    147:22,23          171:12 172:8        169:13,15          107:16 110:15
  187:8,10,23       166:12,17         delay 199:19         173:3,4 174:7      112:19 115:22
  188:4 191:13      167:7 175:3,4     delivery 133:1       174:11,16          116:1 132:12
  193:16 194:9      190:2 191:17      department           175:5,10,17        132:15 140:5
  195:6 204:11      191:19 192:10      115:6               181:14,20          149:7,23 150:3
correctly 171:15    192:12,18         DEPONENT             191:21 192:17      158:22 159:2
cost 137:10,10      193:7 199:1        203:14              194:8,13,14        172:14,19
  138:17 201:13    dated 113:12       deposition 95:12     195:4,9,15       discussions
costs 134:17       day 126:21          100:4,14 113:5    Development's        122:10,16
counsel 97:5        128:10 134:15      116:6 141:6         190:13 193:14      123:3,6 158:17
  115:8 174:12      150:3,14           145:19 149:11     diatribe 130:9       186:6
  174:16 175:5      169:15 170:1       170:10 176:5      dictated 128:8     DISTRICT 95:1
  175:11,18         176:21             179:8 184:23      differed 177:22      95:2
  185:17 186:7     days 123:1          187:2 203:11      difference         division 95:2
  204:14           deal 104:23         203:17 204:7        166:22 168:4       103:23
Counsel's 192:7     196:14 197:5       204:11            different 124:8    document 113:8
COUNTY 204:4       dealing 200:19     describe 146:1       124:9 148:8        131:10 141:9
couple 112:2       deals 182:17       described 107:2      201:13             169:23 171:5


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 71 of 125

Larry Blust                                                                   11/14/2019
                                                                              Page 209

 171:22 172:14     154:11,17          153:19 164:21      141:3,8 144:13     190:2,9,11
 172:17 176:8      159:13 199:3       164:23             145:16,20          194:20
 182:17 188:2    elaborate          environmental        149:8,13         extent 133:13
documents          159:20 201:21      196:4,9,11,22      161:20,23
 128:7           eleven 177:18        196:23 197:1       162:2,6,8                 F
DOE 118:20       email 98:9,13      equity 119:19        165:19 172:19    F 98:10 204:1
 119:15 120:8      99:1,3,5,10,15     120:7,11,15,19     176:2,7 179:5    face-to-face
 121:11,17,22      111:20 112:11      121:3,3 122:4      179:11 183:17      109:18 139:12
 122:6,11,16       113:10,16,17     Especially 112:6     184:20 185:2       140:14 159:2
 124:10 198:16     114:1,14         essence 128:11       186:22 187:4       203:3
 199:17,23         116:13 131:11      128:13             188:3            facility 155:20
 200:2,22          145:21 149:18    essentially        EXHIBITS 98:7        155:21,21,22
doing 111:6        158:23 165:19      130:13 187:5       98:17              171:8 172:4
 156:9,20 180:6    169:15 176:9     estimates          Exp 204:22         fact 102:12
doubt 118:15       177:9 178:9        201:14           expenditure          123:23 124:17
drawings           183:18 187:5     et 108:11 111:7      195:16             127:9 128:8
 198:14          emails 98:19         123:5 134:19     expert 187:18        135:5 141:21
drew 201:6         99:13 183:20       134:20 140:3,3   expiration 114:8     143:3 148:22
Drive 97:7,15      202:23             140:3 149:5        191:17             152:6 155:8,16
dropped 119:11   emphasized           193:11 199:5     explain 191:1        164:22 173:11
due 162:7          130:17             201:14           explained 128:1      174:7 180:15
 198:13 200:4    employee           everybody            128:2 137:6        182:7 186:8
 201:6,8 202:3     101:20             123:10 200:4       155:7 162:21       189:16 190:18
duly 100:9       employees          evidence 191:4,4     166:2 182:6        200:16
                   103:10           exact 156:9        expressed          factors 145:9
        E        Energy 172:15      exactly 117:4        150:17,21        facts 170:22
E 96:1,1 97:1,1    172:20 173:16      137:6 150:22     expressing         failure 150:11
  204:1,1          175:13 176:14      160:20 162:21      148:15 152:2       151:1 153:1
early 102:23       176:18 177:4       170:18 193:10      152:16,23          154:1
  104:6 106:12     184:11           EXAMINATI...       expressly 150:8    fair 138:13,14
  106:14 134:21 engineer 200:3        98:1,3 100:12    extend 180:5         138:22
  137:7 200:7    engineer's         examined 100:9       191:18 192:9     fairly 130:7,9
easier 117:18      200:21           example 125:2        192:18             184:17
easily 168:9     engineering        exchange 99:6      extended 167:7     familiar 108:10
east 163:23        198:14,21          183:18             195:17           family 120:22
  164:9            199:5 200:6      Excuse 144:15      extension 98:23      121:2
easy 186:20        201:4,13,21        161:19             114:15 126:17    far 108:20 111:8
Edmondson        engineers          executed 110:10      126:19 129:6,8     117:10
  113:18           201:16           exhibit 98:9,13      129:11,14        fast 108:15
effective 198:23 enormous             98:19,22 99:1      133:7 141:12     federal 95:14
effort 119:7,15    201:10             99:3,5,8,10,13     142:15,16,22       96:18 106:17
efforts 118:21   entered 133:2        99:15 111:17       145:10 146:2     feeling 119:12
  119:18 120:6,8   158:13             111:18 113:2,7     148:12 166:11      123:20 124:9
  120:19         entitled 169:8       113:10,21          166:17 180:11    FERC 137:20
either 115:17      170:23 198:8       114:13 116:3,9     180:17 182:8     Fifth 95:15
  129:4 143:20   entity 150:11        116:11 131:7,8     184:4,8 189:23     96:19


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 72 of 125

Larry Blust                                                                    11/14/2019
                                                                               Page 210

file 137:20         form 157:18        177:15 201:17      120:2,22 121:2   identification
filed 101:3,7       formal 128:21    goes 164:20          128:1 130:15        111:19 113:4
   102:5 103:7        165:15 173:8   going 100:13         130:17,23           116:5 131:9
   123:8              174:3,8,12,17    102:14 111:16      131:22 132:7        141:5 145:18
filing 101:13         175:6,12,18      115:9 122:17       182:19              149:10 176:4
   106:8 111:12     forth 187:22       122:19 123:2     happen 126:16         179:7 184:22
   166:5            forward 166:3      126:16 127:13      196:21              187:1
filings 121:14,16     169:8,23 171:5   128:23 129:11    happened           II 95:11
financial 194:18      171:22 188:5     131:6 134:13       168:23 169:1     III 96:4
financing           four 133:8 139:3   134:23 135:7       196:19 202:1     illegal 147:18
   119:17 120:9       150:20,22        138:4 141:22     happening             151:3
   120:11,19        fourth 150:6       156:18,20          162:17           illegality 149:3
   121:19 142:20    Frank 120:4        162:5 168:22     happy 156:19       immediately
find 115:23           201:15           178:22 180:9       158:6,9             197:8,23
   119:18 120:6     Franklin 116:15    182:12 183:13    head 111:4         impede 191:3
   183:13,23          118:13 120:2     183:23 185:7       199:21              193:13
   196:20             128:1,1 182:18   189:4,13,18      headed 189:6       impeded 190:12
finish 117:19         182:19 184:3     194:8 196:21     heard 119:23       impediment
   142:13 161:6     front 124:18       196:21 197:1,7     137:12 201:17       147:4,6
firm 100:15           183:18           199:6,18         hearing 109:14     implications
   173:5            funding 118:21     200:15 201:1,2     204:12              184:16
first 103:16,17     funds 119:19       201:3,18,20      help 157:2         important 126:3
   104:6 122:5        120:7 195:16     203:11           hesitate 122:12       198:22
   125:8 139:18     further 100:10   good 125:2         Hill 97:7          impression
   143:12 145:22      203:7,14       Governor 125:7     hired 200:2           143:12 160:1
   145:23 147:3       204:13           125:14 126:8       201:16              166:8 171:11
   153:1 159:1                       grammar            history 103:1         172:7 180:19
   160:1 166:1,8            G          146:20             163:8 164:13        182:11 196:13
   166:23 167:2     Gail 95:20       grammatically      hold 169:16,21     in-person 140:7
   171:5,10,20        204:20           146:19             170:3               140:8
   172:1,6,22       General 97:5     grant 193:12       holder 160:21      inclined 180:5
   173:3 174:14       115:8 192:6,7 granted 165:4         163:4,10         include 134:7
   174:23 179:12    generated        great 117:12       holding 186:1      included 102:20
   188:10,21          133:13           196:13 197:5     hooked 183:15      including
fixed 200:9         getting 112:7    guaranteed         hosted 122:7          120:21 122:2
   201:19             156:15 188:18    200:10           huge 103:19           166:13
flew 189:8          give 124:17      guess 116:11       hundred-and-...    increasing
flight 194:3          129:10 162:2,5   121:19 201:23      197:8,13,19         184:12
Follow 98:15          180:17 197:8                        198:6 199:20     incur 168:9
follow-up             197:12 198:5          H           hundred-twen...    independent
   131:11 162:8     given 163:4      H 96:15              198:7               200:2
followed 131:16       199:20 204:12 halfway 188:11                         INDEX 98:1,7
follows 100:10      go 102:16 119:2 Hand 96:6                   I             98:17
foregoing 204:7       128:23 137:18 handed 182:16       idea 102:6         indicate 191:8
   204:10             137:21 139:3   Haney 100:19         123:23 125:4     indicated
forgotten 162:9       165:16 168:3     116:15 118:13      198:10              133:19 135:10


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 73 of 125

Larry Blust                                                                   11/14/2019
                                                                              Page 211

  136:11,20,22        101:12 102:19    joint 120:15     153:2,5,13           187:9 190:11
  180:13              121:9              128:13 130:13  154:4,6,8,18         202:15
indicates 185:7     involving            131:20         173:5 180:20      level 114:20
indicating 151:5      125:10 171:7                    lawsuit 123:5,7        115:1,3,7
  153:11              172:3                  K          182:13               153:6 191:10
indication          island 198:20    keep 155:16      lead 167:20,23         191:13 194:22
  135:13 137:11     issue 105:8,10   kicked 112:13      182:13            Lewis 187:19
  152:3               105:12 118:16  kin 204:14       leading 101:13      license 112:4
information           122:9 125:10   kind 181:11        167:22               124:1,2,3,6,7
  102:21 103:3        148:13,23      knew 115:2       learn 147:3            124:18,20,22
  194:6,12            150:19 158:18    117:10         learning 147:12        155:14,16
  198:12 201:10       159:23 160:3,4 know 102:9,9     leave 127:15           167:5 189:4,12
informed              164:19 167:11    105:22 106:13 leaving 127:6,12        204:22
  148:21 180:16       168:2 173:14     111:9 115:7,11 lectured 189:10     licensing 112:3
initially 195:9       175:6,8 177:7    118:12,15      led 122:4              122:3 123:12
insights 112:2        184:11 190:19    120:5 122:13   left 176:21 178:2      123:15,20,21
instruct 177:10       194:21 196:14    127:7 128:14   legal 97:14            124:10 125:1
intended 146:16       200:19 202:23    132:9 133:15     122:9 147:4,6        185:17 188:13
  195:9             issues 121:18,21   133:16 135:2,6   157:7,14,19          188:16 189:22
interconnectio...     122:8 173:6      135:7,9 136:15   169:7 170:22      line 154:7
  134:19              174:3,9,18       136:15 139:20    173:6 174:3,3     lines 120:18
interest 133:10                        141:18 152:4     174:8,12,17,18       134:18 138:5
  133:16,20                 J          154:17 158:7     175:6,6,8,12         186:19
  136:12,20         January 188:22     159:13 162:1     175:18 186:8      list 131:15
interested 105:3      188:23 194:2,3   163:18 165:13    190:4,5           listed 146:6
  109:14 136:16     JEFFERSON          173:1 177:22   legality 150:18     litigation 101:2
  204:15              204:4            178:13 184:7     150:21            little 122:14
interruption        Jim 110:16         189:16 192:14 Lembke 96:15            128:2
  163:2 164:1         113:11,18        193:10 194:4     98:3 100:12       LLC 95:6 96:6
  190:16              122:7            197:4 200:1      142:14 143:21     LLP 95:13
introduce           Joey 97:13         201:12 202:10    144:11 151:20        96:17 187:19
  103:20            Johnson 125:9    knowledge          152:13 156:22     load 135:2
introduced            125:14,17,19     118:10           157:1,20 161:8    loan 118:20
  104:16,23           126:1,7,22     Knoxville 97:8     161:21 162:4         121:11
introducing           127:3,4,7,21                      162:11 164:15     location 155:13
  104:1               128:3 129:22           L          170:8,9 171:2     long 123:20
introductory          130:2,5 131:4 L 98:10,14,22       171:3 172:18         130:7,9 133:5
  104:22              132:4,8 139:5    99:2,4,6,9,11    177:15 178:19        138:15 177:3
involve 140:15        139:9,13,22      99:14            179:9 183:4          188:16 199:10
  140:17              140:16,17      L44 98:20          199:15 203:6,9    longer 198:22
involved 111:3,8      180:5,8,16,20 Larry 95:12       let's 136:17        look 116:17
  111:9 115:22        180:21 182:7     100:5,8 161:4    166:23 178:19        135:20 141:19
  116:1 119:21        182:20 184:3     177:10         letter 98:22 99:8      145:20 166:20
  120:1,16            196:5 197:1    law 96:5,16        99:11 114:7,15       177:18 185:14
  139:23            Johnson's          151:10,12,14     141:10 173:5         187:12 193:5
involvement           127:19 196:7     151:22 152:18    185:3,15 187:6    looked 148:22


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 74 of 125

Larry Blust                                                                  11/14/2019
                                                                             Page 212

  166:1            McCollum           107:22 108:19     Morgan 187:19     164:11 169:19
looking 176:23      127:14,18         108:23 109:7      mouth 165:9       190:7 191:5
  177:4,16 178:6    130:10 134:14     109:18,21         move 155:21       197:3
  188:2             170:6 193:19      121:17 125:15      156:22 170:8   new 104:1,1
looks 111:23        201:15            126:2,6 139:5      171:2            133:6,8
  185:5            McCollum's         139:13 140:7,9    moved 164:12    nice 154:15
lose 108:6,8        126:21 127:5      140:14,19         MPR 200:2,3     Nix 113:12
lot 102:13          130:3            member 106:21      multiple 100:17   114:4
lots 121:3,23      McCree 104:13      112:19                            Nodding 199:21
lower 122:5        mean 102:19       members 110:8             N        nonresponsive
                    107:2,18 118:7   memory 115:21      N 96:1 97:1       156:23
      M             120:11,23         116:2             ND 121:3        normal 137:19
main 129:22         121:3 123:13     Memphis             128:15 171:6   North 95:15
 143:2,6,9,22       160:18 161:17     126:22 127:6       172:1 186:1      96:8,19
 144:4 145:9,12     161:21 162:19     128:12 130:2,4     187:18 188:18 NORTHEAS...
 145:13,15          195:7 197:10      133:11 180:7       190:11           95:2
 146:1,7,10,11      199:1            mentioned          ND's 166:2      NORTHERN
 146:11,22         meaning 120:18     125:8 146:22       184:14 186:1,6   95:1
 166:11,16          122:13 199:22     179:12 193:18     ND4222-4223     Notary 95:23
maintained         meant 144:10      met 104:3,8,9       98:15          note 144:20
 156:11             154:3 178:16      106:10 107:7      ND5686-ND5... notice 133:6
major 143:7        meet 101:16        108:13 139:19      99:17            197:9,13,19
making 133:20       124:18            188:12,15         near 188:23       198:6,7 199:20
 154:19            meeting 101:19     189:1,9 192:10    necessarily     November
mark 111:17         103:17,19         193:18             133:15           95:17 100:1,5
 131:7              104:6,10,10,13   mid-'17 202:8      necessary         101:10,11
marked 98:17        104:19,22        middle 195:11       200:14           119:16 120:9
 111:18 113:3,7     105:7 106:8,22   Mignogna           need 102:6        120:20 122:17
 116:4,8 131:8      107:9,11,19,21    116:14,19          108:2 122:13     122:20,23
 141:4,8 145:17     109:13,15,16     minute 161:20       134:14,15        123:1,3 141:22
 149:9,13 176:3     109:23 110:2      184:4,7 188:2      135:8 137:18     145:22 146:14
 176:7 179:6,10     125:6,9,13,18    Mischaracteri...    174:19 186:17    147:8,9,13
 184:21 185:2       126:12,14,16      172:17             199:10 200:17    149:16 150:19
 186:23 187:4       126:23,23        mischaracteri...   needed 112:21     158:11,17
materials 201:5     127:1,3,22        170:3              194:6 200:5,8    159:4,5,7
 202:4              128:9 129:17     mlembke@br...      negotiate 158:6   165:21 167:10
matter 100:16       129:23 130:5      96:22             negotiating       169:14 174:15
 100:23 101:1,3     130:16 131:13    Mobile 96:10        134:1,6 156:8    174:22 175:4
 192:13 198:3       131:17,23        moment 131:12       156:10           175:11,17
matters 100:17      132:2,17 183:7    162:11            neither 125:2     176:10 179:13
Matthew 96:15       188:20,21        Monday 165:20       204:14           179:14,18
Matthews 103:1      189:8 193:20     money 106:3        never 117:11      182:22 183:8
 111:10 112:13      193:23            196:14 197:5       127:11 128:23    183:10,19
 115:17 177:6      meetings 103:8     198:2              136:3,11,16      184:8 185:3
 177:12 187:19      103:19 107:5     month 193:11        137:11 138:12    187:6
 202:11,14          107:12,13,15     months 112:2        138:23 151:4   NRC 102:9,14


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 75 of 125

Larry Blust                                                                     11/14/2019
                                                                                Page 213

 103:3,4,9         195:3,8,14          173:4               188:9 195:22     owned 138:5
 106:5,21 110:2    198:19 200:12     obtained 147:5        199:12           owner 163:8
 110:8,11         nullity 118:6,8    obvious 184:17      once 136:14         164:17,19
 112:19,20        number 98:9,13     obviously 126:4       137:3 157:21      165:6
 124:10 143:12     98:19,22 99:1       142:21 157:4        200:20 202:22    ownership
 143:12 144:22     99:3,5,8,10,13    occur 122:17,19     one- 199:18         148:2 150:9
 147:4 148:4,19    99:15 103:20        141:22 143:13     one-page 169:22     155:10 161:11
 158:20 160:1,5    111:18 113:2        143:15 145:1,5    one-step 122:3      164:14,21,23
 160:22 161:13     116:3 131:8         166:6,9 174:22      123:12,16         171:7 172:3
 162:14 163:10     133:8 134:23        193:23 197:4        124:10 125:1
 164:18 165:1,2    141:3 145:16        198:15            one-year 198:4             P
 165:5,14,16       149:8 150:22      occurred 106:15       198:18 199:4     P 96:1,1 97:1,1
 166:8,8 167:5     176:2 179:5         106:18 126:12     operating 124:2    package 142:20
 168:7,21 169:4    184:20 186:22       132:16 148:18       124:3,7,18,22      199:5 201:7,8
 169:16,21         188:9 193:10        149:6 152:18        163:13,15        packages 198:20
 171:11 172:7     numbered 188:7       156:2 158:19      operator 132:21      200:5,16
 173:22,23        numerous             160:16 163:20       132:23 136:12    page 98:2,8,18
 175:23 185:8      121:17 139:21       168:16 182:4      opining 184:14       113:10,14,15
 186:15,18,21      141:1               199:8             opinion 147:17       113:20,22
nuclear 95:6                         occurring             173:5,8,22,23      114:13 131:15
 100:16,20,22            O             175:14 180:1        174:3,8,12,17      150:7 169:7
 100:23 101:7,9   O'Rear 96:4        October 106:17        175:6,12,19        171:20,21
 101:16,20         142:12 143:16       125:19 126:9        184:13,16          172:19 187:13
 106:7 108:14      143:19 144:3,7      126:13 131:13       185:16,22        paid 137:10
 108:22 109:6      144:9 151:11        132:16 183:7        186:8,15,17,20   paper 116:20
 109:19 111:21     152:9 157:18      offended 144:18       193:17             117:11,15
 114:7 116:22      161:4,6,15,19     offhand 192:3       opinionable          118:2,13
 118:22 123:15     162:1 164:4,7     office 97:5 115:8     173:12,13          159:19
 130:14 131:1      170:14 172:16       192:7               174:5            paragraph
 131:19 133:12     177:8,10          official 101:20     opposed 182:7        145:22,23
 133:21 136:4,7    182:21 186:13     Oh 100:22           order 105:23         166:1,21 167:1
 141:11 142:14     199:9,13 203:8      113:22 116:17       186:18 197:18      167:3 171:4,19
 143:9,14 145:3   Object 157:18        117:21 144:17       200:9,13           172:22,23
 145:9 153:21      177:8               183:8               201:22             185:15 187:13
 155:13 161:12    objection          okay 103:5          original 197:15      187:15,18
 162:14 163:9      138:11 143:16       112:14 113:22     originally           188:8,10
 165:7 168:18      151:11 162:5        115:11,11           132:22 143:1     paranoia 197:2
 168:20 169:13     172:16 186:13       116:10 119:4        197:22           Pardon 163:14
 169:15 173:2,4   objections 138:8     121:6 129:21      outcome 119:10     part 105:2
 174:7,11,16      obligation 142:7     132:5,12 141:7    outline 187:21       123:17,18,19
 175:5,10,17       154:13 157:8        144:1 146:12      outreach 120:7       124:4 133:7
 181:13,20         157:14 167:4        147:2 158:16      outside 175:5,11     137:22 164:20
 185:17 190:12     167:17              165:2,6,14,17       175:18 185:17      164:23 165:6
 191:21 192:16    obtain 118:21        167:21 169:20     overlay 123:19       190:5,22
 193:13 194:8      119:16 120:8        171:23 178:7      overnight            194:20 200:1,7
 194:13,14         120:19 121:10       183:8 187:16        100:14           partial 133:3,11


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 76 of 125

Larry Blust                                                                 11/14/2019
                                                                            Page 214

participate      154:14 155:11      190:8,14,21,23     190:1,2 196:16   prepared 189:5
 129:11          155:11,17,19       191:1,7 193:15     197:12 198:15    presented
particular 107:5 155:21,23        permittee 156:3      198:23 200:15     130:12 131:20
 155:23 178:9    157:15 158:19      157:8,14           201:12           Press 123:9
particularly     159:9,12           164:17 165:7     plants 123:15      pressure 200:20
 189:3 198:15    160:10,21        person 121:19        134:22 167:4     pretty 130:6
parties 168:8    162:23 163:3,6     126:3 129:22       200:12 202:1     prevented
 185:23 204:14   163:9,10,11,17     155:18           please 114:20       167:16
partner 128:15   164:11 165:4     personnel            170:14           previous 102:16
party 202:20     167:13 168:8       102:12 103:22    point 121:19       previously
path 166:3       168:15,22          179:15 183:10      132:21 195:12     98:17 100:9
 169:8,23 171:4  169:19 178:17    pertained          points 131:16       113:3,7 116:4
 171:6,22 172:2  189:22 190:1       125:16 177:5       132:19            116:8 133:19
 188:5           192:10,18        pertaining         pole 135:8          141:4,8 145:17
pay 105:21       194:7,20 195:6     160:6            portal 121:16       149:9,13 176:3
 138:16          195:10 196:17    phone 110:7,11     position 151:21     176:7 179:6,10
people 103:20    197:14,15,20       139:8,11,21        165:5,8 166:22    184:21 185:2
 104:1,1,4,22    198:4,9,23         140:5,18,20,22     168:5 182:13      186:23 187:4
 105:1 106:1     199:7 202:16       141:1 147:14     possible 103:13    price 200:10
 109:13 117:13 permits 101:8        179:13,14          109:20 110:13    pricing 201:19
 118:10 121:18   101:23 102:14      182:1,5 183:9    potential 105:13   primarily 111:1
 127:12 137:17   103:2,11           196:19             114:7 177:5       120:2 201:14
 159:14 164:20   104:19 105:9     pick 199:14        power 128:12       primary 126:2
 179:22 188:13   105:15 106:23    picked 123:9         133:13 135:6      159:4 182:8
 188:16 189:6    107:17,23        piece 191:4          137:13,18        prior 112:22
 200:19          108:18 109:2,9   Pillsbury 184:14     138:4,8,11,13     131:21,23
perfectly 135:10 110:17,21        place 95:14          138:18 154:6      133:10 139:20
perform 167:4    111:3,13           96:18 112:7      practical 198:3     139:22 143:5
performed        112:21 142:19      142:22 164:12    practically         145:14 147:22
 136:8           143:5,11 145:1     164:13             124:16            147:23 150:14
performing       145:5 148:4,17   Plaintiff 95:7     precedent 160:2     160:5 174:15
 167:17          148:22 149:2,5     96:3               171:11 172:7      175:3,16,21
period 194:4     150:8,12 151:2   plane 128:9        precise 132:9       193:9 201:11
 195:17 198:4    151:7 152:19     planned 195:18     precisely 137:5    Pritchett 95:20
 198:19 199:4    154:2,11,20      plant 111:7        preface 180:3       204:20
 199:19 200:8    155:9 156:21       122:5 124:4,23   prefer 143:13,15   private 119:19
 200:22 201:3,4  157:9,16 160:6     124:23 132:23      144:22 166:9      120:6
 201:21 202:9    160:14 161:14      134:3,7 136:13   preferred          probably 115:4
permit 99:17     162:15 163:12      138:2 148:2        142:21 145:4      115:12 128:2
 102:13 107:6    163:13,15          155:14 160:5,7   premature           136:14 139:2
 108:8 114:9     166:4 169:10       160:12 163:8       119:13 134:12     146:10 149:14
 116:21 124:6    169:16,21          164:10,17,19       135:6 139:1       177:13 182:12
 124:21 148:1    170:3 171:9        165:7 167:18     premise 170:21      193:5 197:2
 150:19 151:14   172:5 173:17       169:17,22        preparation         202:8
 151:17,22       175:20,20,22       177:22 178:11      195:5            problem 149:1
 152:1 153:4     185:9,12 186:1     178:14,15,18     prepare 189:12      200:11


                BIRMINGHAM REPORTING SERVICE
                         (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 77 of 125

Larry Blust                                                               11/14/2019
                                                                          Page 215

problems          proposals           143:20 144:3 reading 114:10       126:12 127:2
 200:12            120:15             151:12 152:10  118:2 144:20       127:21 130:4
procedure         proposed            157:2,3,5,5,6  161:20 162:2       130:15 140:9
 155:17 165:16     132:22 166:3       160:1 161:3,3  171:17,18          140:10 147:12
procedures         198:17             161:7,8,16,22  172:11,12          148:6 158:17
 137:19,22        proposing           162:9,10,18  realize 127:9        159:6,16
 138:16            127:18             163:16 170:17really 119:21        169:17,18
proceed 153:13    proud 146:19        170:18         127:11 128:21      178:3 180:1
 153:15 173:15    provide 134:19     questions       140:10 152:4       182:3
 185:23            135:10 136:5       114:19 145:15  159:1 196:15     receive 184:13
process 99:16      137:8 173:3        170:13,13,21   198:11           received 167:5
 101:13 102:19     174:17 186:7       203:7,8 204:8Realtime 95:21       185:3 192:2
 102:20 107:3      198:18            Quick 129:4   reason 129:15      receiving 116:15
 108:10 121:10    provided 121:2     quicker 125:3   143:2,7,9,22     recipient 171:9
 121:14 140:3      124:5 137:9       Quirk 98:14     144:4 145:9,13     172:5
 156:10,15         201:10             99:9,12 126:15 145:13 146:5     recollection
 195:16           provides 184:3      129:4,17 131:3 196:4              115:14 193:23
processed 108:8   providing           139:13,19    reasonable         record 100:4,5
processes 124:8    133:12 136:21      140:15 147:15  102:11 201:1       100:17 178:23
processing         136:23             148:21 159:14reasonably           179:4 192:13
 190:8            provision           178:3 181:4    125:4              203:11
Professional       153:10             183:12 185:3,6
                                                   reasoning          records 194:3
 95:22            provisions 170:6    187:6          187:22           reduced 204:9
progress 98:12    public 95:23       quotes 176:17 reasons 134:12     refer 151:18
 112:3             103:3 204:21                      136:1 142:18     reference 150:8
prohibited        pull 116:7              R          142:19 143:7     referenced
 175:13            165:18         R 96:1 97:1        145:15 146:2,4     113:4 116:5
prohibiting       purchase 110:9    204:1            146:7,8,10,12      141:5 145:18
 154:18            140:13 141:16  raise 114:20,23    146:18,22          149:10 176:4
project 142:17     175:1            117:7,16 118:3   147:20 166:11      179:7 184:22
projecting        put 116:11        119:8 191:9,12   166:16 195:23      187:1
 106:14            121:13 135:8     194:21           196:1            referred 152:7
promise 149:21     136:17 140:2   raised 133:19    rebuffed 188:18    referring 113:16
proper 162:4       142:17,20        167:11 173:6   rebuttal 124:14      149:15 153:20
property 151:16    165:9 170:16     195:2            124:15             172:22 188:1
 151:19 152:7      183:17 199:4   raising 184:12   rebutted 124:11      190:6
 153:5 155:12      201:4          ranking 122:6    recall 102:2       reflect 146:15
proposal 127:14   puts 121:16     reactivate         103:9,15         reflects 146:18
 127:23 128:2,3                     200:15           104:12,17        refused 180:10
 128:4,5,6,8,10           Q       reactivating       106:6 107:9      regard 104:5,18
 128:19,21,22     qualification     201:12           111:11 112:10      111:6 122:8
 128:23 129:5      194:18,18      read 117:3,4,5,6   112:15,16          127:6,10,17
 130:12 131:21    question 102:17   150:22 153:18    118:1 119:5        128:15 129:12
 131:23 133:7      114:11 115:10    166:12 169:19    120:10,18          130:9 149:1
 182:17 183:2,4    117:20 118:1,3   170:4,6,17       121:21 125:9       150:21 154:8
 183:6 184:4,8     142:13 143:18    171:14 199:3     125:11 126:7       159:9 163:22


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 78 of 125

Larry Blust                                                                     11/14/2019
                                                                                Page 216

  180:6 183:2,14     129:16,16,18       166:17 190:12    retain 108:11        187:11,17
  190:7 195:20       129:19 130:20    requesting         revenue 128:12       188:6,7,22
  199:2,8 201:11     130:21 132:15      98:23 141:11     review 102:12        190:18 191:15
regardless           135:14,17,19     require 151:16     reviewed 164:2       191:22 192:4
  127:18             135:21 137:3       153:4,6 154:10     178:12,12          193:3 194:14
region 105:1         139:6,8,11,18      154:12           Reviewing            195:3 196:16
  130:18             140:21 164:3     required 142:3       113:8 131:10       202:19 203:5
Registered           182:14 183:2       178:17 197:15      141:9 176:8      rise 153:6
  95:22              192:3,12 193:3     199:7            right 101:1        risk 125:5
regs 122:2           193:6            requirement          102:2 103:8,15     160:15,19
regulations        remembering          154:20 155:15      104:5,12 105:6     161:10,18
  123:17 124:9       140:18             155:20             105:18 106:6       162:17,20
  196:15           reminded           requirements         107:20 108:3       168:12,14,16
regulatory           105:21             122:1 124:19       108:21 111:22      168:18,20
  101:9,17,21      renew 168:22         124:20 133:3       112:18 114:12      171:13 172:9
  109:19 111:21    repeat 109:3         133:11             116:7 117:1,2    risks 124:16
  117:13 118:10      161:3 162:10     requires 155:9       117:6 119:14       125:3 168:9
  165:16 169:8     repeated 155:1     respect 117:12       120:3,17 121:9   risky 124:11
  169:23 171:4,6     159:18           respond 170:23       122:15 125:22    room 131:4
  171:21 172:2     report 200:21      responded            126:5,11 127:2   RSA 96:7
  186:6 188:5      REPORTED             112:10 114:14      127:20 129:6     rule 177:22
  189:6              95:19              176:20 184:2       130:11 132:1       178:11,14,15
related 110:19     reporter 95:21     response 112:15      133:9,18 134:4   rules 123:21
  129:7,13 141:1     95:23 117:19       112:17 128:18      136:18,21
  167:12             163:2 164:1        128:22 129:1       137:2 138:9               S
relating 114:8       190:16 199:14      174:4 187:9        139:4,17         S 96:1 97:1
  116:20 149:22    representative     responsibilities     140:12 141:14      98:14 99:9,12
  191:16             121:13             111:7              142:2 143:8,21   s/ 204:20
relatively         representatives    responsibility       146:6 149:20     safe 168:6 169:3
  192:13 194:19      174:2              160:15,19          150:6 152:3      SAITH 203:14
relayed 134:10     represents           161:1,10,18        153:17,23        sale 112:22
relaying 135:15      204:10             162:16,20          157:22 158:3       128:12 140:3
relevant 161:22    request 126:15       171:12 172:8       158:11,16          140:13 141:16
  175:7 177:23       126:17,18          189:11 194:17      159:6 160:10       162:12,13
  178:11,18          129:6,8,11,14    responsible          160:18 165:13      175:1
relieves 154:13      134:13 191:16      162:22 163:5       165:18 166:12    satisfied 196:8
remember             191:22 192:1,2     168:15             166:20 167:15    satisfy 157:8,15
  103:13 104:8       192:8,15,16,17   rest 142:20          168:3 169:1,2    saying 106:7
  105:6 106:20       192:20,21,22     result 123:23        169:4,6 171:3      114:14 127:15
  107:1,15           193:2,6,8,10       150:11 151:1       173:2 174:6        127:21 129:10
  108:21 109:5       193:13 194:20      153:12 154:1       176:16,18          129:17 130:15
  109:10,22        requested            160:14 162:17      177:3 178:2        137:21 138:9
  110:14 114:22      114:16 118:13      174:23 204:16      179:21 181:8       146:13 153:17
  115:19 118:18      118:17 143:10    results 171:12       182:2,8 183:17     167:16,19
  121:8 125:16       145:10 146:2       172:8              183:21 184:10      170:19 176:21
  125:18 126:4       164:11 166:11    resume 100:13        184:19 187:3       180:4 183:1


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 79 of 125

Larry Blust                                                                     11/14/2019
                                                                                Page 217

  190:10,15,17       177:19,23        sic 166:9            131:20             204:3
says 112:6           184:5,6,17,18    sign 196:9 197:1   sounds 172:12      stated 129:15
  114:18 122:23      185:18 186:3,9   signed 119:1,3     south 163:23         147:19 150:14
  149:21 150:7,7     186:10 187:22      119:16 140:14      164:9              166:6 170:18
  150:23 152:5       188:11             188:17,22        southeast 105:1      178:5 186:17
  155:23 171:5     seen 193:1,2       similar 159:8      Southeastern         194:16
  172:1 176:13     send 114:15        simply 155:13        97:14            statement
  178:2 184:10       190:10           single 124:1       southeasternl...     127:19 130:8
  185:22 186:5     sends 100:15       sir 105:11           97:18              153:7 154:16
  187:18           sense 189:11         120:13 181:16    specific 107:2,4     154:16,23
scchin@tva.gov     sent 103:1 114:8   site 103:4           110:18 112:15      155:5 159:8
  97:10              128:10 131:12      112:23 150:9       115:14 121:14      170:16,20
schedule 109:12      155:8 165:19       150:10 153:18      139:11 140:11    statements
  192:11 195:20      169:7,23 187:6     156:6,8,9,11       140:22 192:8       100:15 130:3
  196:2,3 197:16   sentence 171:5       156:11 157:22    specifically         170:12,21
  198:3,17 199:2     172:1,23           158:7 161:12       105:8 106:21     STATES 95:1
  199:3 200:22       187:17 188:12      162:13 171:8       108:22 109:6     status 122:11,13
scheduled          separate 107:13      172:4 173:15       109:11 132:15      166:4 169:17
  122:17 126:14    separation           184:15 186:2       135:18,19,21       169:22 170:4
  126:23 189:8       171:7 172:3      sitting 112:14       154:12 159:16      191:1 197:12
  197:22           September            125:12 126:5       186:16 189:5     stay 198:10
Scott 113:11         177:14             136:19             194:16           stenotypy 204:8
  114:13           setting 187:21     situation 102:15   specifics 104:17   Steven 97:4
second 103:18      share 128:11         163:7,19           129:20           Street 96:8
  153:3 169:6      Shea 188:21          164:16,21        speed 123:22       strike 132:13
  171:21 172:22      189:2,7,9,10       171:10 172:6     spend 196:13         156:22 170:8
  172:23 185:14      190:4 193:19     situations           197:4              171:2 202:11
  187:12 190:1       194:22             189:21,22        spent 101:2        structure
  197:6            Sherry 126:15      six-month          spoke 112:2          103:23
section 147:17       129:3 135:16       141:12           Sr 116:15          structures 122:4
  150:10 172:14      139:13,19        slow 161:4 164:4   stack 116:8,11       122:4
  172:20 175:13      147:15 148:21      195:4,7,15       staff 103:18,20    studies 201:11
  176:14,17,22       176:22 178:3       199:10             103:21,21          201:13
  177:4,18 178:7     180:4 181:4,11   small 194:20         104:9,14,20      study 134:16,22
  178:10,13,14       187:6 196:20     so-called 117:15     105:5 106:9,11     135:3 136:8
  186:2 187:20     short 130:7          118:2 131:16       106:21 108:1,7     137:9,23
  188:11             178:19           solely 104:21        108:9,10,12        148:12,23
securitized        show 111:16        somebody 134:9       109:16,19,21     stuff 103:7
  119:8              113:6 131:6        168:21 180:21      110:8,11           144:8
security 156:11      141:7 143:23       189:14 192:5,7     112:19           Subj 98:11,14
see 112:4,8          144:6,12         soon 192:13        start 101:18         98:20 99:16
  114:16,20          149:12 176:6     sorry 113:22         117:23 157:12    subject 101:21
  119:7 135:20       179:10 185:1       117:21 144:17      166:23 198:1       163:9
  149:23 150:12      187:3              164:6 197:21       199:16 202:7     submission
  167:8,9 168:10   showed 137:9       sort 119:11        starts 106:16        108:15
  176:15 177:1       189:23             121:19 122:6     state 174:19       submit 102:21


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 80 of 125

Larry Blust                                                                     11/14/2019
                                                                                Page 218

  190:13 193:14             T           146:9            three 104:3          173:19,21
  195:9,18         T 204:1,1          testimony            107:10,11          180:4,7,18
submitted          table 133:4          164:16 165:11      119:3 133:4        181:1 182:3
  169:14           take 108:1           169:18 170:5       139:2              186:11,14,19
submitting           145:20 178:19    Texas 163:23       Thursday 166:2       189:15 192:19
  139:1 202:15       182:13 190:4       164:8,9,9,12     Tim 103:1 111:9      194:22 200:13
subordinate        taken 204:7          164:22             112:13 187:18    ton 122:7
  119:9            talk 127:12        Thank 203:9        Tim's 166:22       top 114:13
subsequent           159:1            thereto 204:9        168:5            topic 103:10
  114:15           talked 127:4       they'd 167:12      time 100:17          148:8 159:3,5
substance            129:23 159:15    thing 105:2          101:2 104:16       202:21
  117:14             168:17             106:14 132:18      106:10,13        topics 140:23
successful         talking 100:18       135:1 138:6,23     108:13 109:12      141:2
  119:20             100:20 117:23      152:5 155:23       110:8 112:22     total 196:7
suggested            131:12,16          156:9,20           115:3,5 125:8    totally 198:11
  133:10 180:22      134:2 155:12       159:15 197:6       131:21 133:5     tour 122:5
  192:14,15          168:13 183:5       200:8              133:10 135:2,5   Tower 96:7
Suisse 119:8,15      188:19,20        things 129:19        149:2 154:12     trajectory
  120:7              201:3,7 203:2      133:4 142:22       158:10 168:1       106:11 108:15
Suite 96:9 97:15   tariff 137:20,22     146:21 156:12      174:13,14        transaction
Summer 124:23      team 201:9           194:15 198:16      175:3,16           140:1 147:18
Summit 97:7        technical 194:12   think 103:2,4,14     178:23 180:22      157:21 180:23
supervision          194:17             104:8,16           182:19 194:4       186:18
  204:10           telephone 159:2      106:16 108:6       195:13,17        transactions
supplied 159:19      179:16 203:3       117:17 118:5       198:2 200:8        152:7 153:12
  159:21 187:21    tell 107:20          119:12 129:3       201:2,21 202:6     154:9,19
support 102:7        120:23 126:11      134:10,14        timelines 112:7    transcript
  106:4              139:17 140:8       138:14,15,21     times 102:4          204:11,23
suppose 110:22       152:5 171:17       140:6 146:17       139:21           transfer 99:16
supposed             173:20 180:8       147:6 148:7,9    timing 102:6         101:8,22
  189:15             193:6              148:11 149:5       105:3,16,19,21     102:13 103:11
sure 102:17        temporary            152:5 161:2        106:7,12,12,14     104:18 105:8
  105:4 109:11       171:7 172:3        163:19 166:13      108:2 111:12       105:14 106:23
  115:2 117:4      Tennessee 95:9       168:5 170:22     today 110:10         107:6,17,21,22
  119:4 128:17       97:6,8             173:18,21          112:14 125:12      108:16 109:1,8
  129:18 130:17    term 141:16          182:15,16,16       126:5 136:19       110:17,20
  137:4 139:16       155:11 157:12      189:1,14 192:5     184:14             111:2,13
  144:9 164:3      terminated           195:2            told 108:6           112:20 116:20
  171:16 178:13      169:16,22        thinking 148:7       109:17 110:1       142:18 143:4
  178:21             170:4              148:10,11          128:22 129:2       143:10 144:7
surprise 112:17    terms 117:14       third 132:21         130:1 132:14       144:23 145:5
  126:1              129:1 150:12       166:21 167:2       134:9,11           148:3,18
suspect 120:14       151:2 153:3        187:15,17          136:16 138:12      150:18,22,23
sworn 100:9          154:2 157:9,15   thought 117:21       138:19 139:4       151:3,15,16,18
system 133:20        160:10             118:6,7 147:3      147:14,22,23       152:6,18 153:4
                   testified 100:10     176:23             149:2,4 173:11     153:5 154:10


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 81 of 125

Larry Blust                                                                      11/14/2019
                                                                                 Page 219

  154:14,20        trouble 140:18       172:9 173:3,7    ultimately          Vance's 115:1,3
  155:19 156:17    true 143:22          173:11,19,20       128:20 165:3      various 119:18
  160:4,6,12,13      144:21 145:3,8     173:21 174:1,2     195:3               121:18 140:23
  161:13 162:15      147:21 170:20      175:19 179:15    understand          venture 120:15
  166:3 167:4,5      191:2 198:13       183:10,23          143:17,19           128:13 131:20
  167:17 169:9       204:11             184:11 185:7       150:2 153:9       venturer 130:13
  170:5 173:14     try 123:21           189:5,6 190:3      154:3,7 157:4     version 128:7
  175:14,22          144:12 188:17      190:7 191:6,23     160:8 164:5       versus 122:3
  185:11,13          197:16,17          192:1,2,17         186:6               123:12 140:18
  189:4,12,19      trying 126:20        194:17,23        understanding       Victor 104:13
  190:14,20,23       182:14 196:20      198:13 200:14      102:18 127:16     Video 95:12
  193:15 195:6     turn 124:21          201:11,19          127:17 151:23       97:14
  195:11 196:17    turned 124:16        202:14           understood          VIDEOGRAP...
  198:23 202:15      198:11           TVA's 128:18         127:11 130:3        97:12 100:3
transferred        turning 154:6        167:22 185:17      144:22 153:19       178:22 179:3
  148:2 157:10     TVA 98:23            189:11 190:3,5     157:7,13            203:10
  157:16 161:11      110:9 113:12       190:10 193:12      159:23 160:11     view 143:6
  165:1 175:21       114:4,14           196:7              167:15,21           159:21 166:15
  197:21 198:5       116:21 127:6     TVABLN 98:21       unequivocal           178:11 196:18
transferring         127:12 128:11    TVABLN5035           184:13              197:7
  149:1 155:17       128:14,14          98:12            unfeasible          viewed 146:7,10
transfers 102:14     130:12 131:4     twice 116:12         198:12              178:15
  111:8 112:4        131:21 132:20    two 103:13,14      unhappy 127:5       violate 159:9,11
  168:8 169:4        132:22 133:3,9     104:11 108:19    Unit 114:9            180:20 186:2,9
  171:14 172:10      133:12,19          109:21 118:22      133:14 190:11     violated 149:5
transformation       134:9,11,21        118:23 123:14      191:17,19           151:15 153:8
  154:19             136:3,11,20        124:8,8 131:15   UNITED 95:1           182:11
transition 111:4     137:12,17          134:12 140:6     unlawful 184:15     violation 148:1
  111:5              138:3,10           150:7 156:12     unrelated 129:5       148:17 151:7,9
transmission         141:10 142:6       172:19 183:20      129:13 161:22       151:14,17,21
  133:1,20 134:8     147:3,3,23,23      188:8,9 193:10   unwilling             151:22 152:1
  134:13,16          148:14,16          194:15 199:7       180:17 186:7        152:17 153:2
  135:4,11 136:5     150:8,17 151:6     202:20           unwind 180:22         153:12 154:4,5
  136:8,21 137:1     151:21 152:2     two-step 122:3       181:3               154:8 158:19
  137:9,23 138:2     152:16,22          123:12,16        Update 98:11          160:9 173:16
transmit 137:13      154:4,5,13         124:11           upgrade 134:18        175:19
  137:18 138:4       156:2,9,10,17    two-year 198:18      138:1             virtually 101:15
  138:13,17          156:20 157:7       199:4,18         use 124:19            124:20
transmitted          157:13,21        types 123:14         146:17            Vogtle 124:23
  116:20             158:3,12,18      typewriting        utilization 171:8   voicemail
transmitting         160:15,17,19       204:9              172:4               176:21 178:3,4
  99:11 138:8,11     160:22,23        typos 166:14                           VOLUME
  187:5              161:10,11,18                               V              95:11
tried 183:11         162:13,17,20            U           Valley 95:9 97:6    vs 95:8
  189:21             167:3,11,16      U2 98:20           Vance 113:11
trip 126:21          168:12 171:13    Uh-huh 185:19       114:3,14 191:8           W


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 82 of 125

Larry Blust                                                                11/14/2019
                                                                           Page 220

wait 142:12        180:11                  0          141:22             126:13 132:16
 198:1            wires 135:9      001 98:20        15th 147:7,8,13      145:22 146:15
want 121:20       witness 162:3    0333-0334 98:21    151:4 159:4,5      147:10 158:11
 140:1 158:5,8     204:12                             159:7 179:14       165:21 174:16
 159:1 170:20     word 145:12              1          179:17,23          174:23 175:4
 198:1 199:3       146:4,17 149:3  1 133:14 190:3     180:4 181:18       175:12,17
wanted 102:7      words 165:9        191:17,19        181:19 182:9     2019 95:17
 106:3 108:11     work 118:11      1(e) 189:3       16 194:2             100:1,6
 142:16 143:3      198:19 199:6      194:16         16th 176:10        205.251.8000
 148:23 156:17     200:13,14       10/24/18 98:13   17 99:1 106:19       96:21
 158:7 168:1      works 102:9      10:28 178:23       111:22 149:8     205.871.4300
 191:9,18         wouldn't 108:9     179:2            149:13 194:3       97:17
 195:15 197:23     112:16 125:23   10:37 179:2,4      197:17           20th 116:14
 198:2 200:9       125:23 126:2    100 98:3         17/'18 106:19      23 99:5 179:5,11
wanting 114:8      127:13 138:12   101 147:17       170331 98:20         183:17
wasn't 108:7       143:6 146:19      172:14,20      176 99:13          23rd 125:19
 110:23 111:3     write 117:11       175:13 176:17 179 99:5              126:9,13
 119:21 120:15     173:1 188:15      177:4 186:3    18 122:20,23         131:13 132:16
 127:16 129:12    write-up 169:7     187:20           123:3            24 99:8 184:20
 130:7 143:2      writing 117:10   11 96:8          1819 95:15           185:2
 149:3 170:7       159:21 192:22   11/12/18 99:3      96:19            25 99:10 186:22
 189:15 194:10     193:1           11/24 99:8       184 99:8             187:4
 195:1            written 128:7,16 11/25/2019       186 99:10          251.432.5511
Water 96:8         136:3             204:23         19 99:3 145:16       96:11
Watson 97:13      wrong 189:10     11/28 99:5         145:21 165:19    28th 183:19
way 118:12        WT6 97:7         11/30 99:11        172:19 188:3       184:8
 128:9 136:17                      11/9 99:1        19th 179:20        29 113:12
 140:2 142:23             X        11:03 203:12,17    180:2,12,15,18   29th 185:4
 168:6 169:3                       111 98:9           181:15 182:5       187:10
 170:2 190:4,12           Y                           182:22 183:3,8
                                   113 98:19
ways 111:4        yeah 111:23      116 99:15                                   3
 128:15             116:17,18        204:22                 2          30200 96:9
wayside 119:12      146:4 152:11   12 145:22        2 114:9 150:10     306 97:15
weeks 184:13        161:5 183:1,20 12/20/16 99:15     190:1,11         30th 123:1
went 138:15       year 106:15,17   123 150:9          198:15             174:15,23
 165:3 200:4        106:18 132:20 12th 146:15       2016 116:14          175:4,11,17
 201:15           years 118:22,23    165:21 167:10    119:16 120:9       179:17 183:10
weren't 128:22      119:3 134:23   13 98:22 141:3,8   120:20 134:5       187:7
 137:13             139:3          131 98:13          188:23           31st 114:13
West 97:7         Yep 112:5        13th 169:14      2017 104:6,7       35203 95:16
white 116:20      yesterday 125:8 14 95:17 100:1      111:22 113:12      96:20
 117:11,15          126:18 156:14    122:23           188:23 195:11    36 99:13 176:2,7
 118:2,13           169:18 170:5   141 98:22          196:6              176:9
willing 135:10      176:15,22      145 99:3         2018 101:10,11     36209 97:16
 136:17 137:8                      149 99:1           122:18  125:20   36602 96:10
                          Z                           125:21 126:9     37902 97:8
 137:13 138:16                     14th 100:6

                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 83 of 125

Larry Blust                                                     11/14/2019
                                                                Page 221

        4
4/17/17 98:9
400 97:7
48 99:15 116:3,9
  116:10,12,13
       5
5:18-CV-0198...
  95:4
50 123:17 124:4
52 123:18,19
      6
6-month 98:23
       7

        8
8 98:19 113:2,7
  113:10,21
  114:13 116:11
8/2017 98:19
85 97:15
865.632.3052
  97:9
8th 148:12,20,21
  158:18 179:14
  181:21,22
        9
9/30/2020
  204:22
9:07 100:1,6
93 98:9 111:17
  111:18
94 98:13 131:7,8
9th 149:16
  150:19 158:21




                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 84 of 125




               DEPOSITION EXHIBIT
                               42
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 85 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 86 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 87 of 125




               DEPOSITION EXHIBIT
                               43
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 88 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 89 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 90 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 91 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 92 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 93 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 94 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 95 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 96 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 97 of 125




               DEPOSITION EXHIBIT
                               87
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 98 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 99 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 100 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 101 of 125




                DEPOSITION EXHIBIT
                                88
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 102 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 103 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 104 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 105 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 106 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 107 of 125




                DEPOSITION EXHIBIT
                                89
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 108 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 109 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 110 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 111 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 112 of 125




                DEPOSITION EXHIBIT
                                90
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 113 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 114 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 115 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 116 of 125




                DEPOSITION EXHIBIT
                                91
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 117 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 118 of 125




                DEPOSITION EXHIBIT
                                92
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 119 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 120 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 121 of 125




                DEPOSITION EXHIBIT
                                93
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 122 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 123 of 125




                DEPOSITION EXHIBIT
                                94
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 124 of 125
Case 5:18-cv-01983-LCB Document 84-11 Filed 10/06/20 Page 125 of 125
